            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a140
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14000
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: walter
Organization: St Jude's Catholic Church


                                   General Comment
See attached file(s)
Group Health Plans andhealth ins. issuers relating to coverage of preventive services under patent
protection and affordable care act:document id hhs os 2011-0023-002
i am opposed to this RULE



                                        Attachments
1127654-1




                                                                                           0045566
               Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 2 of 1039

                                                        PARKING
                                                        VOUCHER
                                                                                                                  1127654


RESERVATION ITINERARY                                               PARKING FACILITY
Type: JFK Long Term Valet Outdoor Parking                           JFK Long Term Parking
Parker: Walter Brady                                                122-02 South Conduit Ave
Airport: John F Kennedy International Airport - JFK                 South Ozone Park, NY 11420
Check In: Sep 14 2011 01:00PM                                       718-843-8400
Check Out: Sep 28 2011 03:00PM
Vehicle:


PAYMENT INFORMATION                                                 FACILITY INSTRUCTIONS
Paid for by: Walter Brady                                           CUSTOMER MUST PRESENT EMAIL VOUCHER AT TIME OF
Base Cost: $168.35                                                  CHECK OUT
NYC Tax: $17.47                                                     Rate Code: 1
Subtotal: $185.82
Coupon: -$18.58
Reservation Fee: $3.99
Total Amount Paid: $171.23
PAID IN FULL


***IMPORTANT NOTES***
YOU MUST PRESENT A PRINTED COPY OF THE ADOBE PDF BARCODED PARKING VOUCHER AS PROOF OF PRE-PAYMENT. FAILURE
TO DO SO WILL RESULT IN THE FACILITY CHARGING YOU FOR YOUR PARKING STAY. PARKRIDEFLYUSA.COM IS NOT
RESPONSIBLE FOR ADDITIONAL CHARGES LEVIED BY THE FACILITY. NO REFUNDS WILL BE GIVEN WHEN THE PRINTED
CONFIRMATION IS NOT SUBMITTED.


FULL INSTRUCTIONS
JFK Long Term Parking is approximately 5 minutes from JFK. When traveling on a domestic flight, the airlines request arrival at the
airport two hours prior to your scheduled departure time. For international flights, the airlines request arrival at the airport three
hours prior to your scheduled departure time. Our shuttles will get you to the airport in under 20 minutes. (However, it is wise to
check with your airline for specific times and/or last minute rescheduling issues).


TERMS AND CONDITIONS
You must present your printed confirmation as proof of pre-payment. Failure to do so will result in the facility charging you for
your parking stay. Park Ride Fly USA is not responsible for additional charges levied as a result of not presenting your reservation
voucher. NO REFUNDS WILL BE GIVEN WHEN THE PRINTED BAR-CODED VOUCHER IS NOT SUBMITTED. Your reservation is pre-
paid according to the dates and times you have requested. If you return later than selected, the parking facility reserves the right
to charge you the posted rate for the additional time stayed. If you should return earlier than selected and a credit is due, it will
be issued in the form of a rain check. There will be a charge for cancellations without a 24 hour notice. For your convenience you
may cancel your reservation on our website 24 hours a day. In booking this reservation with Park Ride Fly USA you have agreed to
our Terms of Use. For more information on our Terms of Use you may visit our website: www.parkrideflyusa.com

CHECK OUT OUR NEW MOBILE SITE "http://m.parkrideflyusa.com

A one day parking rate will be charged without a 24 hr advance notice for cancellation. No refunds will be given when your voucher
is not submitted.

If you have any questions concerning your reservation please call our help desk at 1-866-922 (PARK)7275. We will be happy to
assist you.

Website Customer Support Hours:
Monday - Friday 7:00 am - 11:00 pm EST
Saturday 9:00 am - 5:00 pm EST
Sunday Hours - 10:00 am - 6:00 pm EST
Holidays 9:00 am - 2:00 pm EST

          Copyright 2009 Park Ride Fly USA, LLC. All Rights Reserved. 776 Farmington Avenue, West Hartford, CT 06119




                                                                                                                         0045567
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 3 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a142
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14001
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Schihl


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045568
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 4 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a132
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14002
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Brenda Lottinger
Organization: Catholic Mother


                                   General Comment
It is not the Obama Government's business to impose morality upon the Catholic Church's institutions
such as colleges. The Obama Administration is trying to do just that by forcing contraception/early
abortion into Catholic colleges. The Obama Adminstration needs to respect Freedom of Religion in
this country.




                                                                                         0045569
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 5 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a143
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14003
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Liz Merkle


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045570
               Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 6 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a144
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14004
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Julie Walker


                                   General Comment
See attached file(s)



                                       Attachments
Julie Walker




                                                                                        0045571
  Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 7 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Julie Walker
4875 Chadwick Ln
Missoula, MT 59808




                                                                                                         0045572
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 8 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a133
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14005
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Teresa Gavin


                                    General Comment
As a former social worker at a Catholic hospital, I am very distressed that this administration is using
new healthcare laws and regulations to force a pro-abortion, pro-contraception agenda on this
country. Conscience protections for those in healthcare professions will be gutted and meaningless.
There is no reason that my taxes should go to support the taking of innocent human life nor the
pushing of a culture of sex without love or responsibility. I urge you to allow all organizations and
individuals to offer, sponsor and obtain health coverage that does not violate their moral and
religious convictions.




                                                                                             0045573
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 9 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a134
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14006
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Catherine A Snyder
Organization: Concerned Citizen of the United States of America


                                    General Comment
President Obama,

I agree with the following statement. As a Catholic & American I in good conscience cannot take part
in the killing of babies. We as human beings only give birth to human beings and to classify that
person as anything else is a gross falsehood. My taxe dollars may get used in a lot of ways that I
don't agree with but forcing Catholic institutions go against their moral beliefs and teachings is going
beyond what our government should have control of. If you need to generate taxes why don't you
put a box on the tax forms like those provided for endangered species to contribute a dollar to the
cause. Then those who oppose wouldn't be forced to participate. Mr. President, if you believe in God
you are on the wrong course with this. Please reflect deeply on this issue. Don't deny the rights of
ALL for the few.

Respectfully submitted, Catherine A. Snyer

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0045574
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 10 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a147
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14007
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Kara Vandersteen


                                  General Comment
See attached file(s)



                                      Attachments
Kara Vandersteen




                                                                                        0045575
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 11 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Kara Vandersteen
825 Cherry Street
Hammond, IN 46324




                                                                                                         0045576
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 12 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a149
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14008
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Douglas Brown


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045577
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 13 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a14e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14009
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Melissa Keegan


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045578
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 14 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a14f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14010
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: John Skees


                                   General Comment
I am dismayed that the Department of Health and Human Services (HHS) is attempting to force each
and every American to purchase "contraceptive and sterilization" services through its health insurance
plan. Pregnancy is not a desease and drugs and surgeries to prevent it or that cause an abortion of a
child IS NOT health care.

I oppose this proposed rule by the HHS on my religious and personal values and I am contacting
every congressional representative of the Sovereign State of Texas to ask them to oppose you.

Please do not enact this rule.

Sincerely,

John Skees
Midland, Texas

I am dismayed that the Department of Health and Human Services (HHS) is attempting to force each
and every American to purchase "contraceptive and sterilization" services through its privately owned
health insurance plan.

Pregnancy is not a desease and drugs and surgeries to prevent pregnancy and/or cause the abortion
of a child IS NOT health care!

I oppose this proposed rule and view it as a direct attack on my personal and religious freedom. I
intend to ask my congressman and senator to oppose this rule and will hold them accountable at the
ballot box if they fail to oppose this rule.




                                                                                           0045579
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 15 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a135
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14011
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Barbara Rielly
Organization: Newman Society


                                   General Comment
Dear President Obama,
Everyone wants Healthcare but not at the risk of killing our unborn children. This is not the way to
defend a defenseless people; nor to improve Social Security.
The children who have been aborted, in the many millions, would be the workers to pay for our
Social Security. We have lost our underpinnings.
Let us stop now and give information on the preborn to every pregnant woman.
If they elect to end their pregnancies, it should be without any assist of America; norf the multi
millions that go to Planned Parenthood. They care not for women after their terminate their
pregnancies. We for centuries have given succor, hope, love, money, layettes and homes to the
women who keep their children until birth.
We cannot keep being the source of killing our own members of society if we are to continue being a
harmnonious society.




                                                                                         0045580
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 16 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a150
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14012
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Ellen Palmer


                                    General Comment
It is important to keep our freedoms, and not to limit them by acts of congress. We should not be
required to purchase healthcare options that are against our conscience.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Thank you in advance for your support of this bill.




                                                                                           0045581
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 17 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a151
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14013
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Edward Skrocki
Organization: Knights of Columbus


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045582
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 18 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a152
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14014
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Kathie Chicoine


                                  General Comment
See attached file(s)



                                      Attachments
Kathie Chicoine




                                                                                        0045583
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 19 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Kathie Chicoine
945 E. Kenilworth
Palatine, IL 60074




                                                                                                         0045584
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 20 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a158
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14015
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Michael Nieport
Organization: St Rita Respect Life


                                  General Comment
Please repeal new HHS mandatory health regulations to cover contraceptives. These regulations
blantanly viiolate the Catholic church's reigious freedom!




                                                                                        0045585
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 21 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a154
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14016
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Adam Jones


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045586
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 22 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a155
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14017
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Kathryn Power-O'Brien


                                  General Comment
See attached file(s)



                                      Attachments
Kathryn Power-O'Brien




                                                                                        0045587
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 23 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Kathryn Power-O'Brien
8608 34th Ave. NO
New Hope, MN 55427




                                                                                                         0045588
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 24 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a162
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14018
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: DAVID ECKES
Organization: DAVID J ECKES, ARCHITECT, LTD.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045589
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 25 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a163
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14019
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Keyna Brooke


                                  General Comment
See attached file(s)



                                      Attachments
Keyna Brooke




                                                                                        0045590
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 26 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. As a Public
Health Nurse, I therefore urge you and the Department of Health and Human Services to include
comprehensive family planning services for all women as a preventive benefit under the
Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Keyna Brooke, RN, BSN
5310 North 43rd Street
Tacoma, WA 98407




                                                                                                         0045591
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 27 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a165
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14020
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: James Duell
Organization: St. Patrick Church Troy Ohio


                                    General Comment
The entire passage of the Health Care program was done secretly at the end of last year without
anyone even the representatives who voted on it knowing exactly all its contents. If there are
measures to force people to go against their conscience in receiving health care benefits and betray
religious principles then we are facing Big Brother type of administration coming to inot our homes,
our lives our very consciences. I say no to such intrusion and subjection of all peoples to events that
they don't even fully know how they will affect their future lives. This administration paints a
wonderful surface image but what lies beneath is unknown and appalling. Overturn this program and
the people who promoted it by ramming it down our throats. Fr. Jim Duell




                                                                                            0045592
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 28 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a167
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14021
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Leslie Scaramazza


                                  General Comment
See attached file(s)



                                      Attachments
Leslie Scaramazza




                                                                                        0045593
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 29 of 1039




Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Leslie Scaramazza
146 YorkRd.
Delran, NJ 08075




                                                                                                         0045594
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 30 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a169
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14022
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Richard Roberson


                                  General Comment
Revoke health care plan




                                                                                        0045595
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 31 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a159
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14023
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rose Thomas


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045596
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 32 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a16a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14024
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: evangeline moreno


                                   General Comment
I oppose the new regulations regarding mandatory coverage of birth control, steriliization, & abortion
by health insurance companies. The US government is already giving my tax dollars to abortion
clinics which I also oppose. My Catholic religion has taught me that the killing of a baby in the womb
is wrong. I do not want to be a part of any murders. This is a violation of my religious freedom.




                                                                                           0045597
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 33 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a16b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14025
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Sullivan


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045598
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 34 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a16d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14026
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anne Burge


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045599
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 35 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a16e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14027
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bob Meenan
Organization: Child of God


                                   General Comment
Please repeal regulations and protect the religious freedom of Catholics as guaranteed by the First
Amendment.




                                                                                           0045600
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 36 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a16f
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14028
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: David Hutchison
Organization: none


                                    General Comment
I want to register my request urging health care reform that protects religious liberty of individuals
and institutions and does not force them to act in a manner contrary to their values.

For that reason I am against President Obama's health care legislation and urge our elected officials
to reject it for this and many other reasons.




                                                                                              0045601
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 37 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a170
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14029
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Thomas Loughran


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045602
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 38 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a172
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14030
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dr. Eric Dudenhoefer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045603
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 39 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a173
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14031
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Lilane Stern


                                    General Comment
Comments from Lilane Stern and Theodore Leninger at
6 Creek Lane
Ephrata, PA 17522



                                      Attachments
Lilane Stern & Theodore Leininger




                                                                                        0045604
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 40 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,
Liliane Stern

Theodore Leininger
6 Creek Lane
Ephrata, PA 17522




                                                                                                         0045605
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 41 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a175
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14032
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Foster


                                   General Comment
When did the U S Government decide that they have the right to govern the consciences of the
citizens of the United States of America? Why is it necessary that the U S Government tell the people
that they must push contraception? Please repeal these regulations and protect the religious freedom
of Catholics and other religious groups, as guaranteed by the First Amendment. There are so many
other areas that need to be worked on. STOP all of this immoral nonsense NOW & get onto
something more productive. The people chose you to represent them...fulfill the promises that you
made before it is too late.




                                                                                          0045606
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 42 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a176
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14033
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Fitzgerald


                                   General Comment
Please include a provision for our Catholic community to maintain and practice its beliefs in the
sanctity of life from natural conception to natural death. This Coverage of Preventive Services under
Patient Protection and Affordable Care Act violates our core values - YOU PROMISED!




                                                                                           0045607
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 43 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a177
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14034
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Gwen


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations with in
the health care coverage and protect the religious freedom of Catholics as guaranteed by the First
Amendment.

I support healthcare, but we need to allow for the rights of everyone.




                                                                                            0045608
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 44 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a178
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14035
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Stephen Haughton


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045609
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 45 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a179
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14036
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Linda Gray


                                  General Comment
See attached file(s)



                                      Attachments
Linda Gray




                                                                                        0045610
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 46 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Linda Gray
2021 Conway Street
Milpitas, CA 95035




                                                                                                         0045611
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 47 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a17b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14037
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christopher Reeb


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045612
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 48 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a17c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14038
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marcia Rush


                                    General Comment
How can we allow this country to infringe on our religious beliefs"

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045613
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 49 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a17d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14039
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Larry Stigen


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045614
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 50 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a15a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14040
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Martin Laird


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045615
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 51 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a17e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14041
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bill Ainsworth
Organization: U. S. Citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Sincerely,
Bill Ainsworth




                                                                                           0045616
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 52 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a180
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14042
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Sandra Seymour


                                    General Comment
Why? Why do you want to get involved in this genocide? I was in a public library restroom the other
day and two middle school aged girls were having a conversation about how they take the morning
after pill. Are we as a nation ready for the health consequences of this on demand cleansing of the
utereus by our children? Don't you think we have better ways and things to spend on our money on
that teaching our children that life is disposable? Please look at the facts and look at the studies of
the long term mental and physical effects this will have on our society. Then I ask again why do you
want to get involved?




                                                                                            0045617
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 53 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a181
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14043
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Martin Notzon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045618
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 54 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a182
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14044
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Diane Houston


                                  General Comment
These proposals violate my conscience and I strongly oppose these intrusions of government




                                                                                        0045619
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 55 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a15b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14045
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Bergeron
Organization: Catholic and supporter of the Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045620
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 56 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a183
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14046
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Linnea Goderstad


                                  General Comment
See attached file(s)



                                      Attachments
Linnea Goderstad




                                                                                        0045621
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 57 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Linnea Goderstad
713 Classon Ave
Apt. 112
New York, NY 11238




                                                                                                         0045622
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 58 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a186
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14047
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Irene Ainsworth
Organization: Individual


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Irene Ainsworth




                                                                                           0045623
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 59 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a187
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14048
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rebecca


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045624
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 60 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a188
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14049
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Bailey


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations’ religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045625
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 61 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a189
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14050
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anthony Mayer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045626
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 62 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a15c
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14051
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Monica Chiappetta
Organization: Mother


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

As Americans we try to be respectful of others beliefs. With this regulation you are not only being
completely disrespectful of our beliefs you are infringing on our freedom. When you infringe on
others rights in the way this regulation does you are taking the first step in the direction of people
like Hitler.




                                                                                              0045627
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 63 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a18a
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14052
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Lisa Langcake


                                  General Comment
See attached file(s)



                                      Attachments
Lisa Langcake




                                                                                        0045628
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 64 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Lisa Langcake
7268 Coddin Lane
Fort Mill, SC 29707




                                                                                                         0045629
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 65 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a18d
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14053
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: MacKenzie Serpe


                                  General Comment
See attached file(s)



                                      Attachments
MacKenzie Serpe




                                                                                        0045630
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 66 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

MacKenzie Serpe
Everett, WA




                                                                                                         0045631
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 67 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a18f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14054
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Daryl Nord


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045632
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 68 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a190
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14055
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: michelle


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045633
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 69 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a191
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14056
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Karen Carey
Organization: The Cardinal Newman society


                                  General Comment
Please do not take away our rights under the constitution to freedom of speech, to take away our
right to refuse to do anything that takes away our religious freedom or example assissting with
procedures such as abortion, euthanasia. etc




                                                                                         0045634
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 70 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a192
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14057
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Malinda Crimele


                                  General Comment
See attached file(s)



                                      Attachments
Malinda Cirimele




                                                                                        0045635
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 71 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Malinda Cirimele
Roseville, CA 95747




                                                                                                         0045636
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 72 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a194
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14058
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Timothy Cleary


                                     General Comment
Obamacare does not and will not stand the test of moral sincerity and violates Catholic law and
teachings. Case in point is that it will:
1 require women's health plans to cover sterilization and contraception, including "abortifacients" that
cause abortion…

2 force many Catholic colleges, schools, and charities to violate their CATHOLIC identity by providing
immoral health benefits…

3 force college student insurance plans—even on CATHOLIC campuses—to offer FREE birth control
and sterilization to college girls!

On top of these violations of the Catholic faith, the whole concept is in violation of the Constitution of
the United States of America. How? By forcing citizens to get government backed insurance and
forcing those that already have private insurance to pay a heavy fine (tax) for having it.
Taxing good citizens and Christians and taking that money and using it to fund abortions is immoral
and illegal.

I will use every means in my power as a citizen to see to it that this message is sent to every citizen
I can reach by electronic means as well as my political and voting power to make sure that this
monstrosity of health care socialism is brought to its knees.

Sincerely,
Timothy Cleary




                                                                                               0045637
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 73 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a195
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14059
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sherry Kutz


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045638
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 74 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a196
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14060
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John MILLER
Organization: Armed Forces Retirement Home Washington DC


                                   General Comment

Current pending legislation which negates the
rights of people to act or not act on the grounds
of conscience based on their religious beliefs
is ill considered, and probably unconstitutional.
Without a doubt, the voters will remember
those who proposed and those who voted to
uphold the right of the federal government
to run roughshod over the sensibilities
of people of conscience.




                                                                                        0045639
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 75 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a198
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14061
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Amy Peterson
Organization: Concerned Catholic and U.S. citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.



I teach my children at home and we are learning about our wonderful country. We just discussed the
Freedom of Religion and with this new regulation that freedom will be breached by our own
government. Catholic colleges, schools and organizations have the right to decide their own
insurance policies that do NOT conflict with their religious beliefs.




                                                                                           0045640
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 76 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a199
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14062
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: John Schafer


                                    General Comment
For you to force people to provide "Health Care" that goes completely against one's conscience is
beyond reprehensible, it is utterly evil. I know it is hard you you to comprehend this, but you are the
"BAD GUY" in this situation, not the GOOD GUY. You think you are the one's in touch with Americans,
when in fact you are the one's completely out of touch with American Judeo-Christian values.




                                                                                            0045641
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 77 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a19a
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14063
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Marybeth Lopez


                                  General Comment
See attached file(s)



                                      Attachments
Marybeth Lopez




                                                                                        0045642
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 78 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Marybeth Lopez, R.N.,M.S.
4 Fox Hill Lane
Mountain Lakes, NJ 07046




                                                                                                         0045643
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 79 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a19d
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14064
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Fr Jim Miller, C.PP.S.
Organization: Society of Precious Blood Community


                                  General Comment
To be FORCED to submit to these provisions, requiring us as individuals and members of the Catholic
Church to help pay for abortions and contraceptive means is ABSOLUTELY contrary to our personal
freedom and rights! We will NOT honor any such laws or regulations. Please have sense and courtesy
enough NOT to try enforcing this! Thank you and may God bless your good sense and fairness. Fr
Jim




                                                                                        0045644
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 80 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a19e
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14065
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Melissa Cowart


                                  General Comment
See attached file(s)



                                      Attachments
Melissa Cowart




                                                                                        0045645
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 81 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Melissa Cowart
675 Youngs Mill Rd.
Kingston, GA 30145




                                                                                                         0045646
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 82 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a1a2
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14066
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Harry Storey


                                    General Comment
I urge you not to require birth control and sterilization coverage in health insurance. This should be
optional coverage that Catholics and others who object to the coverage are not required to pay for.




                                                                                             0045647
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 83 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1a3
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14067
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Michele Biggane


                                  General Comment
See attached file(s)



                                      Attachments
Michele Biggane




                                                                                        0045648
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 84 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Michele Biggane
8332 Cannon Knoll Court
West Chester, OH 45069




                                                                                                         0045649
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 85 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1a5
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14068
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Ms. Birk


                                  General Comment
See attached file(s)



                                      Attachments
Ms. Birk




                                                                                        0045650
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 86 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Ms. Birk
121 Oxford Road
Waukesha, WI 53186




                                                                                                         0045651
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 87 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1aa
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14069
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Gregory Novak


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045652
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 88 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a1ac
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14070
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: W.J. Hirtzel
Organization: St. Aloysius


                                     General Comment
I object to the following regulations:

require women's health plans to cover sterilization and contraception, including "abortifacients" that
cause abortion…

force many Catholic colleges, schools, and charities to violate their CATHOLIC identity by providing
immoral health benefits…

force college student insurance plans—even on CATHOLIC campuses—to offer FREE birth control and
sterilization to college girls!




                                                                                             0045653
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 89 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a1ae
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14071
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Theresa Crobar
Organization: Roman Catholic Church


                                    General Comment
"OBAMA CARE" is not wanted by a majority of U.S. citizens, regardless of religious affiliation, because
it is an imposition on, and cancellation of, First Amendment personal and religious rights.




                                                                                            0045654
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 90 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1af
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14072
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Nellie Gordon


                                  General Comment
See attached file(s)



                                      Attachments
Nellie Gordon




                                                                                        0045655
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 91 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Nellie Gordon
177 Catskill Drive
Effort, PA 18330




                                                                                                         0045656
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 92 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1b1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14073
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: kellu dise


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045657
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 93 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a1b2
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14074
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ken Drew Jr


                                   General Comment
On moral grounds I object to requiring a violation of conscience to comply with the affordable care
act as it relates to the following: require women's health plans to cover sterilization and
contraception, including "abortifacients" that cause abortion…
force many Catholic colleges, schools, and charities to violate their CATHOLIC identity by providing
immoral health benefits…
force college student insurance plans—even on CATHOLIC campuses—to offer FREE birth control and
sterilization to college girls!

Religious freedom should not be overruled by a federal mandate.

Ken Drew Jr
kendrewjr@yahoo.com




                                                                                         0045658
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 94 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1b3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14075
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Orrin Lundgren


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045659
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 95 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1b4
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14076
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Norbert Langer


                                  General Comment
See attached file(s)



                                      Attachments
Norbert Langer




                                                                                        0045660
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 96 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Norbert Langer
148 Gettysburg Way
Lincoln Park, NJ 07035




                                                                                                         0045661
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 97 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1b6
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14077
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: IRENE ARBOLEDA


                                  General Comment
I RELY ON THE PRESIDENT OF THE UNITED STATES OF AMERICA TO PROTECT MY FREEDOM OF
RELIGION, TO PROTECT THE RIGHTS OF THE THE INNOCENT AND UNBORN, ANG ALL BASIC
FREEDOMS AS STATED BY THE CONSTITUTION.




                                                                                        0045662
              Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 98 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1b7
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14078
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Pat Dressel


                                  General Comment
See attached file(s)



                                      Attachments
Pat Dressel




                                                                                        0045663
 Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 99 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Pat Dressel
125 Old Road
Westport, CT 06880




                                                                                                         0045664
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 100 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1ba
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14079
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Dr. Donald Joyce
Organization: Retired Physician


                                   General Comment
Please vote against this bill.




                                                                                        0045665
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 101 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1bb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14080
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Bergeron


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045666
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 102 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1bc
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14081
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: David Rosinski


                                  General Comment
Leave my conscience alone




                                                                                        0045667
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 103 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1bd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14082
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joan Phillips
Organization: Incarnate Word Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045668
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 104 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1be
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14083
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Patricia Kunkel


                                  General Comment
See attached file(s)



                                      Attachments
Patricia Kunkel




                                                                                        0045669
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 105 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Patricia Kunkel
11308 Kingshate Ln.
Oklahoma City, OK 73170




                                                                                                         0045670
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 106 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1c0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14084
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: David Ramseyer
Organization: Concerned citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045671
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 107 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1c1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14085
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ferde Rombola


                                   General Comment
The Adminstration's proposed health care regulations are a violent and unconstitutional infringment of
the First Amendment religious rights of all people of faith. The free exercise of religion leaves no
room for the Federal government to force Catholics and others to violate their religiously mandated
principles, particularly a right of conscience, under any circumstances, but especially for an alleged
'right' not found in the Constitution of the United States.

The repeated attacks against religion by a government run by heathens is a violation of the principle
of equal protection of the law and is intolerable.

Ferde Rombola, Beverly, MA




                                                                                           0045672
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 108 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1c2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14086
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045673
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 109 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a1c3
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14087
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Lila Davis


                                    General Comment
The new HHS regulations on sterilization and contraception abotions force Catholics to choose
between our faith and health care. By making this insurance coverage mandatory, our government
has violated the consciences of faithful Catholics and infringed on our rights to practice our religious
beliefs. The regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics.

These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                              0045674
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 110 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1c5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14088
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathleen Bryson


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045675
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 111 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a1c6
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14089
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Keith Madden


                                     General Comment
Re: file code CMS-9992-IFC2
I strongly urge the administration to rescind the misguided and coercive mandate requiring that all
health insurance plans cover controversial contraceptives and sterilization procedures, regardless of
cost or conscientious objection.

It is unconscionable to force all Americans to subsidize controversial drugs such as ella and Plan B,
which according to the FDA can end the development of a living human embryo.

The fig-leaf conscience exemption in the mandate is so narrow as to force many religious
organizations, especially those that provide care for individuals outside the faith, to violate
conscientiously held moral standards.

At a minimum, I urge you to remove contraceptives and sterilizations from the list of mandatory
preventive services.
Thank you for your consideration of these views. I understand this comment will become part of the
public record.




                                                                                                  0045676
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 112 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1c7
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14090
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Pauline Bailey


                                  General Comment
See attached file(s)



                                      Attachments
Pauline_Bailey




                                                                                        0045677
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 113 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. However the majority of Catholics who support birth
control coverage are equal American citizens. Most Catholics have determined that the use of
birth control is the superior moral choice in many circumstances. Employees of our Church, who
often make less than "market rates," are the people whose consciences have primary importance.
Their employment makes possible much of Catholic charitable and socially important works in
America. Coverage of birth control will not increase overall insurance costs, so cost is not an
impediment.

Sincerely,

Pauline Bailey
104 Newfield Drive
Stamford, CT 06905




                                                                                                         0045678
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 114 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1c8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14091
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jeannette Thomas


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045679
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 115 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1cb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14092
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Arthur Gutierrez
Organization: Catholics


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045680
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 116 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1cc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14093
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: ken smelter


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045681
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 117 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1cf
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14094
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Aaron Hendricks


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045682
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 118 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1d1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14095
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Janis Anderson


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045683
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 119 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a1d2
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14096
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Gregory Hartenstein


                                      General Comment
Dear President Obama,
The partsd of yiour healthcare that restricts religious freedom are NOT ACCEPTABLE. Why must you
continue to sneak in your freedom of religion and our American freedoms in all you programs. If you
are trying to destroy our way off life your are certainly doing ba good job.

Please retract your anti religious views from this bill.
Thank You




                                                                                         0045684
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 120 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a1d3
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14097
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marian Johnson


                                    General Comment
Please repeal healthcare regs that discriminate against the reliigious faith conscience rights of me and
my fellow Catholics and other faithful citizens.




                                                                                            0045685
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 121 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1d4
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14098
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Persephone Tan


                                  General Comment
See attached file(s)



                                      Attachments
Persephone Tan




                                                                                        0045686
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 122 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Persephone Tan
New York, NY




                                                                                                         0045687
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 123 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a1d6
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14099
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Peter Middleton
Organization: None


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, the HHS
is violating the consciences of faithful Catholics and infringing on our rights to practice our religious
beliefs. The regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions—as well as individual Catholic employers and health insurance
purchasers—are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0045688
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 124 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a1d7
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14100
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Julianne Mulvaney


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Christians
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Christians and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans forces Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Christians as guaranteed by the First Amendment.




                                                                                            0045689
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 125 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1d8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14101
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Ralph Biddy
Organization: Catholic


                                   General Comment
Preserve freedom of conscience

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045690
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 126 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a1da
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14102
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Estrella Reyes
Organization: Legion of Mary/ CFC- Handmaid of the Lord


                                   General Comment
I totally disagree his platform because he approved many things that are against CATHOLICS. GOD
will not allow him to win again because HE knows what is really in his heart. The LORD will always
protect the righteous over evil.




                                                                                         0045691
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 127 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1db
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14103
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Charlie Herb


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045692
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 128 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1dc
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14104
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Rachel Jones


                                  General Comment
See attached file(s)



                                      Attachments
Rachel Jones




                                                                                        0045693
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 129 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Rachel Jones
135 Hawthorne Street, 4G
Brooklyn, NY 11225




                                                                                                         0045694
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 130 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1de
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14105
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Gregory DiRocco MD
Organization: Catholic


                                  General Comment
Dear Mr President,

By making this insurance coverage of yours mandatory our government has violated the consciences
of faithful catholics and infringed on our rights to practice our religious beliefs.




                                                                                        0045695
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 131 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1df
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14106
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joseph Valvo
Organization: PFC


                                   General Comment
your new rule on health care affects my freedom of relloigion. Change the rule or remove it.




                                                                                          0045696
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 132 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14107
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jean Talanda


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045697
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 133 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14108
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Deame Appel


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045698
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 134 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14109
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: john riffle


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045699
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 135 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14110
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Margaret Legner
Organization: private citizen


                                   General Comment
I do not like the mandatory sterilization & abortion for insurance co. to cover. I do not understand,
Pres. Obama why you feel the government must control everything and everybody. This use to be a
free country but not is getting to the point the government thinks it should control everything. This
has to STOP!!!! Please reconsider having the mandatory sterilization & abortion part of the bill be
removed.




                                                                                           0045700
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 136 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14111
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathleen Andrewski


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045701
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 137 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14112
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Verda Redman
Organization: Roman Catholic


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045702
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 138 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1e5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14113
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: g zoeckler
Organization: Newman society


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045703
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 139 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1f0
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14114
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Rebecca Spilecki


                                  General Comment
See attached file(s)



                                      Attachments
Rebecca Spilecki




                                                                                        0045704
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 140 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Rebecca Spilecki
Wellman Street
Lewiston, ME 04240




                                                                                                         0045705
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 141 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a1f2
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14115
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Thomas Bradley


                                    General Comment
I am personally offended by the actions of our federal government in areas of imposing regulations
and policies that are in opposition to conscience and to a higher law. The new HHS regulations on
sterilization and contraception (including abortifacients) force Catholics to choose between our faith
and health care. By making this insurance coverage mandatory, our government has violated the
consciences of faithful Catholics and infringed on our rights to practice our religious beliefs. The
regulations' religious employer exemption will not protect the hundreds of Catholic colleges, schools,
and organizations which are not owned by the Church, but instead run by lay Catholics. These
Catholic institutions—as well as individual Catholic employers and health insurance purchasers—are
being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                             0045706
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 142 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1f3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14116
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Scotti


                                   General Comment
This is why our Healthcare is unsustainable. If not required to pay for things that could be avoided
for free, we would not be so broke! Things that can cause desease or unwanted pregnancies should
not be covered the same as skydiving is not a covered life insurance benefit. You can still choose to
do these high risk activities but it will cost you, that is what freedom is all about.




                                                                                           0045707
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 143 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1f4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14117
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ruben Tamayo
Organization: Private


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045708
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 144 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a1f5
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14118
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: ann borengasser


                                     General Comment
The policies that Obama Care are promoting inculding forcing people to violate their consciences to
provide steriliazaion, abortion and birth control and other life denying and life killing regulations are
destructive to the dignity of men and women everywhere. They are horribly damaging to the dignity
of the human person in that they deny all Americans religious freedom to form right consciences and
enjoy a right relationship with God.

We have always been a free country and a people that honor each others religious freedom and
conscience. To repudiate our respect for the beliefs and freedoms of others to follow the tenets of
their faith is a path that should remain foreign to us. We are a loving, generous people who respect
life, goodness, generosity and each other.




                                                                                              0045709
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 145 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1ea
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14119
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ginny Davis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045710
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 146 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1f6
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14120
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Rose Torelli


                                  General Comment
See attached file(s)



                                      Attachments
Rose_Torelli




                                                                                        0045711
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 147 of 1039



Dear Secretary Sebelius,

Please read some books on abortion and contraception. The simple answer of "NO" to each
creates social problems that, as Catholics, we are supposedly against.

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Rose Torelli
Parkside, PA




                                                                                                         0045712
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 148 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a1f8
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14121
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: charles antell
Organization: u.s. citzen


                                     General Comment
I truly believe that the President is the ANTI CHRIST!!!!!!!!!!!!!!!! The sooner he is out of office the
better this country will be!!!!!!!!!!!!!!!!!!!!!!!!!




                                                                                               0045713
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 149 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1f9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14122
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margarita Jenkins


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.


Please be aware that our family votes and we strongly oppose these regulations.

In God we trust,
M. Jenkins




                                                                                           0045714
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 150 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1fc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14123
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michelle Rogers


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045715
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 151 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a1fd
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14124
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Royn Presley


                                  General Comment
See attached file(s)



                                      Attachments
Royn Presley




                                                                                        0045716
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 152 of 1039




Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Royn Presley
Mcdonough, GA




                                                                                                         0045717
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 153 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1ff
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14125
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marty Amateis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045718
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 154 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a200
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14126
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Ruth Riddick


                                  General Comment
See attached file(s)



                                      Attachments
Ruth Riddick




                                                                                        0045719
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 155 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Ruth Riddick
401 8th Street
Brooklyn, NY 11215




                                                                                                         0045720
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 156 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a202
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14127
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael Bussio
Organization: Self


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.

By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics.

These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                             0045721
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 157 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a205
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14128
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Travis Brewer
Organization: Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045722
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 158 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a206
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14129
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Georgia MacLean
Organization: Society of St. Vincent dePaul


                                    General Comment
If you can be so concerned about offending Muslims, How can you offend Christian beliefs by
denying Americans' beliefs of not using public funds to fund abortions through health care. God won't
forget and neither will I. As Pope John Paul II said, "Any nation that kills its weakest citizens has no
hope."


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0045723
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 159 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1ed
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14130
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christina McClaugherty


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045724
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 160 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a1ee
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14131
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: George Miller
Organization: Health Insurance


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.
By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics.
These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                           0045725
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 161 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a207
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14132
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Sharon Hoffman


                                  General Comment
See attached file(s)



                                      Attachments
Sharon Hoffman




                                                                                        0045726
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 162 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Sharon Hoffman
130 Lindley Lane
Pittsburgh, PA 15237




                                                                                                         0045727
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 163 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a20a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14133
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Helene Bowler


                                    General Comment
THe new HHS regulations on sterilization and contraception(including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0045728
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 164 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a20b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14134
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Brandon Nordhus


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045729
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 165 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a20e
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14135
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: anna scott
Organization: stmaryfc


                                  General Comment

When you deny anyone the right to stand for their beliefs you have become an associate of evil. No
better than any other accomplice after the crime.




                                                                                         0045730
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 166 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a20d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14136
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Larry Garcia


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045731
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 167 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a218
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14137
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Suzanne Fitzpatrick
Organization: individual


                                   General Comment
I would like to go on record as disagreeing with that the above document noted indicates. These
health related bills always seem to confuse the issue and attempt to provide services which many of
the people affected truly do not want.

This needs to go back to the planning stages and prior to rewriting listen to what the people who are
being covered want - and not what you - the government - want.

Praise God you will do this.

suzanne Fitzpatrick




                                                                                          0045732
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 168 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a219
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14138
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Sharon Ohara


                                  General Comment
See attached file(s)



                                      Attachments
Sharon OHara




                                                                                        0045733
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 169 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Sharon Ohara
17687 Lake Forest Dr.
Penn Valley, CA 95946




                                                                                                         0045734
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 170 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a21b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14139
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret M. Mehl


                                   General Comment

I ask that this amendment be withdrawn as it infringes on peoples rights. It goes against Catholics
religious beliefs. Their religious freedoms are taken from them.

Margaret M. Mehl




                                                                                          0045735
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 171 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a20f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14140
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maris Glass
Organization: American Citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045736
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 172 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a212
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14141
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael J Voegeli Sr


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045737
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 173 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a21d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14142
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: I Olson


                                   General Comment
The new HHS regulations on sterilization and contraception will force us Catholics to choose between
our faith and health care. By making this insurance coverage mandatory, our government has
blatantly violated the consciences of faithful Catholics and infringed on our rights to practice our
religious beliefs.
The regulations' religious employer exemption does and will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions are being forced by the government to violate their religious
beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. I ask you to please repeal these
regulations and protect the religious freedom of Catholics and all American citizens, as guaranteed by
the First Amendment.




                                                                                           0045738
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 174 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a21e
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14143
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Sharone Wellington-deAnda


                                  General Comment
See attached file(s)



                                      Attachments
Sharone Wellington-deAnda




                                                                                        0045739
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 175 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Sharone Wellington-deAnda
147 Fulton Street
Poughkeepsie, NY 12601




                                                                                                         0045740
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 176 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a213
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14144
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Ellen Hennig
Organization: parishioner of St. Joseph of Cupertino Church, Cupertino, CA


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045741
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 177 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a215
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14145
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: karen bertelson
Organization: mom


                                   General Comment
Please do not pass legislation that discriminates against thosethat don't believe as you do. Why is it
okay if you are Muslin or Hindu or Jewish to step out of something that you disagree with, but if you
are Christian, you must do as the government says. Please protect our right to free belief.




                                                                                           0045742
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 178 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a222
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14146
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: S. Mary Schultz
Organization: Sisters of Christian Charity


                                    General Comment
I vehemently oppose the violation of rights of religious people to follow their consciences regarding
abortion, contraception, and sterilization procedures. The HHS regulations are preposterous. They
undermine the mission of most Catholic institutions. The government has no right to violate these
basic rights guaranteed by our Constitution. I urge you to repeal these regulations.




                                                                                            0045743
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 179 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a223
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14147
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Carol Sniadecki


                                  General Comment
These new HHS-OS--2011-0023-0002 regulations on sterilization and contraception need to be
repealed. They violate First Amendment rights of lay Catholics.




                                                                                        0045744
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 180 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a224
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14148
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Elizabeth Blackburn


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045745
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 181 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a225
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14149
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jonathan Ramseyer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045746
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 182 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a22f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14150
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Janene Winter


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045747
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 183 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a230
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14151
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
(and other Christians) to choose between our faith and health care. By making this insurance
coverage mandatory, our government has violated the consciences of faithful Catholics and infringed
on our Constitutional right to practice our religious beliefs. The regulations' religious employer
exemption will not protect the hundreds of Catholic colleges, schools, and organizations which are not
owned by the Church, but instead run by lay Catholics. These Catholic institutions—as well as
individual Catholic employers and health insurance purchasers—are being forced by the government
to violate their fundamental and sacred religious beliefs. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions.
In addition, the regulations are simply bad healthcare policy, regardless of religious issues.
Contraception is not healthcare (with few, limited exceptions), as pregnancy is not an illness or
disorder. Similarly, abortifacients are not healthcare, insofar as they kill human beings.
Please repeal these regulations and protect the religious freedom of Catholics and people of other
religions, as guaranteed by the First Amendment.




                                                                                           0045748
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 184 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a227
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14152
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Elaine


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045749
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 185 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a228
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14153
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cynthia Bartolomey


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045750
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 186 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a22a
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14154
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Sheila Crowell


                                  General Comment
See attached file(s)



                                      Attachments
Sheila Crowell




                                                                                        0045751
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 187 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Sheila Crowell
376 N. Fullerton Avenue
Montclair, NJ 07043




                                                                                                         0045752
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 188 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a231
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14155
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dave Houde


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045753
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 189 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a239
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14156
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Leticia Torres


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045754
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 190 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a23a
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14157
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Elizabeth Cosgray
Organization: Catholic, mother, grandmother, counselor


                                   General Comment
Dear Pres. Obama,

Please hear the pleas of people of many different faiths who agree that life is precious and any kind
of birth control that causes death of an embryo is considered abortion and should not be allowed and
certainly not included and mandated in health plans.
Further any such mandates that cause Catholic health programs, clinics or hospitals to choose
between their beliefs and continuing to provide services violates our basic rights.
Hope and change should not come at the expense of the unborn or of the beliefs of people of faith,
any faith. We call for a revision of the Patient Protection and Affordable Care Act: Amendment
(Document ID HHS-OS-2011-0023-0002).




                                                                                          0045755
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 191 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a232
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14158
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: dr John joosten
Organization: woodcreek peidatrics


                                   General Comment
This is an unmitigated crime. To enforce government regulations on concscience is the first step
towards social breakdown.
Vote against the passage of this bill . JJoosten




                                                                                          0045756
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 192 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a233
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14159
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patricia Roxby


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045757
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 193 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a234
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14160
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Peter Murphy
Organization: University of Nebraska Medical Center


                                  General Comment
The new HHS regulations on sterilization and contraception are unjust. The government is seeking,
by several means, to force me and other faithful Catholic physicians to practice in a way that is
abhorrent to us. It is truly coersive and a violation of my first amendment rights.




                                                                                         0045758
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 194 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a235
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14161
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Laraine Kasprow
Organization: conscientious Catholic voter


                                    General Comment
I object to the new rule requiring health plans to provide contraceptives and abortions and other
things which violate my religious beliefs and practices and present a moral dilemma to me and many
others. I do not think it is morally right nor legal to force people to violate their conscience to
obtainhealth care. Nor is it desiarable to alienate an entire group of people. As a conscientious
Catholic (who votes) I ask you to remove this offensive provision and allow people freedom to follow
their conscience without undue coercion.

Imagine the cost to the country if all the Catholic hosp8ital and Catholic doctors and Catholic
businesses and insurers ceased to practice, care for patients or stop business. Also imagine all the
free charitable giving and servie to the poor and orphans and children up for adoption that would
then be forced upon government financing because they refuse to submit to this new government
provision to provide morally offensive abortion and contraceptive assistance.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                            0045759
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 195 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a23c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14162
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Deacon Michael Comerford
Organization: Catholic Clergyman


                                    General Comment
The new HHS regulations on sterilization and contraception force Catholics to choose between our
faith and health care. By making this mandatory, the government violates the consciences of faithful
Catholics and infringe on our rights to practice our religious beliefs. Please repeal these regulations
and protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0045760
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 196 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a236
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14163
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Flo Foshay


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045761
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 197 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a23d
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14164
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Susan Kennedy


                                  General Comment
See attached file(s)



                                      Attachments
Susan Kennedy




                                                                                        0045762
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 198 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Susan Kennedy
2009 Clearfield Lane
Chattanooga, TN 37405




                                                                                                         0045763
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 199 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a23f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14165
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Pam Kendig


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045764
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 200 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a240
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14166
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eugene Rorke


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045765
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 201 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a242
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14167
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rozella Vestal


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045766
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 202 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a243
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14168
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Pauline Merklin
Organization: Cardinal Newman Society


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religiou belifs. The regulations' religious employer exemptio will not protect the hundreds of
Catholic colleges,schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions - as well as individual Catholic employers and health
insurance purchasers - are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045767
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 203 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a24d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14169
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Sondra l. Shinn


                                    General Comment
Stop interfering with the Catholic beliefs. Do not force this unconstituional way of thinking and
practice on our individual
Rights as free people of the United States.




                                                                                             0045768
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 204 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a250
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14170
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Susan Safford


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045769
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 205 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a245
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14171
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Anne Strasser
Organization: Roman Catholic


                                    General Comment
I urge you to allow people of conscience to honor their moral beliefs by not allowing Ammendment
HHS-OS-201`1-0023-0002 to be accepted as it is currently written.

Putting Obama Care through without a conscience clauses violates the rights of all Roman Catholics
in the medical field, pharmaceutical field and those providing insurance for employees and students
in Catholic dioceses, businesses, organizations, schools and parishes.

If this legislation is not amended to include conscience clauses, I will spend my money, time and
effort to defeat all legislation, candidates and political parties who refuse to support my right to
freely exercise my conscience in all aspects of my life. And I will travel or move as necessary to do
so.

Anne C Strasser
806 Regatta Dr
Niceville, FL 32578




                                                                                            0045770
               Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 206 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a246
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14172
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Tia Triplett


                                    General Comment
See attached file(s)



                                        Attachments
Tia Triplett




                                                                                        0045771
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 207 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

Tia Triplett
3959 Berryman Avenue
Los Angeles, CA 90066




                                                                                                         0045772
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 208 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a252
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14173
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Sandra Rabuse


                                  General Comment
Dear President Obama,
I am opposed to the contraceptionand sterilizaion mandate for insurance companies. You are trying
to take away our religious freedoms which are what make our country different and great.




                                                                                        0045773
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 209 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a253
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14174
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Randall Fornoff
Organization: MTS Painting and Property Services, Inc


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. I believe this is unconstitutional, it seems especially to oppose the First
Amendment.

The regulations' religious employer exemption will not protect the hundreds of Catholic colleges,
schools, and organizations which are not owned by the Church, but instead run by lay Catholics.
These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                            0045774
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 210 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a248
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14175
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Pat McArdle


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045775
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 211 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a249
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14176
Comment on FR Doc # 2011-19684



                                   Submitter Information
Name: Eric Verzola


                                     General Comment
I am a husband & father of six. I am horrified by the implementation of the 2010 Patient Protection
and Affordable Care Act (the new health care reform law), by the U.S. Department of Health and
Human Services (HHS). HHS recently issued a rule requiring almost all private health plans to cover
contraception and sterilization as "preventive services" for women. The mandate even forces
individuals and groups with religious or moral objections to purchase and provide such coverage if
they are to receive or provide health coverage at all. This poses an unprecedented threat to
individual and institutional religious freedom.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Choose LIFE! I will pray for you




                                                                                           0045776
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 212 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a24a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14177
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Martha Walker


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045777
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 213 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a24b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14178
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael Ibach
Organization: Catholic Diocese of Yakima, Washington


                                    General Comment
I strongly object to the decision that Catholic institutions would have to follow the new instructions
for coverage of preventive services since this goes against our consciences and moral teachings. I
beleive the institutions that have these objects should be exempt from such ruling since it also goes
against our right to practice our faith without interferrance from governement. Please, I ask that the
regulations forcing a Catholic Institution to provide such insurance be exempt




                                                                                            0045778
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 214 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a256
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14179
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Brown


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045779
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 215 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a257
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14180
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Clements


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045780
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 216 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a258
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14181
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Annamarie Landolt


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045781
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 217 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a259
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14182
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Daniel Charlebois
Organization: Catholic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045782
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 218 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a24c
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14183
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: William Stavisky


                                  General Comment
See attached file(s)



                                      Attachments
William Stavisky




                                                                                        0045783
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 219 of 1039



Dear Secretary Sebelius,

Women who work for Catholic and other religious employers deserve the same, complete access
to contraceptive coverage that HHS has approved for others. Anything less would be
discriminatory and contrary to the social justice tradition central to my Catholic faith. I therefore
urge you and the Department of Health and Human Services to include comprehensive family
planning services for all women as a preventive benefit under the Affordable Care Act.

More than six in ten Catholic voters (63%) support health insurance coverage for contraception,
including birth control pills. This is unsurprising, as restrictions to reproductive healthcare access
harm Catholics—98 percent of sexually active Catholic women have used a modern method of
birth control, mirroring the rates of the population at large (99%).

I have heard the stories of women workers who will be affected by these refusal clauses, women
who are trying to support themselves and their families in these tough times. These women
include thousands of teachers in Catholic schools and diocesan employees. They also include the
spouses and dependents of others working for Catholic institutions, who may share insurance
plans with their loved ones. All of these women provide the backbone of our Catholic
community, even if they are not Catholic themselves. I cannot in good conscience support any
rule that would treat them as second-class citizens unworthy of the same full access to
comprehensive family planning coverage that other women receive.

You have heard recently from the US Conference of Catholic Bishops and other conservative
Catholics on this issue. They are speaking neither for me nor the majority of the 68 million
Catholics in the US. Rather than allowing their employees to follow their own consciences in
making healthcare decisions, the bishops are attempting to impose their personal beliefs on
everybody.

I respect the consciences of the bishops. I just expect them, in keeping with the teachings of our
Catholic faith, to respect my conscience and the consciences of the women who work for them,
too.

Sincerely,

William Stavisky
8422 Cactus Creek
San Antonio, TX 78251-1826




                                                                                                         0045784
            Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 220 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a262
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14184
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Winifred Callanan


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Thank You




                                                                                           0045785
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 221 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a25a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14185
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Albert Simmel
Organization: none


                                    General Comment
The new healthcare regulations on sterilization and contraception force Catholics to violate their
conscience and infringe on their right to practice their beliefs. The "religious employer" exemption
will not protect the hundreds of Catholic colleges, schools, and organizations that are not owned by
the Church but instead run by lay Catholics, their missions as Catholic institutions will undermined.
Protect the religious freedom of Catholics as guaranteed by the First Amendment, repeal these
regulations!




                                                                                            0045786
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 222 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a25b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14186
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mel Niemiec


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, hospitals, and organizations which are not owned by the Church, but
instead run by lay Catholics. These Catholic institutions—as well as individual Catholic employers and
health insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045787
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 223 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a25c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14187
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Teresa Bennett


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045788
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 224 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a25d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14188
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert DeLuca


                                   General Comment
I am a practicing Catholic and the new HHS regulations on sterilization and contraception (including
abortifacients) force Catholics to choose between our faith and health care. By making this insurance
coverage mandatory, you (our government) has violated the consciences of faithful Catholics, like
myself, and infringed on our rights to practice our religious beliefs. The regulations' religious
employer exemption will not protect the hundreds of Catholic colleges, schools, and organizations
which are not owned by the Church, but instead run by lay Catholics.




                                                                                          0045789
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 225 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a25e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14189
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Martha Collins
Organization: Catholic


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Sincerely,
Martha Collins




                                                                                           0045790
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 226 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a264
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14190
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: JoAnn Ryan


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045791
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 227 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a265
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14191
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: John Otis


                                     General Comment
Europe and the U.S. are suffering economicall, not to mention morally and spiritually, from a
demographic wonter due to aborttion and other anti-family planning. The Catholic Church in God's
wisdom does not buy into that error of anti-life ideologies which actually create the problems
government seeks to solve. Our religious rights are violating by forcing those errors that destroy
consceinces, marriages, society and life. Please consider and turn from thewe errors back to the
wisdom and love of God, the Author of life and all that is true and good. Catholic Universities and
organizations must not be tyrannically forced to participate in those activities labelled as 'healthcare'
which are destructive of lives and souls. +




                                                                                               0045792
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 228 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a260
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14192
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Olga Lucia Manrique Ortiz


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Thank you for listening, and respecting our moral values!




                                                                                           0045793
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 229 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a266
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14193
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Judith DeFonzo


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

These regulations are completely unnecessary.




                                                                                           0045794
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 230 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a26b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14194
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rosemary Payne
Organization: Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.


If people want those benefits offered by their employer then they are free to go to work for an
employer that does offer them the benefits that they desire!




                                                                                           0045795
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 231 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a267
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14195
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: NEFTALI TORRES


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045796
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 232 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a268
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14196
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Therese C. Tremmel


                                   General Comment
As a practicing Catholic and a follower of God's commandments I do not want to be complicit with
the MURDER of the unborn. Your plan to enforce the affordable care act forces me to be complicit
with murders that happen because of abortion. It also makes me complicit in supporting immoral
living. Our nation is founded on moral and religious principals that allow for a society that lives in
peace. With out these principals we are condemned to the same fate as all other socialistic and
amoral countries. Look at history, check the prospects of many of our fellow nations - the US has so
much more because of our Judeo-Christian foundation and values. I do not want to stand before God
and try to explain why I helped pay for the murder of the unborn, made health care
unaffordable/unavailable for the majority of Americans.
Do not destroy the freedoms we hold so dear. Do not destroy the values of America. Do not force the
taxpayers to destroy their own country through a financially unsound law. Please admit this bill is a
failure and will put us in the same boat with Canada and Europe - health care that cost millions, but
fails too proper care for the people.




                                                                                           0045797
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 233 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a26c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14197
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: mary jirsek


                                    General Comment
I do not want "Amendment (Document ID HHS-OS 2011- 0023 0002) passed. Do not pass; I am a
Catholic and it violates my Catholic beliefs. We should not be forced to finance or take part in what I
believe to be immoral.

DO NO PASS!!!!!!!!!




                                                                                            0045798
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 234 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a269
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14198
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Suzanne McClorey


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045799
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 235 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a275
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14199
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Maureen Perez


                                   General Comment
The new HHS regulations concerning steriization and contraception violate the consciences of faithful
Catholics and force us to go against our religious beliefs. These regulations infringe upon our rights
to practice our religion. Please repeal these regulations and protect our First Amendment rights.
Thank you.

Sincerely,
Maureen Flynn Perez




                                                                                           0045800
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 236 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a26e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14200
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kay Vogel
Organization: Reitred hospital worker


                                   General Comment
Please do not make the Group Health Plans and Health Insurance Issuers relating to coverage of
Preventive Services under the Ptient Protection and Affordable Care Act mandatory. This health bill
takes away the right of Catholic Instituions and Employers to choose Life. Thank you




                                                                                           0045801
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 237 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a26f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14201
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert Millott


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045802
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 238 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a270
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14202
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Dale Kohn


                                     General Comment
Forcing Americans to finance health procedures that they believe to be morally wrong according to
their religious beliefs is a violation of the Constitution. This President continues to thumb his nose at
the United States Constitution. This is one more step to taking away our freedom and to place us all
eventually in chains. What a sad day for America.




                                                                                              0045803
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 239 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a271
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14203
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Susan Edgington
Organization: Personal


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.
The Government must not be involved in such things.

Remove this from the Bill.




                                                                                            0045804
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 240 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a276
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14204
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sheila Fogarty
Organization: GiveAVoice


                                   General Comment
You are attempting to make us implicit in the destruction of the smallest among us. Please examine
your conscience and realize that we are to be represented in liberty and justice for ALL. We all have
a conscience that helps us live a life of faith and morals, in turn it aides societies as it has for
centuries.




                                                                                           0045805
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 241 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a277
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14205
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Joseph Moran
Organization: Cardinal Newman society


                                       General Comment
It is now imperative that the government get out of people personal lives, and stop giving birthd
control to people, freely, whether they ask for it nor not.

You, President Obama are know to be an abortion president.

Who do you think you are ? Perhaps your mom may have aborted you............how would you like
that.

Stop trying to limit the population.

This counry can and has the room to feed everone, and provide for other countries also............

God will punish this country harshlhy, if we not not change the abortion approach..................and you
also President Obama..............God know what is in your heart, and it is not for the good of the child
in the womb.

You let these people in our couintry and then you give 300 000 their rights, rights we had to work
hard to attain.....yet, you are buying votes..............so while congress was out, you snuck thru the
legislation.....what a sneaky thing to do.

You have made out great county almost a third world country, and I think in my heart, you are not
thru trying.

I am a senior citizen, and if you have your way, you will do away with us Senior citizens like you
want to do with the unborn children in the womb.



                                                                                               0045806
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 242 of 1039
Whey don't you and your wife go to an abortion clinic and witness an abortion, where they reach
inside the womb and dismember the living child..........talk about cruelty, that shouw not even be
dong to an animal.

I pray God shines His light into your mind,so you will see the ills you are all for.

Sincerely, Joseph Moran




                                                                                           0045807
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 243 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a273
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14206
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: C Johnston


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045808
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 244 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a279
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14207
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Randy Bianchi


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045809
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 245 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a280
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14208
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Edward Tafe


                                   General Comment

Please do NOT interfere with the conscience rights of health care providers!




                                                                                        0045810
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 246 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a27e
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14209
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ann Rakich
Organization: Roman Catholic Church


                                   General Comment
I oppose the government health mandates which discriminate against Catholic schools, hospitals, and
organizations that force one to provide so called "health services" that are contrary to Catholic
teaching.

I urge you to provide broad exceptions for acts of conscience.

Thank you. Ann Rakich




                                                                                         0045811
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 247 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a283
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14210
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sonya Smith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045812
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 248 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a289
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14211
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sandra Delgado, O.P.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045813
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 249 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a284
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14212
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: VINCENT MULLEN,II M.D.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045814
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 250 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a285
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14213
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Barbara Adams


                                   General Comment
As a Catholic citizen of the United States I am writing to protest the mandatory coverage of birth
control and sterilization as "preventative care". This violates the conscience of hundreds of thousands
of Catholics and threatens freedom of religion. Please remove this regulation from the health care act.




                                                                                           0045815
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 251 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a28a
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14214
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: EDWARD KAUNELIS
Organization: POLITICS NOT AS USUAL


                                  General Comment
STICK TO JOBS, STOP INTERFERRING WITH SOCIAL MATTERS.




                                                                                        0045816
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 252 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a286
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14215
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dane McMurray


                                   General Comment
Please stop. I thought the President was the one who was supposed to help support freedom of
speech, and freedom of religion. Business not run by state should be able to have their own control
over policies.




                                                                                          0045817
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 253 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a287
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14216
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jean Malone


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045818
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 254 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a288
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14217
Comment on FR Doc # 2011-19684



                                Submitter Information
Organization: A voter from Illinois and a Roman Catholic


                                    General Comment
Pregnancy is not a disease and should not be treated as one. The government has no right to spend
tax money on things related to birth control nor require others to. Also, Catholic colleges, hospitals
and clinics should not be required to violate their religious rights and beliefs by teaching things
contrary to their Christian values.




                                                                                            0045819
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 255 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a28b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14218
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Phyllis Schwarz


                                   General Comment
I fully support the comments and arguments in the following paragraph in accordance with my
Catholic Faith.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

It is very unfortunate and hypocritical of Congress to pass such a measure so blatantly against
Catholic citizens' religious beliefs, and yet on the other hand Congress protects many religious
convictions of other faiths.
Pregnancy is a gift from God and the only moral way to "prevent" creation of a human is to abstain
from intercourse - period! No government involvement is necessary to accomplish that.




                                                                                           0045820
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 256 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a293
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14219
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sherry Gonzales


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045821
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 257 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a294
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14220
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: roy bonario


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045822
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 258 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a28d
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14221
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Lou J Apa
Organization: Catholic church.


                                  General Comment
SUBJECT: I Raise My voice against Fed's attack on conscience!

Dear Sir;
I, respectfully, demand that the Obama Administration revoke new healthcare regulations that
blatantly violate our— mine, and the Catholic Chritian Church's—religious freedom.




                                                                                        0045823
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 259 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a28e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14222
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Corrine Lindsay
Organization: Lindsay Ranch


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
Our country needs people not the destruction of life.




                                                                                           0045824
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 260 of 1039
                                                                  As of: April 02, 2012
                                                                  Received: September 14, 2011
PUBLIC SUBMISSION                                                 Status: Posted
                                                                  Posted: October 31, 2011
                                                                  Tracking No. 80f1a28f
                                                                  Comments Due: September 30, 2011
                                                                  Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14223
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Kathleen Windmueller


                                     General Comment
Catholic colleges and university should not be forced to provide birth control contraceptive devices
and medicines when this is clearly in violation of their principles and identities. It is rediculous that
the government is invading every aspect of our freedoms.




                                                                                                0045825
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 261 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a290
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14224
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Barbara Reall


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045826
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 262 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a296
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14225
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Hector Romeu


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045827
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 263 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a291
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14226
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: freddie stewart


                                    General Comment
This attempt by HHS to obviate individual conscience and democratic process via an administrative
"fiat" will almost certainly fuel a social backlash comparable to the "Tea Party" political response to
record deficit spending and nationalization of health care. Unless HHS' goal is to cause many to
equate the social progress of women with tyrannical government dictates, HHS must abandon this "in
your face" attack on religious and econonic liberty in forcing Americans to purchase abortive and
contraceptive insurance regardless of concscience. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                            0045828
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 264 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14227
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Daniel Williams


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment!




                                                                                           0045829
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 265 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14228
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Puccetti


                                   General Comment
The administration's rule to force all insurance companies to offer contraceptive medication and
devices, as well as abortifacients is an outrageous attack on Americans' freedoms. One of the
conditions of the so-called conscience exemption is that an employer be only dealing with those of its
own faith. Given the fact that Christian, and especially Catholic, organizations have always offered
medical, educational and other services based on the needs of the recipient and not his or her faith,
this is a direct assault on conscience rights. The Federal government has no business trying to
dictate a secular creed to Americans. I call on you to reverse this measure immediately.




                                                                                           0045830
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 266 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a297
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14229
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michelle Brisendine


                                    General Comment
I continue to be appalled at the President's anti-life agenda. I'm exremely opposed to mandatory
coverage of contraception, sterilization and chemical abortifacients. You cannot and should not be
able to force insurance companies to underwrite procedures which are considered by many to be
morally wrong. If it is a woman's "choice" to select these things, then they don't fall into the category
of vital health care. You continue to make choices that assault children. I beg you to reconsider.




                                                                                             0045831
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 267 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14230
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Claudia


                                   General Comment
To Whom it may concern,
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045832
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 268 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a2a3
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14231
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Anthony Joyce
Organization: Creative Touch


                                     General Comment
Your Obama mandate that requires the violation of Catholic practitioners consciences is also a
violation of the constitution for the freedom of religion.
It is also a violation of the entire Catholic religious practice for the lay and the teaching of the moral
Law. Your document ID HHS-OS-2011-0023-0002 is an obvious attempt of a president in trying to
destroy the oldest Christian Religion by subverting it's most basic practice of protecting life from the
start.

It needs to be stopped.




                                                                                                0045833
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 269 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14232
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: william barry
Organization: Individual Catholic


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045834
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 270 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a299
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14233
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bryan Stanistreet
Organization: University of Rochester School of Medicine


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

As a health care provider, I know that there are other means through which women who wish to
obtain these means may. This should not be legislated.
Sincerely,

Bryan Stanistreet, 4th year medical Student




                                                                                           0045835
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 271 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a29a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14234
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mark Ptak


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045836
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 272 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14235
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jane Gilroy


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045837
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 273 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a29b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14236
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Barbara Kaping


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045838
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 274 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14237
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Concerned Citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045839
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 275 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a29c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14238
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: elizabeth griffith


                                    General Comment
I strongly oppose the Obama healthcare which is offensive to Christian principles of respect for life,
by forcing healthcare to fund abortion, sterilization and birthcontrol




                                                                                             0045840
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 276 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2a7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14239
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Roxanna Vera-y-Aragon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045841
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 277 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2aa
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14240
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: rm coleman
Organization: n/a


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients)put an
unconstitutional burden on Catholics by attempting to force us to choose between our faith and
health care. Making this insurance coverage mandatory infringes our rights to practice our religion.
The so called religious employer exemption does not protect hundreds of Catholic colleges, schools,
and organizations which are not owned by the Church, but instead run by lay Catholics.

This is not what we were promised in the 2008 campaigns. This is pro abortion divisive action. Please
don't do this. Respect the First Amendment.




                                                                                           0045842
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 278 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14241
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Felician Zell


                                   General Comment
new HHS regulations on sterilization and contraception (including abortifacients) force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045843
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 279 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14242
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paul Simoneau


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Stop this assault upon religious freedom and bailing out Planned Parenthood.




                                                                                           0045844
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 280 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14243
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: keith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045845
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 281 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2b7
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14244
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: J D Kain
Organization: None


                                    General Comment
The regulations proposed for sterilization and contraception violate my right to religious freedom.
This is America, land of the free; not pre-WW2 Germany.
Please respect all Americans' right to religious freedom in all your proposed regulations. Leave us
free.




                                                                                            0045846
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 282 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14245
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lisa Jenkins


                                   General Comment
Please remove these items from the Health Care reform...especially those that violate the principles
of our Catholic faith.




                                                                                           0045847
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 283 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2ac
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14246
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Molly Bender


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045848
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 284 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2ad
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14247
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: John Consatantine


                                    General Comment
Leave religious Catholic institutions out of this program. What will happen next? "Sir, you are 85, you
have lived long enough so take this pill so society can save money. Would you force me or someone
or even yourself to kill someone?




                                                                                            0045849
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 285 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a2ae
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14248
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Janice Cocas
Organization: member of Holy Roman Catholic Church


                                   General Comment
Arrempting to force christians and all believers in the sanctity of life to promote the agenda of
contraception and abortion is the epitomy of Christian-bashing, and all others who hold the belief
that the pre-born have not the right to life-Truly the most dangerous place on earth is 'A Mothers
Womb', where murder is comitted in the name of convenience-Would that God would open up the
eyes and hearts of those persuing the death of the pre-born-This administration and Obama being
the most pro-abortion advocators in the history of the United States of America-God help the babies
as these advocates of the culture of death plan to destroy more precious lives....




                                                                                         0045850
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 286 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14249
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dr. James E. Brown, Jr.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045851
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 287 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2af
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14250
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Scott Elder
Organization: none


                                    General Comment
I am completely opposed to this clear violation of religious freedom.




                                                                                        0045852
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 288 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14251
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lou J Apa


                                   General Comment
ACTION COMMENT: Save lives1...NOW!!!

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045853
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 289 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2b1
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14252
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Patty


                                    General Comment
Please do not proceed with HHS-OS-2011-0023-0002. The provisions that require insurance
companies to pay for birth control and sterilizations are an affront to my freedom of religion. Do not
force those who morally oppose these measures to pay for this.




                                                                                            0045854
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 290 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a2bb
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14253
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sidney Anderson
Organization: Cardinal Newman Society


                                   General Comment
My wife and I are opposed to the New HHS regulations in regards to sterilization, contraception and
abortifacients. As Catholics we are against promotion of these procedures especially on College
Campuses.




                                                                                         0045855
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 291 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2b3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14254
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Elana Stanley


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045856
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 292 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2bc
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14255
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Theresa Stevens


                                    General Comment
The new HHS regulations on steriliztion and contraception (including abortifacients) force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions - as well as individual Catholic employers and health
insurance purchasers - are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
I continue to have deep concerns about the Obama administration and just exactly what road he is
leading America down. My suspicions continue to grow that he truly wants a socialist America.




                                                                                            0045857
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 293 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2c8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14256
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Louise Barrett
Organization: Self


                                   General Comment
It is unprecedented in the history of our wonderful country that freedom of Religion is being
removed.
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

I completely believe that one day research will prove that there is a link between breast cancer and
birth control/abortion. How ironic that we will be forced to pay for carcinogens in our health care
plan.




                                                                                           0045858
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 294 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2ca
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14257
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dorene Saporito


                                   General Comment
With all due respect to you our leaders,
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations’ religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045859
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 295 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2bf
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14258
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Lamecker


                                   General Comment
I beg you to search your conscience in reviewing this code. We continue to lose more and more of
our freedoms that we cherish.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

PLEASE, PLEASE, DO NOT ALLOW THE GOVERNMENT TO MANDATE THESE CHANGES!




                                                                                           0045860
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 296 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2cb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14259
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mark Kantor
Organization: n/a


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045861
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 297 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2cc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14260
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lucy Bianchi


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045862
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 298 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2c1
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14261
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Richard Dyer


                                    General Comment
I will not vote for another Democrat in any election (local or national) for the remainder of my years
if this bill is signed into law.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                            0045863
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 299 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2cd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14262
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marilyn Maher
Organization: Individual


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045864
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 300 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2c2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14263
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Diane Abrahamson
Organization: none


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045865
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 301 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2c3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14264
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: kelly flynn


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045866
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 302 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a2c4
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14265
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Monica Donato


                                  General Comment
You have no right to FORCE someone to healthcare, AS PER the Bill which states that Muslims are
not required to, there is a double standard. THIS IS THE USA not WWII Germany.




                                                                                        0045867
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 303 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a2d4
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14266
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Gregory Ganser


                                  General Comment
Respect our religious freedom and conscience clause when it comes to serving the health needs of
our people.




                                                                                        0045868
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 304 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2d5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14267
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Scott Schemmel


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                           0045869
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 305 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a2d6
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14268
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Christina Smith


                                    General Comment
I do not think it is ethical to force people to pay out of their own pockets with their own hard earned
money for other immoral decisions, for example, sterilizations, tubal ligations, and morning after pills.
This is inherently wrong.




                                                                                             0045870
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 306 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a2d7
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14269
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patrick Ortman


                                   General Comment
Please don't use my taxes to pay for contraceptives. And please don't mandate that all employers
offer coverage that they may consider to be wrong. This is a grave infringement upon the trust of
the taxpayers whose money you are spending.




                                                                                         0045871
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 307 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2c5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14270
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christopher Hirt


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045872
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 308 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2d8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14271
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Vincent Saporito


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations’ religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045873
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 309 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2c6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14272
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lynn Connelly


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045874
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 310 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2d9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14273
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ronald Zeszut


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045875
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 311 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2c7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14274
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joan Dunn


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045876
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 312 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2dc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14275
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Raymond Wolfe


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045877
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 313 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2dd
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14276
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marie Winker
Organization: Consumer


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.

By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs.

The regulations' religious employer exemption will not protect the hundreds of Catholic colleges,
schools, and organizations which are not owned by the Church, but instead run by lay Catholics.
These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs.

Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                            0045878
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 314 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a2db
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14277
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: JoAnne O'Neill


                                     General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

A leader does the right thing, not the easy thing. It is time to allow freedom of religion.




                                                                                              0045879
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 315 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a2e6
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14278
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Helen Malandain


                                     General Comment
Please reconsider forcing americans to make unethical choices by law. Free artificial birth control will
not prevent unwanted pregnancy. It has been proven that people who use artificial birth control have
a much higher rate of unwanted pregnancy and increased risk of engaging in dangerous behavior.
Would it be more logical to teach people about responsibility and consequences for their actions?
People may choose to use artificial birth control, but is it up to the tax payers to provide? I think not
and I feel that this Obama administration has forgotten what America is all about. What about our
rights and freedoms as Americans? Just because people have sex without commitment doesn't mean
that we should all have to suffer. I do not believe in artificial birth control, I believe in self control
and I am so sorry that this government is trying to force people to go against their moral beliefs and
force them to pay for artificial birth control when they disapprove of it. Please reconsider taking
freedom away from Americans. Please.

Sincerely,

Helen Malandain




                                                                                              0045880
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 316 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2df
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14279
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: KathyMarie Denuel


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045881
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 317 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a2e0
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14280
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Roy Vella
Organization: Catholic Church


                                  General Comment
Stop the amendment FORCING insurance companies to provide coverage for abortion or
contraception of any kind.




                                                                                        0045882
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 318 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2e8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14281
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045883
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 319 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2e2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14282
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Darryl Magoon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045884
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 320 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2e9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14283
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Angela Roessner
Organization: Cardinal Newman Society


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045885
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 321 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2eb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14284
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Greg Schmitt


                                   General Comment
As a Catholic, I am offended that the United States Government is forcing this coverage under this
affordable care act. The majority of the peple in this country were opposed to this law and it was
forced on us by our own government This forced preventive sevice is another way to make the U.S.
tax payer, pay for sterilizations and abortions. The american people will have their say and you will
have to live with your poor decisions.




                                                                                           0045886
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 322 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2ed
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14285
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sheryl Ann Slichter
Organization: Personal & Secretary of a Roman Catholic Parish


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

It seems our government is getting more and more into Communist rule. May God have mercy on all
of you.




                                                                                           0045887
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 323 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2ee
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14286
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patrick Sullivan
Organization: citizen of US


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045888
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 324 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2f1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14287
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patrick Weller


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045889
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 325 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2e5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14288
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carol Rowe
Organization: Cardinal Newman Society


                                   General Comment
The New HHS regulations on sterization and contraception force Catholics to choose between our
faith and health care. By making this insurance coverage mandatory our government violates the
Catholic conscience. Please repeal these regulations and protect the religious freedom of Catholica as
guaranteed by the First Amendment.




                                                                                           0045890
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 326 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2f2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14289
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ronald Rolling


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045891
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 327 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2f4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14290
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jennifer Vidal


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045892
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 328 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a2fb
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14291
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Casey Lessard


                                    General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

It is horrible and shameful that the government is forcing this on my family. It is ridiculous that I
have to pay for these services and explain them to my young children.




                                                                                              0045893
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 329 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a2fc
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14292
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Raymond Perez


                                  General Comment
Mr. President,
The Patient Protection and Affordable Care Act is outrages and a violation of our human freedoms
and dignity. Please, God can forgive our mistakes but this is intentional and attacks the very
foundation of the family. Please reconsider this.

Sincerely,
Raymond Perez




                                                                                         0045894
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 330 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2fd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14293
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Gina Smith


                                   General Comment
new HHS regulations on sterilization and contraception (including abortifacients) force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045895
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 331 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2fe
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14294
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: alfred difrancesco


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045896
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 332 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a300
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14295
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: ANN BIZ


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045897
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 333 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a301
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14296
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Amy Stewart


                                   General Comment
Mr. Obama,
Abortion is wrong on EVERY LEVEL!
Do not make it right and acceptable.
Catholics across the nation are praying that you make the right decisions! We value LIFE!




                                                                                            0045898
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 334 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a302
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14297
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Carla Tracy


                                    General Comment


I am a Catholic and I vote! I must take exception to this provision.
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045899
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 335 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a2f6
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14298
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment
HHS regulations that require Catholic institutions, employers and insurance purchasers to provide
sterilization and contraception (including abortifacients) to those who desire such violate the
consciences and the ability of Catholics to practice their faith, a freedom guaranteed by the First
Ammendment. These regulations must be repealed to preserve these rights!




                                                                                            0045900
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 336 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a303
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14299
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kevin Jones


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045901
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 337 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2f8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14300
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kevin Courtois


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045902
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 338 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a2f9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14301
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sally Schutzler


                                   General Comment
Please do not force Protection and affordable care act on everyone. I do not believe iin abortion. It
should be up to our own choice. Faith based schools should not be forced to allow abortions. Never!




                                                                                           0045903
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 339 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a311
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14302
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Jeff Nock
Organization: those that believe in his name


                                     General Comment
Only God has the right to give and take life. Life IS in the control of God, if you believe? When life is
frivolously controled, whether it be due to a lack of faith, or in the guise of health research, it is the
same as playing GOD. To force these beliefs on those who really do believe that life comes from the
first seed, is nothing short of the denial of God! Those that profess to believe in God and act in this
manner, are no better than baby killers!




                                                                                               0045904
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 340 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a312
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14303
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Dianne Johnson


                                    General Comment
To who it may concern

The basic purpose of health care and my work as a nurse is to restore heath to the best of my
ability. The legalistic jargon put forth in this mandate is nothing short of unclear thinking and
untruths. Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care
that the government should require all Americans to purchase. Please remove sterilization and
prescription contraceptives from the list of "preventive services" the federal government is mandating
in private health plans. It is especially important to exclude any drug that may cause an early
abortion, and to fully respect religious freedom as other federal laws do. The narrow religious
exemption in HHS's new rule protects almost no one. I urge you to allow all organizations and
individuals to offer, sponsor and obtain health coverage that does not violate their moral and
religious convictions. I ask you - if this passes and we all recognize the lies that it is built on - who
will we trust in health care" The basic foundation of clear thinking and purpose of health "care" will
be eroded seemingly beyond repair. God have mercy on us.




                                                                                              0045905
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 341 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a30c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14304
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Douglas Nickles
Organization: Citizen


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045906
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 342 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a30d
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14305
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Albert Cannarozzi


                                    General Comment
The new HHS regulations on sterilization, contraception, and abortifacients force Catholics to choose
between our faith and health care. By making this insurance coverage mandatory, our government
has violated the consciences of faithful Catholics and infringed on our rights to practice our religious
beliefs. The regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions—as well as individual Catholic employers and health insurance
purchasers—are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                              0045907
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 343 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a314
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14306
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paul Anthony


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045908
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 344 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a315
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14307
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christina Bogdan


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045909
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 345 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a316
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14308
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eric Werner


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045910
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 346 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a30e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14309
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Theresa Romanelli


                                    General Comment
No Catholic college or hospital should be forced to go against the teasching of the church. There are
plenty of hospitals that will perform these procedures and it is not necessary to invade the religious
freedom of these establishments




                                                                                           0045911
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 347 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a30f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14310
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ursula Jimenez


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045912
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 348 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a318
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14311
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Diane Zywotko


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045913
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 349 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a31a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14312
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Walter J Seibert
Organization: Prison Ministry of Northern Connecticut


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045914
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 350 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a31e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14313
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Tanya Bartlett


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045915
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 351 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a325
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14314
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Laura Dytewski


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) FORCE Catholics
to choose between our faith and health care.

By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics. These Catholic
institutions—as well as individual Catholic employers and health insurance purchasers—are being
forced by the government to violate their religious beliefs. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions.

REPEAL these regulations and protect the religious freedom of Catholics as guaranteed by the First
Amendment.




                                                                                            0045916
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 352 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a326
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14315
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Gould


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045917
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 353 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a320
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14316
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.
By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics. These Catholic
institutions—as well as individual Catholic employers and health insurance purchasers—are being
forced by the government to violate their religious beliefs. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.

Best solution would be the repeal of Health Care act - variously known as "Obamacare" or
"Obamamed"




                                                                                            0045918
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 354 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a321
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14317
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrew Skinner
Organization: self


                                   General Comment
This bill is a direct attack on Catholics and Catholic instutions as well as all Americans. This
government is FOR THE PEOPLE and BY THE PEOPLE, but sadly, it is governing to the people by
mandating what must and must not be covered by health care. This is just another slow steady
decline towards Hell. Our government is making laws to force health care and, in turn, unviersities to
allow the murders of the smallest of our human brother and sisters in the name of health care...sad.
Please repeal this immediately and protect the unborn childrens' civil rights and their right to LIFE,
LIBETY, AND THE PURSUIT OF HAPPINESS.




                                                                                           0045919
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 355 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a328
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14318
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Denise Keefe


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045920
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 356 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a322
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14319
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Charlie & Conni Lawrence


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045921
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 357 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a329
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14320
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: M.T. Pompei


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045922
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 358 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a324
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14321
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: JOAN BROWNING
Organization: NEWMAN SOCIETY


                                  General Comment
RTE: ARTICLE ID HHS-OS-2011-0023-0002

THIS AMENDMENT IS A SERIOUS OFFENSE AGAINST THE CATHOLIC STUDENTS AT CATHOLIC
UNIVERSITIES.......YOU INSULT ME AND OFFEND ME! PLEASE DO NOT ALLOW THIS TO PASS..AND
BECOME LAW

IF THE MUSLIM STUDENTS REQUESTED SOMETHING SIIMILER I'M AFRAID YOU WOULD LISTEN TO
THEM

THEREFORE, CONSIDER MY FAITH AND REEVALUATE WHAT HAS BEEN/ IS BEING CONSIDERED.
AND TOSS IT ION THE GARBAGE HEAP.

ALL ELECTORATES WHO VOTE TO PASS THIS BILL WILL NEED TO CONSIDER A NEW JOB I N LIFE.
FOR YOU WILL BE VOTED OUT OF OFFICE THE FLOLLOWING ELECTION!




                                                                                        0045923
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 359 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a32b
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14322
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Linda Azevedo


                                     General Comment
The Health Care Reform forces catholic students to be offered birth control that is against Catholic
teaching.. I want to keep our Catholic colleges following the principles of the Catholic faith. I do not
appreciate the Health Care Reform and how it enters into our religious beliefs.




                                                                                              0045924
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 360 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a32f
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14323
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: noella durand


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.


Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.

Noella M. Durand
Anza, CA 92539




                                                                                            0045925
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 361 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a330
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14324
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: mike stange


                                  General Comment
Quit trying to force me to financially support your godless agenda. My freedom means I should not
be forced to support killing babies.




                                                                                        0045926
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 362 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a331
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14325
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Cara Buskmiller


                                    General Comment
Please do not require women's health plans to cover sterilization and contraception, including
"abortifacients" that cause abortion.

This will force many Catholic colleges, schools, and charities to violate their CATHOLIC identity by
providing immoral health benefits. Also, this will force college student insurance plans to offer free
birth control and sterilization to college girls--something a Cathlic considers immoral.

Respect our Constiutional freedoms. Thank you.




                                                                                              0045927
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 363 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a32d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14326
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Janice Kleefisch


                                    General Comment
I am not terribly wise on political issues but I am well aware of moral issues. Please listen to the
thousands of us. The new HHS regulations on sterilization and contraception (including abortifacients)
force Catholics to choose between our faith and health care. By making this insurance coverage
mandatory, our government has violated the consciences of faithful Catholics and infringed on our
rights to practice our religious beliefs. The regulations' religious employer exemption will not protect
the hundreds of Catholic colleges, schools, and organizations which are not owned by the Church, but
instead run by lay Catholics. These Catholic institutions—as well as individual Catholic employers and
health insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045928
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 364 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a32e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14327
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045929
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 365 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a333
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14328
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Darlelen Williams


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. B making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, burt instead by lay
Catholics. These Catholic institutions - as well as individual Catholic employers and health insurance
purchases - are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045930
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 366 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a33a
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14329
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carol Pictor
Organization: None


                                   General Comment
ID HHS-0S-2011-0023-0002

As a Catholic, I disapprove of this mandatory coverage because it would impact Catholic & colleges in
a negative way - against our guiding principals. Please consider the values and morals involved and
reconsider this coverage.




                                                                                          0045931
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 367 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a334
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14330
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Linda DeAngelis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045932
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 368 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a335
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14331
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Emily Kimmel


                                    General Comment
Please respect Catholic's right to religious freedom. . Steralization and contraception are forbidden by
Catholic teaching. They should not be forced on our campuses.




                                                                                             0045933
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 369 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a33b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14332
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: charlie evans


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045934
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 370 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a33c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14333
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert Falcon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045935
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 371 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a33d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14334
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rick Nguyen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045936
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 372 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a336
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14335
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James McCormick IV


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045937
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 373 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a33e
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14336
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Henry Vina
Organization: US Citizen


                                    General Comment
Recent reports of the gravesites of the founding fathers were disturbed. Most likely cause is their
turning over.

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045938
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 374 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a337
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14337
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Cotter


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

This is a Christian Country, a country founded on Christian principles and Freedom of religion and
beliefs. Separation of church and state means we are not to ever be a forced religion, that means
Muslim, mr. b hussein obama, the muslim pretending to be something else.

The government is out of line to attempt to deny and persecute our religious beliefs and force the
governments godless, horrific murderous beliefs on people who place a value and dignity on all
human life.




                                                                                           0045939
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 375 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a338
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14338
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Christy Sharafinski


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

With respect,
Christy




                                                                                            0045940
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 376 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a33f
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14339
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Hobert


                                    General Comment
Please repeal these regulations to protect the rights of Catholics to follow their church's teaching on
"Right to Life" issues!




                                                                                             0045941
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 377 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a340
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14340
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Suzanne Manfredonia


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045942
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 378 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a344
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14341
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Don Curtis


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Christians
to choose between our faith and health care.

By making this insurance coverage mandatory, our government has violated the consciences of
faithful Christians and infringed on our rights to practice our religious beliefs.

The regulations' religious employer exemption will not protect the hundreds of Christian colleges,
schools, and organizations which are not owned by the Church, but instead run by Christians. These
Christian institutions—as well as individual Christian employers and health insurance purchasers—are
being forced by the government to violate their religious beliefs.

Mandatory contraception and sterilization coverage in college student insurance plans force Christian
colleges to undermine their missions as Christian institutions.

Please repeal these regulations and protect the religious freedom of all Americans as guaranteed by
the First Amendment.




                                                                                            0045943
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 379 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a345
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14342
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Denise Jost


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045944
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 380 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a346
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14343
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Bernadine W Monyak


                                    General Comment
These new regulations violate every individual's right to freedom of religion. I should not be required
to go against my moral integrity. The constitution protcts me against such invasion of my religious
rights.




                                                                                            0045945
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 381 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a342
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14344
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathy Deeter


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045946
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 382 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a34e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14345
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Mandernach
Organization: Member of Catholic Church


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045947
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 383 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a34f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14346
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Giancarlo Taliente


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045948
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 384 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a34c
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14347
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Thomas Sullivan
Organization: citizen


                                     General Comment
The requirement that even religious institutions must offer insurance for sterilization and
contraception, including "abortifacients" that cause abortion; and the requirement for offering free
birth control and sterilization is repugnant and tyrannical.

It is dictatorial to require insurance at all, it is not a power of the federal government. It is
oppressive, offensive and provocation to require that religious institutions aid the federal in carrying
out the most morally offensive aspects of the plan.

I urge you in the strongest terms to drop these evil requirements.




                                                                                              0045949
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 385 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a34d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14348
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Ellen Fitzpatrick


                                    General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

This is a tremendous threat to all life and liberty! It will manifest as a continued narrowing of the
expression of my rights and my right to practice. Obamacare has nothing to do with protecting life,
just pushing an agenda weakening the public.




                                                                                            0045950
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 386 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a358
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14349
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Henry Blum


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045951
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 387 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a35b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14350
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lori Denham


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045952
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 388 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a35c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14351
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Brock
Organization: Physician


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045953
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 389 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a351
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14352
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Linus Schumacher
Organization: individual


                                    General Comment
The new health and human services law concerning sterilization and contraception is being forced
onto Catholic colleges against 1st amendment rights. You cannot force anyone to buy health
insurance. I am being forced to violate my religious beliefs, Mandatory contraception and sterilization
coverage in college insurance plans is morally wrong You are violating my 1st amendment rights. Has
Kathleen Sebelius lost touch with reality?I will fight before I LOSE MY RELIGIOUS FREEDOM! Repeal
this law!




                                                                                            0045954
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 390 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a353
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14353
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathleen Lester
Organization: Cardinal Newman Society, St. Gregory the Great Catholic Church, San Diego, CA


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045955
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 391 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a354
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14354
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Maria DeCesare


                                    General Comment
Dear Madam Secretary:
The new HHS regulations on sterilization and contraception, (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed our rights to practice our
religious beliefs. The regulations' religious employer exemption does not protect the hundreds of
Catholic colleges, schools, and organizations which are not run by the Church, but by lay Catholics.
These Catholic institutions - as well as individual Catholic employers and health insurance purchasers
- are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                             0045956
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 392 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a35e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14355
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: ANTHONY VENUTI
Organization: WHITE PLAINS HOSPITAL CENTER


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045957
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 393 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a357
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14356
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Bill
Organization: Self


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0045958
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 394 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a362
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14357
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Tim Beeter
Organization: Knights of Columbus


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045959
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 395 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a363
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14358
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Thomas Hayden


                                   General Comment
This is outrageous to require insurance companies to supply birth control and abortions and a
violation of the moral law of all people of faith. Stop your culture of death, you will be held
accountable. TH




                                                                                           0045960
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 396 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a364
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14359
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Theresa Falciano


                                  General Comment
With this Amendment (Document ID HHS-OS-2011-0023-0002), you are violating my rights and that
of the unborn to LIFE, LIBERTY, and THE PURSUIT OF HAPPINESS.




                                                                                        0045961
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 397 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a35f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14360
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James W Salta


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045962
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 398 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a360
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14361
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Marilyn McCasland


                                  General Comment
I demand that the Obama Administration revoke new healthcare regulations that blatantly violate our
—religious freedom. Revoke Document ID HHS-OS-2001=0023-0023-0002.




                                                                                        0045963
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 399 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a366
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14362
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Jack Weiland
Organization: Immaculate Heart of Mary Catholic Church


                                    General Comment
Dear Receiver of this message,

Please inform the Obama Administration of my serious disapproval of their plan to force religious
institutions to provide abortion services and birth control medications against the consciences of the
providers. If a person is of the mind to use such services or medications there are ample places
where they can be had without forcing those who consciously abject to provide them.
From your perspective this could be a win win situation, so what is the problem? It may cause a bit
of inconvenience, but it sure isn't taking the ability to procure such products and services off the
table. Thank you for reconsidering this plan.

Respectfully yours.

Jack Weiland




                                                                                            0045964
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 400 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a367
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14363
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Lauren Krieger
Organization: none


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
and other Christians to choose between our faith and health care. By making this insurance coverage
mandatory, our government has violated the consciences of faithful Christians and infringed on our
rights to practice our religious beliefs. The regulations' religious employer exemption will not protect
the hundreds of Christian colleges, schools, and organizations which are not owned by the Church,
but instead run by lay Christians. These Christian institutions—as well as individual Christian
employers and health insurance purchasers—are being forced by the government to violate their
religious beliefs. Mandatory contraception and sterilization coverage in college student insurance
plans force Christian colleges to undermine their missions as Christian institutions. Please repeal
these regulations and protect the religious freedom of Catholics and other Christians as guaranteed
by the First Amendment.




                                                                                             0045965
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 401 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a36c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14364
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rachel Pudwill


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045966
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 402 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a368
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14365
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Edward Rush


                                    General Comment
The Amendment to the Patient Protection and Affordable Care Act (Document HHS-OS-2011-0023-
0002) infringes on our religious beliefs. It would force religious institutions that teach that Birth
Control is wrong and dangerous violates our religious beliefs by attempting to force us to provide
these services for our employees. We that Abortion are inherently evil and attempt to force our
institutions to violate our beliefs and provide coverage for the Morning After Pill. The exception for
this is much too narrow and these mandates must be removed.
These changes need to made immediately!




                                                                                             0045967
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 403 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a369
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14366
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Thom Ryng


                                    General Comment
Mr. President,

I voted for you in 2008, but unless you repeal the new HHS regulations on sterilization and
contraception, I cannot vote for you in 2012.

As a Catholic, I find these regulations an assault on the separation of Church and State, forcing us to
choose between our faith and health care.

By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics.

These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions.

Please, please, please repeal these regulations and protect the religious freedom of Catholics as
guaranteed by the First Amendment.




                                                                                             0045968
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 404 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a36d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14367
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joanne Jaramillo
Organization: Cardinal Newman Society


                                    General Comment
To take our right of a conscience clause away from the American people is like taking away the
constitution of the United States away from the people. One group of people, Obama and the
Democrats should not have the power to destroy our beautiful nation and all that we stand for.

Return our right of conscience clause and let America live instead of die.




                                                                                         0045969
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 405 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a36e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14368
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christine Remsburg


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045970
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 406 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a36f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14369
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Julia Thomas


                                   General Comment
Please let people decide @ something based on their religious or moral beliefs!




                                                                                        0045971
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 407 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a36a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14370
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maryellen Steger
Organization: Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045972
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 408 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a36b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14371
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Theresa Hammond


                                   General Comment
Dear Mr. President,
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instread run by
lay Catholics. These Catholic institutions - as well as individual Catholic employers and health
insurance purchasers - are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
Sincerely,
Theresa M. Hammond
Pittsburgh, PA




                                                                                          0045973
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 409 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a376
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14372
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Alicia Ruiz Rivera


                                    General Comment
The new HHS regulations on sterilization and contraception force Catholics to choose between faith
and health care. By making this insurance coverage mandatory, the government has violated
consciences of faithful Catholics and infringed on our rights to practice our religious beliefs. Please
repeal these regulations and protect the religious freedom of Catholisc as guaranteed by the First
Amendment.




                                                                                              0045974
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 410 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a371
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14373
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Verna Morgan
Organization: Mother


                                   General Comment
I do not want my civil rights violated! My daughter graduated in May from Loyola University Chicago.
Thankfully they did not allow prescriptions for contraceptions although they did allow many other
activities that are against the Church and our moral beliefs.




                                                                                          0045975
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 411 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a372
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14374
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ricardo Tan


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045976
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 412 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a373
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14375
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Ann Rouse


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045977
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 413 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a377
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14376
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jeniffer Peffley


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045978
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 414 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a375
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14377
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: ramon yusi
Organization: self


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045979
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 415 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a380
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14378
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eric Klatt
Organization: St. Peter's Catholic Church, Beaufort, SC


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045980
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 416 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a382
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14379
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Brian Spears
Organization: Catholic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045981
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 417 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a383
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14380
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dee


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045982
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 418 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a384
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14381
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: joyce yusi
Organization: none


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045983
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 419 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a385
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14382
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Luanne Scheuermann


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0045984
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 420 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a379
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14383
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sally E Ream
Organization: Catholic/ for One Nation Under God


                                   General Comment
Most all Religions believe that it is God's Choice when to end and when to create LIFE........to
encourage or "force" by Law those who believe LIFE is Sacred by participating and agreeing to
abortion practice is not only unconstitutional but not in accordance with what the FOUNDERS created
it for....not to mention agreeing that American's needent bother to practice abstinance or
restraint......ironically, many of our young people might benefit if popular culture didn't okay this
practice and they had to "think" about consequenses of unmarried sex and or having casual sex.
l




                                                                                          0045985
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 421 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a386
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14384
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Henry Blum


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0045986
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 422 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a387
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14385
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Anne


                                     General Comment
This free birth control is against everything I believe as a Catholic. Companies that I choose to use
for health insurance should not be forced to use the money I give them to provide this immoral
"service." This is a grave violation of my religious rights. Furthermore, those Catholic institutions that
are being forced to provide birth control and other immoral services also have been violated by this
amendment. We were told that the Care Act was supposed to be about covering more of the
uninsured and that there were protective measures for religious hospitals, universities and others.
Making these institutions choose between being Catholic and shutting their doors is not a protective
measure. This situation is absolutely unacceptable. I will not politically support anyone who votes yes
for this and I will be spreading the word. The answer is education about abstinence. It works every
time.




                                                                                               0045987
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 423 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a389
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14386
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Jim Leo
Organization: Knights of Columbus


                                     General Comment
Please respect our rights. Stop the killing, stop abortion!!!!




                                                                                        0045988
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 424 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a37b
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14387
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sheila Torres


                                   General Comment
The rights of the people of this great nation are being trampled upon by this administration. We are
forced into things we do not want. We do not want healthcare where we are required to pay through
our taxes the murder of innocent children in the wombs of their mother AND the euthanasia of our
elderly citizens. Obamacare is an evil program. God will punish those who deal in the death of his
children.




                                                                                         0045989
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 425 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a38b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14388
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Teresa McGuckin
Organization: I am a private citizen


                                    General Comment
As a Catholic, I request a repeal of the new HHS regulations on sterilization and contraception
(including abortifacients). By making this insurance coverage mandatory, our government has
violated the consciences of faithful Catholics and infringed on our rights to practice our religious
beliefs. The regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions—as well as individual Catholic employers and health insurance
purchasers—are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0045990
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 426 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a38c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14389
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045991
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 427 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a37d
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14390
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: mary ann gehr


                                  General Comment
Please repeal the new HHS regulations and protect the religious freedom of Catholics as guaranteed
by the First Amendment!




                                                                                         0045992
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 428 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a38d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14391
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Donna Marie Williamson
Organization: N/A


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment. DO NOT FORGET
THAT OUR FIRST PILGRIMS CAME HERE TO AVOID EXACTLY THIS KIND OF GOVERNMENT ACTION!
Our American Constitution is what sets America apart from many countries over the world. Please
honor what our founding fathers laid down for us who follow. Thank you.




                                                                                          0045993
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 429 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a37e
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14392
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: carolyn burton


                                    General Comment
The healthcare act as written is unconstitutional. This bill must be repealed if America is to recovery
from the recession which we never came out of.




                                                                                             0045994
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 430 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a37f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14393
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Thomas Buckowski


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045995
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 431 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a394
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14394
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jim Frommeyer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0045996
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 432 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a395
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14395
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joseph Barone
Organization: Barone Family Chiropractic


                                    General Comment
To Whom This May Concern,

I do not believe the government has the right to force it's citizens to support abortion, contraceptive
medications or sterilizations. These four medical procedures all destroy life or mutilate healthy tissue
and organs. They are all elective in nature. It violates reason that as a society we allow the
destruction of innocent life. As a Roman Catholic and a business owner, it violates my freedom, my
religion, and my conscience to force me to supply my employees with "healthcare" plans which cover
these elective procedures which destroys a life or mutilates a person. It saddens me terribly hat I live
in a time when I have to even voice this concern in fear of the government to begin with. This law
attacks the religious freedom of others as well by not providing church run schools or hospitals the
ability to live by their religious beliefs. I think the few in congress who are pushing these agendas
down the People's throats should take into consideration the GREAT benefit to society which will be
lost when all of these institutions are forced to close down. We already have adoption agencies
closing all over the country because what can be viewed as the persecution of the church. I believe
the founding fathers of this great nation would collapse if they knew how big government would be;
and how it would even later sanction attacks on life and of the innocents and even make it the law of
the land. Therefore I urge you to abolish this morally wrong law for the sake of the MILLIONS it will
adversely effect of you good citizens. Thank you for your time.

Dr. Joseph Barone




                                                                                             0045997
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 433 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a391
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14396
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maria King


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violataed the conscience of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions--as well as individual Catholic employers and health
insurance purchasers--are being forced by the government to violate their religious beliefs.
Mandatory contraception and steriliazation coverage in college student insurance plans force Catholics
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect religious freedom of Catholics as guaranteed by the First Amendment of the U. S.
Constitution.




                                                                                           0045998
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 434 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a396
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14397
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Kimberley Bates


                                    General Comment
Respect the right to religious freedom for all AMericans - even Catholics and Christians.




                                                                                            0045999
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 435 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a397
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14398
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Cindy Sipes


                                     General Comment
I strongly object to the elimination of a person's right to object for religious and moral reasons to
HHS Regulations.

Please reinstitute a conscience clause that allows Catholics to remain faithful to their beliefs.

Thank you.




                                                                                               0046000
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 436 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a393
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14399
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Clare Pollak


                                  General Comment
The Catholic Church has been taking care of patients since the beginning of time. Why are you
stiffling their care by taking away their religious freedoms?




                                                                                         0046001
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 437 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3a8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14400
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Emily Sevier
Organization: Mom & Youth Minister


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046002
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 438 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3a9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14401
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Thomas Healy
Organization: self


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046003
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 439 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3aa
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14402
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert & Ethel Reber
Organization: IHM Catholic Parish - Brentwood, CA 94513


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046004
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 440 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ab
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14403
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Matthew McCormack


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046005
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 441 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a398
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14404
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eleanor Buzynski


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046006
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 442 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a399
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14405
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michele Klingbeil
Organization: Private Citizen supporting all pro life organizations


                                    General Comment
The new HHS regulation on sterilization and contraception (including abortifacients) forces Catholics
to choose between our faith and health-care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. Please repeal all regulations that undermine the mission of Catholic institutions
and infringe upon our constitutionally described religious freedoms. I cannot, do not, and NEVER
WILL VOTE OR SUPPORT ANY candidate that violates our religious liberties. Your record, Mr.
Prersident is not one that shows a respect for human life, given to us by God. Be assured of my
prayers as I realize that the Presidency is a huge job and enormous responsibility. Please defend our
consttutional rights to reliegious freedom, that we can live our faith in a free country and PROTECT
life from conception to NATURAL death.
Sincerely,
Michele T. Klingbeil, RN,BSN,OCN




                                                                                             0046007
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 443 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a39a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14406
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Nancy Sagle
Organization: The Catholic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Ammendment




                                                                                           0046008
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 444 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a39c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14407
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: DonnaMarie Frommeyer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046009
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 445 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ac
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14408
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jayne Wilhelm


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046010
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 446 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3ae
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14409
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Patraicia Gerke


                                    General Comment
Please stop the mandate that everyone who provides insurance plans must provide coverage for
contraception, sterilization, etc. It violates our First Ammendmant rights. Thank you, Patricia Gerke




                                                                                            0046011
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 447 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a39d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14410
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrew Schultz
Organization: None


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046012
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 448 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3b2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14411
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Louis Nollette


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046013
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 449 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3b1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14412
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marjorie Morris


                                   General Comment
When I pay for health insurance for any of my family I do not intend to cover any anti-life provisions
for those who are also included in that health insurance plan, and that is what my premiums would
be doing. My chilldren and grandchildren were raised as Roman Catholics and this government
interference is reprehensible. This administration has taken God out of the life of our country but it
cannot take Him out of the hearts of those who were raised with morals and integrity.




                                                                                           0046014
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 450 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a3b4
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14413
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Kenneth and Eleanor Manni


                                  General Comment
We are adamantly opposed to the new HHS regulations. Please respect our Constitution. Prayerfully
yopurs, Ken and Eleanor Manni




                                                                                        0046015
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 451 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3b5
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14414
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Carolyn Cole
Organization: Right To Life


                                    General Comment
Dear President Obama,
Just a short note to ask you to rescind all the lines in the health plan that would restrict freedom of
religion in regards to all aspects that refer to abortion.
Freedom of religion is the most important issue today; please honor our country's history in this most
urgent regard.
Sincerely,
(Mrs.) Carolyn Cole




                                                                                            0046016
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 452 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3b6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14415
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Peter Frommeyer
Organization: Franciscan University


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046017
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 453 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3b7
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14416
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Barbara Kochie


                                    General Comment
If your conscience allows you to abort children so be it. Mine does not - and the government has no
earthly right to force Catholic organizations be they churches, hospitals, or educational facilities to
change their belief system and provide those "benefits" in their insurance packages. .

Isn't that what we are in the middle east to promote - Freedom of and freedom from religion - even
if the "religion" we are asking to be free of is "secularism"?

Employees who want the abortion "benefit" in their insurance plan will have to make a decision about
taking a certain job or not. We all have to make decisions - such as to who to support in the next
election.




                                                                                             0046018
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 454 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a3b8
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14417
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marcelle Molina


                                   General Comment
For Mr. Obama
How dare you suggest this HHS regulations and sterilization and contraception don’t you believe in
God justice May God help us I pray that God shows you the light.
M Molina




                                                                                          0046019
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 455 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3be
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14418
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paul Fell


                                   General Comment
Re: file code CMS-9992-IFC2
I strongly urge the administration to rescind the misguided and coercive mandate requiring that all
health insurance plans cover controversial contraceptives and sterilization procedures, regardless of
cost or conscientious objection. These regulations force people to choose between strongly held
religious and moral beliefs and health care, something the federal government does not have the
right to determine.
It is unconscionable to force all Americans to subsidize controversial drugs such as Ella and Plan B,
which according to the FDA can end the development of a living human embryo.
The fig-leaf conscience exemption in the mandate is so narrow as to force many religious
organizations, especially those that provide care for individuals outside the faith to violate
conscientiously held moral standards. However, though the problems with the exemptions are serious
and need to be addressed, the fundamental problem lies in the mandate itself which must be
rescinded.
Again, I urge you to rescind the above mentioned mandate. Only rescission will eliminate all of the
serious moral problems the mandate creates and only rescission will rectify this unprecedented attack
on religious liberty guaranteed under the first amendment.
Thank you for your consideration of these views. I understand this comment will become part of the
public record.




                                                                                          0046020
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 456 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3bf
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14419
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Tammy Warren


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046021
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 457 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3b9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14420
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary-Kate Frommeyer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046022
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 458 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ba
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14421
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michelle Sarault


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046023
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 459 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3c1
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14422
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mark Pisarek


                                    General Comment
This should not be allowed:

require women's health plans to cover sterilization and contraception, including "abortifacients" that
cause abortion…

force many Catholic colleges, schools, and charities to violate their CATHOLIC identity by providing
immoral health benefits…

force college student insurance plans—even on CATHOLIC campuses—to offer FREE birth control and
sterilization to college girls!

Life is precious and should be preserved at all cost. I do not want my tax dollars providing this type
of contraception for young adults.




                                                                                             0046024
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 460 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3c2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14423
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Claire Follis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046025
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 461 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3c3
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14424
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: robert dearden
Organization: pharmco


                                    General Comment
You do not have the power, or authorization ,to interfere with, or to abolish my freedom of religion,
or my religious philosophy, that allows me to have my convictions when I believe in social
conscience.




                                                                                            0046026
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 462 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3bb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14425
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Melissa Augustine


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046027
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 463 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3c5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14426
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Roberta Marsh


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046028
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 464 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3c9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14427
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Caroline Frommeyer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046029
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 465 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ca
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14428
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ann Collett


                                   General Comment
Secretary Sebelius:
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Thank you,
ANN COLLETT
Jonesville, FL




                                                                                           0046030
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 466 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3d0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14429
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michelle Taffe


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046031
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 467 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3d1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14430
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carrie Boyer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046032
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 468 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3d2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14431
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Donna England


                                   General Comment
Your proposed regulations are going to far and are intruding on my rights to make healthcare
decisions based on my religious beliefs.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046033
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 469 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3cc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14432
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lillian Brand


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046034
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 470 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3ce
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14433
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Anna Caragiulo


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please, please repeal these regulations
and protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046035
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 471 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3d4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14434
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Catholic Citizen


                                   General Comment
Discrimination against Catholics:
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046036
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 472 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3d5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14435
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Neal Nollette


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046037
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 473 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3d6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14436
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: addis mcCarthy


                                   General Comment
Senators Bennett and Udall,
When are you people going to butt out of my business and quit spending my money.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046038
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 474 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a3db
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14437
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Maria Whitacre
Organization: St. Ann


                                     General Comment
This country is based and founded on religious freedom. I ardently oppose healthcare that forces us
to promote and pay for procedures and practices that are against my religious beliefs (i.e.
sterilization, abortion, birth control). Life is "our" most basic and precious gift that must be protected
for ALL people compassionately and lovingly.




                                                                                               0046039
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 475 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3e4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14438
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Nelson


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046040
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 476 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3dc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14439
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Wendi Steeds


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046041
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 477 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3dd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14440
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Emily Crawford


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046042
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 478 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3e5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14441
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marianne Shallal


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046043
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 479 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3e6
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14442
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joe Eckstein


                                    General Comment
I'm trying to figure out how to speak so that you will not ignore me. I don't believe in forcing my
beliefs on others, yet the Federal Gov't is forcing someone else's beliefs on my money. Please
remove this rule from the law books. It hurts far more than it helps.




                                                                                            0046044
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 480 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3df
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14443
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anne Mundell


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions - as well as individual Catholic employers and health
insurance purchasers - are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment!!

Sincerely,
Anne R. Mundell




                                                                                           0046045
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 481 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a3e7
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14444
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anna McNew
Organization: N/A


                                   General Comment
WHY DO YOU WASTE OUR TAX DOLLARS KILLING FUTURE AMERICAN CITIZENS WHO HAVE THE
POTENTIAL TO MAKE POSITIVE CONTRIBUTIONS TO OUR CULTURE AND OUR SOCIETY? OBAMA IS
CONTRIBUTING TO MARGARET SANGER'S EUGENICS MOVEMENT (EXTERMINATING BLACKS AND
OTHER MEMBERS OF SOCIETY -THIS IS EVIL!) BY HIS DREGRADING ASSOCIATION WITH PLANNED
PARENTHOOD! ARE "VOTES" AND "$ CONTRIBUTIONS" FROM PP THAT IMPORTANT TO OBAMA???
EXAMINE YOUR CONSCIENCE, PLEASE! Please repeal this potential legislation!!!!! This new HHS
regulations on sterilization and contraception (including abortifacients) force Catholics to choose
between our faith and health care. By making this insurance coverage mandatory, our government
has VIOLATED the consciences of faithful Catholics and infringed on our RIGHTS to practice our
religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                         0046046
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 482 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a3e8
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14445
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: daun dunlap


                                     General Comment
Freedom to worship God is a right, not taking God out of our country but including God as part of
our once great nation.
The right to LIFE, LIBERTY and the PURSUIT of HAPPINESS is also a right. As a Judeo Christian
nation the madate by government to murder (taking the life of an innocent) under any circumstance
violates all the above. To inforce laws that force any person to go against thier right live their belief
as long as it does not infringe on the rights of others is an abomination especially when it involves
taking of lives some official deems not worthy in thier opion to live.
Every Catholic will have to make a choice that every real priest or real bishop will have to demand
this is to follow the laws of God or the laws of man, to quote our leader and our God "Be you hot or
be you cold, the lukewarm I vomit from my mouth". Pretty strong words from one who did not even
get angry when hanging from a cross.




                                                                                              0046047
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 483 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3e9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14446
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ray V. & Susan Ficek
Organization: Catholic Daughters and Knights of Columbus,& Share the Word Bible sisters


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046048
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 484 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ea
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14447
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: THomas Benham
Organization: None


                                   General Comment
The proposed government rules for Catholic schools is nothing more than totalitarianism. We the
People deserve our freedom of religion, and the Administration is trodding on it with Jack Boots.




                                                                                           0046049
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 485 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3e1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14448
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jeremy Chase


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046050
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 486 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3e2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14449
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Child of God
Organization: Faithful Christian and Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046051
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 487 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3ed
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14450
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: James Berg
Organization: Advanced Orthopaedic Center, S.C.


                                    General Comment
As a physician, I am strongly pro-life, am a dailly Mass attender and am deeply offended that I, as a
Christian will not be allowed to practice my beliefs due to a healthcare system that is taking over all
facets of out lives.




                                                                                            0046052
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 488 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ee
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14451
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Pat Moll


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046053
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 489 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3f8
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14452
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: DJ GUtowsky


                                    General Comment
Please stop taking lives - even those of the unborn. If we are to grow, we can't do it by killing or
preventing or destroying or pretending that we are not acting in this fashion. Our destiny will be
directly determined by your actions & decisions.




                                                                                             0046054
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 490 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a3f9
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14453
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Nancy Haren


                                   General Comment
Please do not include mandatory coverage of abortions & abortifacients (contraception) in Healthcare
plans & regulations. Protect religious freedom. Thank you.




                                                                                          0046055
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 491 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a3fa
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14454
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: alan gbenning
Organization: Roman Catholic (Practicing)


                                  General Comment
Why are our elected officials and News Media and other "Watch Dog groups", ignoring that our
Constitution is being ignored? Has our Nation become so complacent, that no one cares?




                                                                                        0046056
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 492 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3ef
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14455
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: ray


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046057
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 493 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3fb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14456
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Myrna Cosby


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, OUR
GOVERNMENT HAS VIOLETED THE CONSCIENCES of faithful Catholics and infringed on our rights to
practice our religious beliefs. The REGULATIONS'S RELIGIOUS EMPLOYER EXEMPTIONS will NOT
PROTECT the hundreds of Catholic colleges, schools, and organizations WHICH ARE NOT OWNED BY
THE CHURCH, but instead run by lay Catholics. These Catholic institutions—as well as individual
Catholic employers and health insurance purchasers—are being FORCED by the government to
violate their religious beliefs. Mandatory contraception and sterilization coverage in college student
insurance plans force Catholic colleges to undermine their missions as Catholic institutions. Please
repeal these regulations and protect the religious freedom of Catholics as guaranteed by the First
Amendment.

I am a practicing Catholic, registered Independent voter, passionate about social justice AND
FREEDOM. Do not change what this country has been about. Discriminating and discarding the rights
of Catholics to act based on their faith and conscience is reproachable and unconstitutional.


our government has violated the consciences of faithful Catholics




                                                                                           0046058
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 494 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3f0
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14457
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Judith McEvoy


                                    General Comment
Mr President,
I do not want my tax dollars going to pay for birth control, abortions or sterilization. DO NOT include
these in the health care program.




                                                                                            0046059
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 495 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3f1
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14458
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Kathleen Thomas


                                    General Comment
As a practicing Catholic, and one who is also a professional who works for the Church, I respectfully
request that you consider the following information as it relates to health plans for organizations
whose foundations are based on moral teachings in conflict with HHS-OS-0023-002.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Please consider this matter seriously in light of our country's foundational principle of religious
freedom. Please do not support efforts that remove the right to maintain a health plan that is in line
with moral beliefs. It is imperative that an option be preserved to maintain health plans that are
compliant with the religious and moral beliefs upon which individuals' lives are based.




                                                                                            0046060
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 496 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a3fd
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14459
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Burke
Organization: Citizen


                                   General Comment
The Health Care Plan of your admistration will destroy the finest health casre system in the world
while costing the American people more. The plan as i am sure is intended will finally lead to a
federal Government control of the health care insurance in this country and we all know how
disatrous that would be.
Start listening to the voices of reason and get off the European Socialist agenda. Stop Obama-care!




                                                                                          0046061
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 497 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3f3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14460
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ann Book


                                   General Comment
It is not acceptable to force insurance plans to supply contraceptives and abortifacients. For many
people, it violates their conscience, their concept of natural law, and their religious beliefs to
artificially prevent new life.

You should remove this portion of the new HHS regulations on medical insurance plans. It is a
violation of our freedom of religion.




                                                                                           0046062
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 498 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a3f6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14461
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marguerite L Corbello
Organization: Private citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046063
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 499 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a402
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14462
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mishael Sabol
Organization: Secular Franciscan Order


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not ownedby the Church, but instead run by
lay Catholics. These Catholic institutions—aswell as individual Catholic employers and health
insurance purchasers —are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholicinstitutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Just click HERE to submit you




                                                                                            0046064
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 500 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a403
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14463
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: donald delvecchio


                                  General Comment
revoke obama's healthcare




                                                                                        0046065
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 501 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a3ff
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14464
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Patrick Campbell
Organization: Catholic Newman Center, CUNY Queens College


                                    General Comment
The U.S. is becoming a whole different country than the one in which I grew up, and the differences
are not good.

It used to be that our venerable traditions of faith were respected. That is less and less the case.

Our most recent healthcare laws, for example, ride roughshod over basic beliefs about human life
that have been bedrock beliefs of evangelical Christians, Orthodox Jews and Catholics for centuries.

It amounts to nothing less than un-American discrimination and in some cases, outright persecution
of these faiths through funding and legal mechanisms put in place by the current administration and
legislature.

No one now serving who had anything to do with this travesty will ever have my vote again.




                                                                                             0046066
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 502 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a400
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14465
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Cal Smith
Organization: Roman Catholic Church


                                  General Comment
Abortion is the premeditated murder of a child in the womb. There should be absolutely no
government funding of any form of abortion under any condition nor for any reason.




                                                                                        0046067
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 503 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a405
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14466
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jo Trujillo


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046068
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 504 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a406
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14467
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Timmons
Organization: Concerned Catholic


                                    General Comment
To Whom It May Concern,


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.



I mean really! Is this what our country is coming to? These laws must be repealed as they are
unconstitutional and infringe upon our religious rights! The constitution of the United States of
America was based upon a morally sound nation. If the Nation becomes immoral, the Constitution
will fail. Why can you not see this?!! Please do what is morally right which we all know in this day
and age is probably the hardest thing to do but we must stand for what is morally right, not by
humans but by the GOD that created us!!
Thank you,
Mary Timmons




                                                                                            0046069
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 505 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a401
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14468
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Carey
Organization: Catholic Parent


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046070
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 506 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a40c
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14469
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Frances McMullen
Organization: The Family of God


                                  General Comment
It is illegal to force people and/or institutions to do something that violates their conscience. I
oppose the Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive
Services under Patient Protection and Affordable Care Act: Amendment (Document ID HHS-OS-2011-
0023-0002).




                                                                                        0046071
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 507 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a40d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14470
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Jerry Peters


                                    General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

I have been raised to believe that Life is a gift from God! Anyone that manipulates life in any way is
playing God. Satan wanted to be like God and he is now the King of all Evil. So any drugs that are
used as contraceptives or in sterilization are against out belief system as Christians. Those entities
are in the Service of Satan - not God!
Think about it!




                                                                                            0046072
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 508 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a407
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14471
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Williams
Organization: Knights of Columbus


                                   General Comment
Please reconsider your hollow freedom of conscience regulation concerning health care. We as
Catholics serve people, not because they are Catholic; but, because we are Catholic. Thank you for
your time.




                                                                                          0046073
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 509 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a408
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14472
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joanne Daviau


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046074
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 510 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a40e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14473
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bonnie Lemke


                                   General Comment
I am asking for the repeal of the HHS regulations that require Catholics that work in Catholic
oraganizations to submit to policies that include sterilization, contraception which are in direct
opposition of the teaching of my faith. Why are Catholics teachings overlooked and ignored when
these regulations are developed. What about the First Ammendment and the freedom to follow the
teachings of the Catholic Church?

Please repeal these group health plans and health insurance policies that do not belong in Catholic
facities.

God bless you and grant you wisdom.




                                                                                           0046075
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 511 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a40a
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14474
Comment on FR Doc # 2011-19684



                               Submitter Information

                                  General Comment
Abortion in Catholic hospitals? Please don't
do it! Now who's the terrorist? Again,
I beg you wholeheartedly as Mother Theresa
would, please do not do it!




                                                                                        0046076
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 512 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a40f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14475
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Becky Ness


                                   General Comment
Dear Mr. President,
It is with a heavy heart that this letter is even having to be written. May I ask you, what is
happening to this country's freedom to disagree with or refuse to be a part of things which go
against what we believe or follow in our Christian way of living? Where is our freedom to not have to
pay for things that we are totally opposed to? People who wish or choose to use contraception or
have an abortion have that choice. Where is my choice to not have to pay for it or things of a similar
nature, that I am against? Why can't there be discussion about these matters? Why do we, as
Americans, get it just shoved in our faces and told that this is what will be done? This does not seem
very democratic to me, especially when a large amount of America is feeling the same way. I
respectfully request that you listen to us. Thank you.




                                                                                           0046077
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 513 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a416
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14476
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Hao Tran
Organization: N/A


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046078
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 514 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a417
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14477
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Milagros Venuti


                                   General Comment
PLease, revoke new healthcare regulations that blatantly violate our—yours, mine, the Catholic
Church's—religious freedom.




                                                                                          0046079
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 515 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a419
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14478
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Scott Rufolo


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics -
and all those who object to these immoral and largely medically unnecessary practices - to choose
between our conscience and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. No
employee or student of these institutions is forced to be affiliated with them. If someone disagrees
with Catholic teaching, they are free to go elsewhere. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions. Please repeal these regulations and protect the religious freedom of Catholics as
guaranteed by the First Amendment.




                                                                                             0046080
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 516 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a41a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14479
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Virginia Fenner


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046081
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 517 of 1039
                                                                  As of: April 02, 2012
                                                                  Received: September 14, 2011
PUBLIC SUBMISSION                                                 Status: Posted
                                                                  Posted: October 31, 2011
                                                                  Tracking No. 80f1a411
                                                                  Comments Due: September 30, 2011
                                                                  Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14480
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Judith York
Organization: Cardinal Newman Society


                                     General Comment
See attached file(s)

I feel it is a grouse injustice that you have to blind side and force people into abortion/sterilization!!
This is America-in case you have forgotten.



                                          Attachments
The new HHS regulations on sterilization and contraception




                                                                                                0046082
     Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 518 of 1039



The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our government
has violated the consciences of faithful Catholics and infringed on our rights to practice our religious beliefs.
The regulations' religious employer exemption will not protect the hundreds of Catholic colleges, schools,
and organizations which are not owned by the Church, but instead run by lay Catholics. These Catholic
institutions—as well as individual Catholic employers and health insurance purchasers—are being forced by
the government to violate their religious beliefs. Mandatory contraception and sterilization coverage in
college student insurance plans force Catholic colleges to undermine their missions as Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the First
Amendment.




                                                                                                              0046083
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 519 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a413
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14481
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Benjamin Hamblen


                                   General Comment
You have no right to force christian schools, colleges, charities, churches to provide abortion
coverage, sterilization and contraceptives in opposition to their conscience. Revoke these healthcare
regulations immediately.




                                                                                           0046084
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 520 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a41b
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14482
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Martha Scrima
Organization: Holy Infant Catholic Church


                                     General Comment

I have fought the anti life issues since 1973. My husband and I were very active in Penna. and then
in Mo. The Constitution does not give the government the right to overrule the consciences of the
populace in regards to their spiritual beliefs and practices. Respect for our beliefs as Catholics is just
as imperative as respect for humanity itself. Anti life people say that the government has no place in
the bedroom, and they are right. Get out of our bedrooms and stop the disrespect of our religious
participation.

Martha Scrima
105 Wren Trail Ct.
Ellisville, Mo. 63021




                                                                                               0046085
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 521 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a41c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14483
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Kathleen Fisher


                                    General Comment
I am opposed to Obamacare....It is unconstitutional and has no place in our society. I will continue to
vote for candidates who 100% oppose it and promise to vote against it's implementation.




                                                                                            0046086
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 522 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a422
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14484
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Norma Sallee
Organization: Christ the King Church, Evergreen, CO


                                    General Comment
I am firmly against this Health Plan as it is discriminatory and is forcing every tax paying American to
pay for products and proceedures that are morally wrong. Our country was not built on these
principals, and God willing will not succome to these forces.




                                                                                             0046087
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 523 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a41e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14485
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Alfred Marciano


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046088
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 524 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a41f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14486
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Francis H. Hoffman
Organization: Roman Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.


Francis H. Hoffman




                                                                                           0046089
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 525 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a423
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14487
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John and Joan Czaia


                                   General Comment
We are opposed to the contraception and sterilization federal mandate for private health plans.
Pregnancy is not a disease, therefore drugs and surgeries to prevent pregnancy, as well as any drug
that may cause an early abortion, should not be considered basic health care mandated by the
federal government to be provided by all health plans. The very narrow "religious exemption" does
not even include the many hundreds of Catholic colleges, universities, hospitals, schools and
organizations run by lay Catholics, since by their very mission of offering their services to ALL in
need, not just Catholics, they are ineligible. This regulation not only violates the free exercise of
religious beliefs guaranteed by the First Amendment but as a nationwide government coercion of
religious people and groups to sell, broker or purchase "services" to which they have a moral or
religious objection, it is also an unprecedented attack on religious liberty itself.

We urge you to rescind this contraception/sterilization mandate.




                                                                                           0046090
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 526 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a425
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14488
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ami Caruso-Reenway


                                   General Comment
This over stepping by the Obama regime is tantamount to a fascistic fist being slammed on a table
and the recipient of this agressive jestures beign duly subudued. The worst aspect of this current
nudge is it is accompanied by a obseqious smile that says it is for the common good, whilst down
playing the ramifications of the health hazards the will ensue.
Do you surmise that the citizenry is not aware of these insidious actions are an assault on parental
rights. Regardless of the dumbing down of America strategy that change agents in the early 1900's
began,we are aware.




                                                                                           0046091
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 527 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a426
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14489
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046092
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 528 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a42e
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14490
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Sharon Isaacson-Mayer


                                    General Comment
I have not read this bill - however, any requirement that Catholic institutions be required by federal
government mandate is firmly against the spirit of the Cpnstitution and a most egregious violation of
religious freedom in this country.




                                                                                            0046093
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 529 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a42f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14491
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maria Roberts
Organization: None


                                   General Comment
Do not force many Catholic colleges, schools, and charities to violate their CATHOLIC identity by
providing immoral health benefits…




                                                                                           0046094
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 530 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a430
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14492
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Enrique E. Trevino III


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046095
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 531 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a427
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14493
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Elena Bowman


                                     General Comment
I am deeply concerned by the new rule mandating health insurance coverage of contraception and
sterilization. Contraceptive drugs have serious side effects, including abortion and infertility, and are
not morally acceptable to people of faith.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                               0046096
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 532 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a428
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14494
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathy Burns


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046097
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 533 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a431
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14495
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Thomas Joyce
Organization: Junipero Serra Club International, Knights of Columbus, TofR


                                   General Comment
I find your Document ID HHS-OS-2011-023-0002 Terribly offensive to my way of thinking and living.
This may even violate Islamic Law from the Koran as well as the Judeo , Christian concept of
Morallity.
This should never see the light of day as it prohibits the Freedom and Gift of Life contained in our
Constitution and Bill of Rights, Especially the right to life.
Cease and Desist this egregious Bill before it becomes Law.




                                                                                          0046098
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 534 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a432
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14496
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Carey


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046099
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 535 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a429
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14497
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Pamela McPartland
Organization: Cardinal Newman Society


                                    General Comment
I strongly disagree with the new health care policy that goes against my religious belief that life is
precious and sacred from conception until natural death. I do not want my tax dollars to support
abortive methods of birth control.




                                                                                              0046100
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 536 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a42b
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14498
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Luis Valverde


                                    General Comment
My right to express my religious beliefs have been taken away by forcing mandatory contraception
and sterilization coverage in college student insurance plans. This clearly undermines their missions
as Catholic institutions. Please repeal these regulations and protect the religious freedom of Catholics
as guaranteed by the First Amendment.




                                                                                             0046101
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 537 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a435
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14499
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrew Halfman


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046102
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 538 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a436
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14500
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Kathleen Lundquist
Organization: Citizen, United States


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.

[If this note should come to the eyes of Secy. Sebelius or anyone else who claims the identifier
'Catholic', I must make clear that we are concerned about the subtle distinction being made by the
Secy. of State between 'freedom of religion' and 'freedom of worship'. 'Freedom of religion' is what
the Founders gave us. 'Freedom of worship' means what 'the closet' means to homosexuals - it is a
curtailment of social liberty, not protection of it.]

The regulations' religious employer exemption is too narrowly restricted to organizations who only
employ and serve a Catholic population. This 'separate but equal' provision will be about as
successful at protecting a designated class of people as racial segregation was, and it will not protect
the hundreds of Catholic colleges, schools, and organizations which are not owned by the Church, but
instead run by lay Catholics.  These Catholic institutions—as well as individual Catholic employers and
health insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                            0046103
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 539 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a440
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14501
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: olga gisser
Organization: citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046104
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 540 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a437
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14502
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Zachary Teich


                                    General Comment
Your health care bill is unconstitutional and you have no right to implement any of it. People aren't
going to comply with this because it is nothing but forced control and manipulation of human life.




                                                                                             0046105
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 541 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a441
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14503
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Arthur Sollee


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of 'preventive services' the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046106
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 542 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a442
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14504
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Janice Mousseau


                                   General Comment
American citizens should not be forced to violate their conscience in what God has proclaimed.




                                                                                          0046107
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 543 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a438
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14505
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Richard Miro
Organization: The Cardinal Newman Society


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients)force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious emplolyer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are notl owned by the Church, but instead run by
lay Catholics. The Catholic institutions=-as well as individual Catholic employhers and health
insurance plans force Catholic colleges to undermine their missions as Catholic institutions. Please
repeal these regulations and protect the religious freedom of Catholics, as guaranteed by the First
Amendment.




                                                                                            0046108
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 544 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a443
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14506
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carmen Garcia
Organization: none


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment. This is an
outrageous infringement upon my religious beliefs--forcing us to support the killing of unborn babies
just so others may do as they wish. What happened to freedom of religion?




                                                                                           0046109
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 545 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a444
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14507
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Shaughnessy


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Mr. President,

This law is an outrage and a disgrace. You took an OATH to defend and protect the freedoms of ALL
Americans. This includes freedom of conscience. This law makes me and other Catholics choose
between obeying our God or obeying the Government. Government will lose that choice every time.
Repeal this terrible law.

Sincerely,

Michael Shaughnessy




                                                                                           0046110
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 546 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a43a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14508
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Steven Lacomis


                                    General Comment
Stop violating the 1st amendment rights of religions by making laws that prohibit the exercising of
religiious choices, whether they're related to healthcare, or any other matter. If you don't agree with
the view of the religious, then don't participate, but don't stifle the religious from being able to
participate in religious choices by placing blockades in an attempt to destroy religious freedom.

The Obama administration, from day one, has actively embarked on a series of campaigns to disrupt
the flow of Christianity in this nation. Enough. Taken as the sum of its parts, it is obvious that the
administration has it in for Christianity and the faithful followers. Desist in your mockery.




                                                                                            0046111
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 547 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a43b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14509
Comment on FR Doc # 2011-19684



                                    Submitter Information
Name: Karl Fettig


                                      General Comment
This is a violation of my rights.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046112
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 548 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a43d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14510
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: NHAT TRAN
Organization: St. Justin Martyr Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046113
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 549 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a447
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14511
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Thomas Mongan
Organization: Individual


                                   General Comment
So called "health" services forcing me as a taxpayer to buy health insurance and pay for abortion and
contraception are morally wrong and Unconstitutional. FORCING CATHOLICS TO DO THIS IS A
VIOLATION OF THEIR 2D AMENDMENT RIGHTS.




                                                                                          0046114
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 550 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a448
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14512
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Smith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046115
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 551 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a449
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14513
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: David Thiel


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046116
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 552 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a44a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14514
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Smith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046117
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 553 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a43e
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14515
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Carol Pauli
Organization: Private Citizen


                                  General Comment
To Whom It May Concern,

STOP Document ID HHS-OS-2011-0023-0002. This is MURDER!
We will work to defeat Obama's re-election at every corner. He says he is for the people, but he
wants nothing more than to put everyone in the care of the government and make them subject to
him. Kind of sounds like Germany and Russia years ago. Only he will rule the land.




                                                                                        0046118
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 554 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a44b
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14516
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Griff
Organization: Women's League of Voters


                                   General Comment
We demand that you revoke your new healthcare regulations that blatantly violate our—yours, mine,
the Church's—religious freedom. It violates my Constitutional right to choose how we wish to live our
lives! Your brand of government has clearly way over stepped the bounds of a free nation's
government.




                                                                                          0046119
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 555 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a455
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14517
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Angela Rover
Organization: Cardinal Newman Society


                                   General Comment
Please dignify the morality and consciences of fellow Americans by ridding Obamacare of the abortion
and sterilization parts. The federal government does NOT need to regulate persons--we can regulate
ourselves. What happened to "Live and let live"?

Sincerely,

Angela Ropver




                                                                                         0046120
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 556 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a456
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14518
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael Savarimuthu
Organization: Self


                                    General Comment
I though America is a free country with freedom to exercise your religious beliefs!

Leave us Catholics alone.




                                                                                        0046121
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 557 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a457
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14519
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Laura Dixon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046122
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 558 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a44d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14520
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Thomas Smith
Organization: Ave Maria University


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046123
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 559 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a44e
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14521
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.
The regulations' religious employer exemption will not protect the hundreds of Catholic colleges,
schools, and organizations which are not owned by the Church, but instead run by lay Catholics.
These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                             0046124
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 560 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a44f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14522
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patricia Schofield


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046125
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 561 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a450
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14523
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marylou Roblin


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046126
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 562 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a451
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14524
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Madeline Pecora Nugent


                                   General Comment
Please respect my personal conscience regarding health care. I refuse to pay for someone to kill an
unborn child. IF I am forced to do this via tax dollars, my husband and I will move to another nation.




                                                                                           0046127
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 563 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a45a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14525
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Danielle Asan


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046128
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 564 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a45b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14526
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: C. D.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046129
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 565 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a453
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14527
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Cristy Welch


                                    General Comment
As an active and practicing Catholic I can speak strongly from my experience of never using,
purchasing or considering as an option any type of contraception or sterilization. I have been married
for 9 years and have 3 children. Natural means are effective and available for limiting or spacing
pregnancies without ANY risk of harmful side effects. Mandating coverage for these services sends a
clear and damaging message to Americans: pregnancy is a problem, certainly not a privilege.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Finally, removing this measure does not prevent those who mistakenly view contraceptives and
sterilization as health care from receiving those services. It doesn't even prevent them from having
those services covered by their insurance. Instead, it protects the rights of those of us who see these
services for what they are and the risks that they pose from having to have them covered and from
those providing the coverage from having their rights and consciences violated.




                                                                                            0046130
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 566 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a45d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14528
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Keith Elkins


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046131
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 567 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a468
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14529
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cathy Webb
Organization: Marquete Caholic High School


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.



Cathy Webb




                                                                                           0046132
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 568 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a469
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14530
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eduardo Garcia


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046133
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 569 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a46a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14531
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anne Jones


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046134
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 570 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a461
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14532
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Douglas Darnowski


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046135
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 571 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a46e
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14533
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Charles W. Singer
Organization: Charles W. Singer, P.A.


                                    General Comment
I oppose all Reulations which would allow birth control methods at cathilic Colleges or Hospitals




                                                                                            0046136
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 572 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a46f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14534
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dennis Carter


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046137
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 573 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a462
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14535
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Scott Wright


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046138
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 574 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a470
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14536
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Tony Fucci


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046139
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 575 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a463
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14537
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Therese Seybert


                                     General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force many
citizens to choose between their religious faith and health care. By making this insurance coverage
mandatory, our government has violated the consciences of many citizens and infringed on their
rights to practice their religious beliefs. The regulations' religious employer exemption will not protect
the hundreds of colleges, schools, and organizations which are not owned by a particular church, but
instead run by members of the churches. These private institutions—as well as individual employers
and health insurance purchasers—are being forced by the government to violate their religious
beliefs. Mandatory contraception and sterilization coverage in college student insurance plans force
private colleges to undermine their missions as religious institutions. Please repeal these regulations
and protect the religious freedom of citizens as guaranteed by the First Amendment.




                                                                                               0046140
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 576 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a464
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14538
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Janet Beihoffer
Organization: NA


                                     General Comment
This is unconstitutional on the same grounds that Obamacare is unconstitutional. The 14th
Amendment does not require people to buy what they don't want.

It appears this administration is trying to avoid any direct responsibility for its actions (what's new?)
by running the mandate through HHS. This simply is another example of control by fiat.

This also appears to be a violation of the 1st Amendment, stating that no law shall be passed
prohibiting the exercise of religion. And, finally, it's just wrong!

Does this administration have any moral conscience?




                                                                                               0046141
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 577 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a471
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14539
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dianna de Cordoba


                                   General Comment
Mr. Obama, you need to be President of ALL the people, not just those who like you. Repeal this Act
and let Catholics be free to follow their faith.




                                                                                         0046142
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 578 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a465
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14540
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sandra Ordway


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046143
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 579 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a475
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14541
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joanne Durell


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046144
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 580 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a476
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14542
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Steve Labay
Organization: Matthew 25 Ministries


                                  General Comment
Please stop taking away our rights and freedom!




                                                                                        0046145
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 581 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a477
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14543
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Susie Miller


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046146
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 582 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a478
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14544
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: austin mariani


                                   General Comment
Your new healthcare regulations are another example of your systematic attack on Catholicism, and
Christianity in general. When the 2012 elections put you anti-American idealogues on the street, we
will once again be AMERICA.




                                                                                          0046147
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 583 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a479
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14545
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Herb Kenyon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046148
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 584 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a47a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14546
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Stephen Smith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046149
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 585 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a480
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14547
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: J. Covey


                                     General Comment
Government must not discriminate against the religious beliefs of people or churches. They must be
considered valid especially in the matter of abortion which is rarely about mother's health and
unjustly destroys life, which is a crime against human rights as well as moral beliefs.

Of course, Shariah Law that violates human rights and sanctions murder, must never be considered
valid in that case.

"...life, liberty & pursuit of happiness..." can never justify the taking of a human life. The general,
unbridled, practice of abortion strikes at the heart of every moral tenet that our country was built
upon -- and worse, it invites the totalitarian government practice of genocide.

"Just War" principals or capital punishment are not in consideration here.




                                                                                                0046150
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 586 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a47b
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14548
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Jeanne Berry


                                     General Comment
As a taxpayer, I resent the Federal Government
ruling & running our lives to the exclusion of others. Public
Officials are to SERVE the public, not KILL the public.
This mandate for birth control (which will include the dangerous
Plan B and Ella drug which can be abortifacient. I strongly
encourage you to eliminate these drugs that the government
will require as part as its mandate in health care.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

I will no longer vote for any politician
that will vote for these sweeping change to our inherent
rights that call for the protection of all lives...born and unborn.
which our nation's demand that we respect. God is Pro Life, ask
yourself if you are too.




                                                                                           0046151
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 587 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a482
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14549
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Mikayla Dalton


                                     General Comment
I urge you to protect the freedom of conscience of this nation's Catholic healthcare workers and
institutions. The provision of contraception is not morally or ethically permitted in Catholic belief, and
even more worrisome in that common forms of contraception have a secondary abortifacient effect,
usually at the pre-implantation stage of pregnancy/embryo development. Catholic institutions must be
allowed to uphold their ethos of care in accordance with Catholic teaching, in the name of religious
liberty.

I also protest the treatment of pregnancy as an "illness" requiring "preventative services."
Contraception is not a treatment, nor a necessary form of prevention for any illness whatsoever.
Contraception, is a private matter of choice, easily available through many channels (including online
ordering) and not a medical necessity that the State should mandate health institutions provide.

If the State decides that medical institutions must help women postpone or limit pregnancies, then
provision should be made for Catholic institutions to meet this requirement in a manner consistent
with their religious ethics. That is, through the provision of, or referral to, modern forms of natural
family planning that are scientifically studied and efficacious as demonstrated in peer-reviewed
medical-science journals. (E.g. the Marquette method of NFP.)




                                                                                              0046152
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 588 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a47c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14550
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Linda Rosiejka


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046153
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 589 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a47d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14551
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sarah Lee


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046154
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 590 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a484
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14552
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Ann Hutson


                                    General Comment
The first amendment guarantees freedom of religion to all. Why, then, is the government violating
that by passing this health insurance agenda that clearly goes against the morals and consciences of
the Catholic Church and Catholics nationwide. We have always provided healthcare to anyone,
regardless of race, religion, creed, or financial circumstance because that is also what we believe. It
seems to me that Washington believes that freedom of religion only applies to non-Christian groups.
They just proved it.




                                                                                            0046155
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 591 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a489
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14553
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Barbara Monarchio
Organization: St. Katharine Drexel Catholic Community


                                   General Comment
HHS Regulations on sterilization and contraception for Catholics to choose between our faith and
health care.

please do not pass this legislation and repeal. Thank you




                                                                                          0046156
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 592 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a485
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14554
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: LILLIAN dICKINSON


                                  General Comment
AS A CATHOLICI I STRONGLY OPPOSE THE OBAMA HEALTH CARE PLAN AND ALL IT STANDS FOR...
iT IS SHAMEFUL THAT WE ARE HAVING THIS FORCED UPON US. I PRAY AND TRUST THAT THIS
PLAM WILL BE REPEALED; OUR NATION IS BEING STRIPED OF ITS CHRISTIAN - JUUDEAU VALUES.
HEAVEN HELP US.




                                                                                        0046157
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 593 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a48a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14555
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Antonio Rabaey
Organization: St. Thomas Students


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046158
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 594 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a48b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14556
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Culbreth


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will NOT protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046159
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 595 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a486
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14557
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Nadine Gaubert


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046160
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 596 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a48c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14558
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Claire Galvin
Organization: University of Notre Dame


                                    General Comment
As a devout Roman Catholic, I am vehemently opposed to abortion, sterilization and contraception.
Any legislation that forces health plans to provide this type of coverage discriminates against our
Church as well as many other Americans who share our views. It is not appropriate for the federal
government to attack our faith. Some Catholic schools and health providers will close rather than
fund the killing of children and millions of Americans are dependent on those institutions. Passing this
bill would be a grave mistake, with serious consequences.




                                                                                             0046161
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 597 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a48d
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14559
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Joan Stommes


                                   General Comment
This is extremely morally offensive and not the American way. Something for the history books.
Something you would expect in a communist country.

It is unbelievable that my children are not choosing medical professions (which they previously
planned to do so in which they could help people). They fear that they would not be able to practice
due to their moral values.

Please stop these regulations!




                                                                                          0046162
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 598 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a48f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14560
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Chris Bellows
Organization: Voting American


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046163
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 599 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a487
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14561
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Julie M.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046164
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 600 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a491
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14562
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Hock


                                   General Comment
I am very concerned about the Obama administration mandate that all new health insurance plans
cover birth control drugs and devices, including those that can cause an abortion. I support SB 1467,
the Respect Rights of Conscience Act.




                                                                                          0046165
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 601 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a492
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14563
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Edward Hara


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046166
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 602 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a488
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14564
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joseph Mastromatteo
Organization: Life, Liberty and the Pursuit of Happiness


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046167
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 603 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a494
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14565
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Norbert
Organization: Knights of Columbus, Catholic church


                                   General Comment
You cannot or should violate religious freedom with "Obama Care" There is too much government
involved in my private live, My private religious freedom is restricted. Obortion is killing!
Homosexuality is morally wrong. I respect the right of anybody to choose that livestyle, however do
not want to have anything to do with it myself, nor to have it forced on my children in school.
Contraception is in the same category for me. A Ctholic business/organization cannot be forced to
cover contraception in their healthcare plan.




                                                                                          0046168
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 604 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a495
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14566
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Virginia Carter


                                  General Comment
6th COMMANDMENT. DO NOT KILL. President Obama how can we get through you to stop the
abortion, and all the anticonceptives and everything that goes against God's Laws.
Please, we need health care, not death care. There is enough problems in our society that are
heartless because we can kill anything that get in our way.
Please President Obama......listen to the voice of Truth.

I am praying for you.
Sincerely
Virginia Carter




                                                                                        0046169
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 605 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a496
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14567
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Toepfer


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046170
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 606 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a497
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14568
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Laura Grijalba
Organization: just a mom!!!


                                  General Comment
Why does Obama have to control everything. Leave the average american alone and let us have our
freedom




                                                                                        0046171
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 607 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a498
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14569
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Karen Perron


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046172
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 608 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a499
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14570
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Duane Zampedri
Organization: private citizen


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are bot owned by the Church, but instead run by
lay Catholics. The Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are being forced by the government to violate their religious beliefs. Please repeal these
regulations and protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046173
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 609 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a49a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14571
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jacqueline Hein


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046174
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 610 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4a7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14572
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Edwin Lester


                                   General Comment
The Government has no right to direct Private Colleges to teach material that is against the core
beliefes of the institution. The Government is WRONG in requiring that this be taught in Catholic
Colleges.




                                                                                           0046175
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 611 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a49f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14573
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Catherine Marchand


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046176
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 612 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a4a0
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14574
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joseph Greene


                                  General Comment
Repeal HHS reulations which impair the religious freedam of Catholics which are guaranteed by the
First Amendment




                                                                                         0046177
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 613 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4a8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14575
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Donald Dalgleish


                                   General Comment
"Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of 'preventive services' the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions."

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046178
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 614 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a4a1
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14576
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Nancy Cherion


                                    General Comment
Please remove sterilization and prescription contraceptives from the list of "preventive services" the
federal government is mandating in private health plans. It is especially important to exclude any
drug that may cause an early abortion. Pregnancy is not a disease, and drugs and surgeries to
prevent it are not basic health care that the government should require all Americans to purchase.

These regulations should respect religious freedom as other federal laws do. The narrow religious
exemption in HHS's new rule protects almost no one. I urge you to allow all organizations and
individuals to offer, sponsor and obtain health coverage that does not violate their moral and
religious convictions.




                                                                                             0046179
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 615 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4a2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14577
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Menke
Organization: The Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practise
our religious beliefs. The rgulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead by lay
Catholics. These Catholic institution are being forced by the government to violate their religious
beliefs. Please repeal these regulations and protect the religioud freedom of Catholics as guaranteed
by the First Amendment.




                                                                                           0046180
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 616 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4aa
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14578
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Judith Kanya
Organization: Private Individual


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046181
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 617 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a4ab
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14579
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Julie McMahon


                                    General Comment
I am a young woman who supports woman's rights, but I disagree with this disingenuous move by
this government to infringe on the beliefs of Catholics. Catholics always have and always will be open
to providing care to all people regardless of their beliefs, just as Jesus did and would do today. So to
force Catholic institutions to provide birth control (and worse!) abortion pills UNLESS they only serve
other Catholics infringes on our right to practice our mission to serve all mankind and forces us to
betray our beliefs or cutoff the innocent people who benefit from our care. We will fight this forever
until it is repealed.




                                                                                             0046182
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 618 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4ac
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14580
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jose Luis Crespo
Organization: Christ the Redeemer, Grand Terrace CA


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046183
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 619 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4ad
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14581
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Alison McCutchen
Organization: One News Now


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046184
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 620 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4a6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14582
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: eric & alena morales


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046185
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 621 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4ae
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14583
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Roberto Galindo
Organization: Citizen


                                   General Comment
Dear Mr President, Senators, and Congressmen,

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Respectfully,

Roberto and Erma Galindo




                                                                                           0046186
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 622 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4af
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14584
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bruce Pistorius
Organization: citizen/pediatrician


                                     General Comment
The intended rule violates the freedom of conscience of health care providers. It would require me to
prescribe or offer birth control to my patients or to refer them to doctors who would do so. This
violates my right and personal belief that premarital sex is immoral and would make me complicit in
the act of procuring contraception.

A similar objection can be made for abortion.

For my OB/GYN colleagues the issue is even more pressing.

Many organizations which have opted out of providing abortion or contraception will now be forced to
offer those services, or refer a student/patient/client to "providers" who do not share the same
values.

These regulations may be well-intended, but they are not well thought out and should not be
implemented.

Thank you.

Bruce Pistorius, MD FAAP FCP




                                                                                          0046187
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 623 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4b2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14585
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert B Moorman Jr.
Organization: Respect Life Office


                                    General Comment
I pray that you overturn the health care bill ! Bob Moorman




                                                                                        0046188
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 624 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a4b0
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14586
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Lynn
Organization: none


                                   General Comment
Obama leave my religion alone!




                                                                                        0046189
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 625 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4b4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14587
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lisa DeRise


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046190
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 626 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4b5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14588
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joseph Judge


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment. Stop This Insanity
against our Catholic Faith!! Repeal this right now!!




                                                                                           0046191
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 627 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4b6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14589
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: kathleen potterield
Organization: citizen of United States of America


                                   General Comment
Freedom of religion has been guaranteed by our constitution. The government has no constitutional
right to take that freedom away. Americans will not tolerate the dismantling of our country and it's
ideals. Is it perfect, no, but it offered the opportunity for people to make their own decisions,
especially about their morals and religious beliefs.

History has proven that these freedoms have benefited the world over and over. Socialism, marxism,
and communim have all been tried and failed. Why would this government think that they can
impose it on people who have savored their freedom. Truly God loving people who believe in life will
not be forced to abandon their belief because non believers decree it to be so. God Bless America




                                                                                           0046192
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 628 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4b7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14590
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mrs. Mary-Lou Roberge


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046193
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 629 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4be
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14591
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: kim chesus


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046194
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 630 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4b9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14592
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Reynolds Griffith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046195
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 631 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a4bf
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14593
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Thomas Raymond
Organization: Ledgemore Group, Inc.


                                    General Comment
Obamacare Health plans are requiring sterilization and contraception including "abortifacients" that
cause abortion.

You are forcing Catholic colleges, schools and charities to violate their identity by providing immoral
health benefits.

You are forcing college insurance plans - even on college campuses - to offer FREE birth control and
sterilization to college girls

You are discriminating against our Church!

We are a Republic and not a socialist nation.




                                                                                             0046196
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 632 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4c6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14594
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: pete cirone
Organization: Saint Maria Goretti


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046197
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 633 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4c9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14595
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Linda Sepanski


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046198
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 634 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4c2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14596
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christopher Hughes


                                   General Comment
I urge you not to require that private health care plans cover contraception and sterilization.
Pregnancy is not a disease! Further, drugs and procedures to prevent it are not basic health care that
the government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services". You know very well that certain forms of
contraception actually work as abortifactients. Therefore, any move to require health care plans to
provide these is an attack on the religious freedom and conscience of many Americans. Whether
contraceptives are simply contraceptive or abortifacient, they are considered by many Americans to
be against God's plan for life and love. The narrow religious exemption in HHS's new rule protects
almost no one. I urge you to allow all organizations and individuals to offer, sponsor and obtain
health coverage that does not violate their moral and religious convictions.




                                                                                           0046199
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 635 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4cd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14597
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: William Vagenas


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046200
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 636 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a4c3
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14598
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Doug Shelton


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046201
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 637 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a4c4
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14599
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Maura Kohlhafer


                                    General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First A




                                                                                            0046202
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 638 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a4d9
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14600
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joseph Gibbons
Organization: private citizen


                                    General Comment
I have simply cut and paste the suggested text, sicne I can't imagine saying it any better. This simply
can't be so...please reconsider.

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046203
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 639 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4dc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14601
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kara LaFrance


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046204
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 640 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4d2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14602
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Vanis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046205
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 641 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a4d4
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14603
Comment on FR Doc # 2011-19684



                                    Submitter Information
Name: Sally Gillies
Organization: Cardinal Newman Society


                                      General Comment
This rule is outrageous. It takes away religious freedom to make Catholics choose between the
beliefs of our faith and the demands of an immoral society. We are free to choose sterilization,
contraception but the government has no right to force me to fund these choices for others.

I believe in the foundation of Catholic education is the sanctity of life. NO pandering to the abortion
crowd with rules forcing Catholic schools to provide benefits that are the antithesis of our faith.

NO to free birth control paid for through Catholic schools or churches.

Please do not vote for this rule.




                                                                                              0046206
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 642 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4d6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14604
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Leon Keller


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.

Thank you!




                                                                                           0046207
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 643 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4e0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14605
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Matthew Settle


                                   General Comment
The HHS regulation requiring all private health plans to pay for drugs and procedures that are both
(a) not truly health care, and (b) contrary to the reasonable and deeply-held religious and moral
convictions of both institutions and their members is 1) unnecessary, 2) unprecedented in our nation,
and 3) immoral.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046208
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 644 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4d8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14606
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dave Archibald


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046209
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 645 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4e2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14607
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Nancy Gabana
Organization: Pocono Emergency Physician


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046210
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 646 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4f7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14608
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Cynthia quarta
Organization: Healing T'ai Chi


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046211
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 647 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a4ff
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14609
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Julie Anciaux


                                    General Comment
The HHS regulation forces Catholics to choose between our faith and health care.
Can you not see that you have gone too far when you infringe on our religious freedom?
Please repeal these regulations and protect our guaranteed rights as citizens of this once great
Nation.
Why under this president do we have untold rights violated time after time?
He is bankrupting our nation of it's morals, freedom and resources.
How much worse can it get?
God help us to withstand this administration for the remaining year or so.
I am so afraid for our children's and grandchildren's future.
God save us all.
Julie Anciaux
Sidney, NE




                                                                                            0046212
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 648 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a50b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14610
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Carol & Michael D'Angelo
Organization: Concerned Catholic


                                    General Comment
To Whom it May Concern:
We are devout practicing Catholics and it is against our religion to provide any funds, even in the
form of health insurance premiums, to pay for birth control or sterilizations. We will be forced to drop
our health insurance as of next August if we are not afforded some relief because of our religious
beliefs. I can only image our founding forefathers are rolling in their graves.
Sincerely,
Carol & Michael D'Angelo
Port Saint Lucie, FL




                                                                                             0046213
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 649 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a503
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14611
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lucy Keller


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046214
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 650 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a50d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14612
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patti Schwartz


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046215
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 651 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a515
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14613
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046216
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 652 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a51e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14614
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Gerald Mee
Organization: Self


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046217
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 653 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a52b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14615
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Philip Keller


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046218
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 654 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a534
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14616
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joe Peterson


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046219
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 655 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a52d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14617
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Terri Kwiatkowski


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046220
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 656 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a537
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14618
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Chris Pena


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046221
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 657 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a53c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14619
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Delia Beavers


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046222
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 658 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a530
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14620
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: David and Darleen Ivey


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046223
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 659 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a531
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14621
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Daniel Zavala
Organization: St Peter the Apostle Church Fort Worth


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046224
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 660 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a532
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14622
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maggie Cassa


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046225
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 661 of 1039
                                                                  As of: April 02, 2012
                                                                  Received: September 14, 2011
PUBLIC SUBMISSION                                                 Status: Posted
                                                                  Posted: October 31, 2011
                                                                  Tracking No. 80f1a541
                                                                  Comments Due: September 30, 2011
                                                                  Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14623
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Cathy Flowers
Organization: St. Michael Catholic Church...member


                                     General Comment
Mr. President;

I urge you to grant the Catholic Church and her members the religious freedoms the U.S.
Constitution has always promised. All birth control, abortion, and sterilization is against our faith. It is
something that should not be forced on us...nor should we have to pay for it through our taxes.
Please, remove this from the healthcare act.

Sincerely,
Cathy Flowers
Annandale, VA




                                                                                                0046226
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 662 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a54a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14624
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mark Lambert
Organization: A USA citizen


                                   General Comment
If you would stop and think about it, you would not be here if these regulations were in place in
1960!




                                                                                           0046227
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 663 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a54f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14625
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Bryant


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046228
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 664 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a554
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14626
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Pauline Motl


                                  General Comment
The new HHS mandatory regulations on contraception, sterilization and abortifacients are not
acceptable. They undermine our religious freedom which we are given by our First Amendment.
Please repeal these regulations. Thank you




                                                                                        0046229
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 665 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a55c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14627
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Eileen Batthany


                                    General Comment
Please respect my religious beliefs and not force Catholic institutions to complly with Group Health
Plans andHealth Insurance converage of Preventive Contraceptive Service.




                                                                                            0046230
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 666 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a55d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14628
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert Martin
Organization: Mother of God Community


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046231
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 667 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a560
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14629
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046232
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 668 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a561
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14630
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Suzanne Sirgo


                                     General Comment
Please do not mandate the insurance companies to offer contraceptive services under their plans.
There are two reasons for my taking the time to write about this issue. The most important is an
affront to my religious sensibilities and the second is the use of my tax dollars.

We are deeply in debt in this country and instead of cutting back services and spending you seem to
think adding services and increasing spending will correct this problem.

In charity, I say your ignorance is a disservice to us all.

Thank you.




                                                                                         0046233
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 669 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a558
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14631
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joe Gonzales
Organization: Democrat


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046234
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 670 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a559
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14632
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Kathie Wycoff


                                    General Comment
Isn't it time our Government stopped playing God and got back into the business of governing" Isn't
it time to begin valuing all life and not find ways to terminate or prevent it" This is NOT part of how
a government based on FREEDOM behaves. You should not be FORCING us to pay for what our
morality tells us is TOTALLY WRONG! What sort of country is it that tried to manipulate even the
religious and moral values of its citizens.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Let's stop this right now and eliminate ALL reference to how YOU think ALL citizens should handle
what is clearly a PERSONAL decision that has PERSONAL MORAL consequences. All personal
decisions require that the one making them be responsible for them, to themselves, to others, and to
God.




                                                                                             0046235
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 671 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a56c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14633
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jane Adams


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046236
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 672 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a571
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14634
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Lilly Allen
Organization: NA


                                     General Comment
Kindly refrain from forcing mandates on your fellow citizens who do not share your moral precepts. It
is a violation of our conscience to encourage or support, let alone provide, contraceptives of any
kind, abortions, or other contrivances against the natural process of procreation. Forcing Catholic
organizations to provide any of these services constitutionally impinges on our rights as Catholic
members of our society. The many Catholic hospitals, schools, and charities that serve our country
are well known to all on Capitol Hill, it s a purposeful attack on our religious freedom to mandate
that these institutions function in a manner contrary to our doctrinal and moral beliefs.
I do not support the mandates under Obamacare and will not support candidates who support them.
Any so called Catholics who run for office and embrace practices that are contrary to orthodox
Catholic teachings are anathema to well informed Catholics, and I will not vote for a single one,
Republican or Democrat. I will also commit myself to inform and educate any and all members of my
Faith, that they may not be deceived by persons claiming to be something they are not, and who
distort our doctrines through personal and purposeful misinterpretation, without a shred of
qualification. I will endeavor to educate all on the true teachings that uphold the beliefs of the culture
of LIFE; Catholic and non-Catholic.
I offer a suggestion: The solution to the problem of unplanned or unwanted pregnancies is not the
destruction of new life, it is the need for education, supervision, and protection of our young people.
Take the money ear-marked for this agenda and channel it to where the real needs are: teaching
young women and men to respect their bodies and protect their psyches by refraining from sexual
activity outside of a committed and monogamous relationship which has protected society for
millennia; marriage! Teach abstinence not just on moral principles, but those of health! L.A.




                                                                                              0046237
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 673 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a57e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14635
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Al Cavalli


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046238
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 674 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a578
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14636
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: margaret amoranto


                                   General Comment
No government, leader, or even friend can take away a person's conscience. God gave us an "inner
voice" that prompts us to act in a manner that is appropriate to our station in life. It is something
that cannot be denied or "taken". It is the way we decide right and wrong. You can take away a
persons rights, but not what he/she believes is right. To take away a persons right to morally object
to something is evil itself. There is no medical need to cover such objectionable services or
procedures (such as contraceptives or abortion). To deny a doctor, nurse, or pharmacist the right to
refuse to take part in these actions (which is against their conscience), is corrupt on the part of
government (or any agent thereof) that seeks to take away their basic rights. Stay out of it...and
keep taxpayers money out of it....I don't want to be a part of it (that goes for my money as well.)




                                                                                           0046239
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 675 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a585
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14637
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: James
Organization: Self


                                    General Comment
Public and forced private financing of contraception, sterilization and even abortion is immoral and
violates the conscience. It is an abridgment of the freedom of practicing religion.

This rule will force many private insurers out of the market. It is anti-competitive and anti freedom.

NO to this proposed rule.




                                                                                             0046240
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 676 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a590
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14638
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: ME PULASKI


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046241
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 677 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a59b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14639
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046242
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 678 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5af
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14640
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cathy Dowling
Organization: Catholic Medical Association


                                   General Comment
The contraceptive mentality is a major problem in society and is linked to the breakdown of the
family and the using of women as sexual objects. Please do not mandate that this destructive
behavior be paid for by our health care dollars.
Thanks.

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

The contraceptive mentality is a major problem in society and is linked to the breakdown of the
family and the using of women as sexual objects. Please do not mandate that this destructive
behavior be paid for by our health care dollars.
Thanks.




                                                                                           0046243
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 679 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a5ba
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14641
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Gerda Khouw
Organization: none


                                    General Comment

The new HHs regulations on sterilization and contraception
(including abortifacients) force Catholics to choose
between our faith and health care.By making this insurance
mandatory,our government has violated the conciences
of faithful Catholics and infringed on our rights to practice
our religious beliefs.
Please repeal these regulations and protect the religious
freedom of Catholics as guaranteed by the First
Amendment.




                                                                                        0046244
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 680 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5c0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14642
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kurt Leis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046245
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 681 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5c1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14643
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: MARY CARMEL Wietecha


                                   General Comment
Protect the religious freedom of Catholics as guaranteed by the First Amendment by repealing the
new HHS regulations forcing the insurance coverage of sterilization and contraception (including
abortifacients).

Catholic institutions—as well as individual Catholic employers and health insurance purchasers—are
being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions.




                                                                                           0046246
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 682 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5c4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14644
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paul Beutell


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046247
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 683 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a5c5
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14645
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Lawrence Wetter
Organization: None, retired


                                    General Comment
The new Health and Human Services regulation requiring all health service providers to furnish free
birth control and abortificient materials stretches the bounds of decent society, and violates freedom
of religion guaranteed by the first amendment of the Constitution. It should, and most be retracted
asap.




                                                                                            0046248
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 684 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5d1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14646
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carolyn Tucker


                                   General Comment
This is a free, Republic and I should not be forced through my tax dollars to pay for someone else's
birth control when I don't believe in birth control. Stop this nonsense now.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

And, if someone wants to control their own fertility, they can choose to do so with their own money.




                                                                                           0046249
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 685 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a5c7
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14647
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patricia Precobb


                                   General Comment
Please repeal regulations and protect freedon of Catholics




                                                                                        0046250
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 686 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a5de
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14648
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: D Simpson


                                  General Comment
Our government is going above and beyond to protect Athiests group rights, Muslim rights, etc. when
did Christian religious rights and freedoms become a stomping ground for the government to ignore
and violate our beliefs and rights.




                                                                                        0046251
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 687 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5e8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14649
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cecilia Lawrence


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046252
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 688 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5ec
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14650
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Janice Smith
Organization: Roman Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
Thank you for your SERIOUS consideration.
Janice Smith




                                                                                           0046253
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 689 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5f3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14651
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maura Kohlhafer


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046254
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 690 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a5f4
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14652
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: robert criscuolo
Organization: self


                                    General Comment
I am appalled at the HHS mandates being imposed upon Catholic institututions regarding the
requirement that they provide sterilization and contraception [to include abortifacients] services to
students which will undermine the mission of the Church to offer their students a pure Catholic
education.

Please repeal these regulations NOW!




                                                                                             0046255
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 691 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a5f6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14653
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathleen Boharic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                           0046256
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 692 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a610
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14654
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jerome Davis


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046257
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 693 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a60a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14655
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Ariel Guevara


                                    General Comment
I will not pay money to organizations that are against my beliefs. I do not support birth control,
abortion, etc and refuse to pay money to groups that support it. It is a violation against my rights
and a violation to the constitution.




                                                                                            0046258
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 694 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a613
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14656
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lydia Ferrer
Organization: Cardinal Newman Society


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance




                                                                                           0046259
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 695 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a614
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14657
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Esposito


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans forces Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046260
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 696 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a60c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14658
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Jane DeBiase


                                     General Comment
Please REPEAL the new regulations on sterilizations on
steriliations and contraception (including abortifacients).
People would be forced to violate their religious beliefs




                                                                                        0046261
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 697 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a615
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14659
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Phyllis Santillanes


                                    General Comment
I am in union with the Cardinal Newman Society when I write:

The new HHS regulations on sterilzation and contraception force Catholics to choose between our
faith and health care. By making this insurance coverae mandatory,ou government has violated the
consciences of faithful Catholics and infringed on our rights to practice our rights to practice ou
religious beliefs. The regulations'religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are ot institutions as well as individual Catholic
employers and health insurance purchasers are being forced by the government to violate their
religious insurnace plans force Catholic colleges to undermine their missions as Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment. Thank-you




                                                                                              0046262
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 698 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a626
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14660
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Richard Cuba
Organization: Catholic


                                    General Comment
Recently new HHS regulations on sterilization and contraception (including abortifacients) force
Catholics to act in direct contradiction to our faith beliefs. The government is mandating Catholics to
violate our consciences. This is a serious infringement on our rights to practice our religious beliefs.

The religious employer exemption does not protect hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church but instead are run by lay Catholics. This mandated
coverage of contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions, seriously impeding and preventing from
living out our Catholic principles respecting life.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment




                                                                                              0046263
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 699 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a62a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14661
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patricia Sollmann


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046264
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 700 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a62c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14662
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Donald Sabbe
Organization: Knights of Columbus


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046265
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 701 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a625
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14663
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Jean Schreffler


                                    General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

I think this move by the government is outrageous! This does not represent a government that
reflects the peoples' wishes at all. It does not respect individual rights but rather imposes a narrow,
harsh, and harmful policy upon us all.




                                                                                             0046266
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 702 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a62e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14664
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Phyllis Gagne


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046267
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 703 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a63b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14665
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Anne Muzos


                                    General Comment
I am joining with many others to strongly protest against any health plans that require Christians to
go against their conscience...for example, on abortion and contraceptives!




                                                                                            0046268
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 704 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a64b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14666
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anthony Morano
Organization: Anthony C. Morano, CPA


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046269
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 705 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a64c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14667
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dolores Hathaway


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
I truly don't understand why the Muslims have more rights to express their religion than Americans
both Catholics and Christians.




                                                                                           0046270
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 706 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a66f
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14668
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Jo Ann McCracken
Organization: NA


                                    General Comment
The new HHS regulations on sterilization and contraception force Catholics ot choose between our
faith and health care. By making is insurance coverage mandatory, our government has violated the
consciences of faithful Catholics and infringed on our rights to practice our religious beliefs. The
regulations' religious employer exemption will not protect the hundreds of Catholic colleges, schools
and organizations which are not owned by the Church, but instead run by lay Catholics. These
Catholic institutions -- as well as individual Catholic employers and health insurance purchasers--are
being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                             0046271
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 707 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a673
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14669
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lori Neumann


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046272
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 708 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a667
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14670
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: jayne rufener rauch
Organization: private citizen/devout Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046273
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 709 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a677
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14671
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michelle Hinton


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046274
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 710 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a685
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14672
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jim


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

When you put Catholic organizations out of business, who else would step up to provide services?




                                                                                           0046275
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 711 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a694
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14673
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Neil Bresnahan


                                   General Comment
Abortion is wrong and if doctors will not perform them because of their beliefs, then back off. Your
ideology is completely immoral.




                                                                                           0046276
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 712 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a6a0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14674
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Roxanne Taylor


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046277
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 713 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a69c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14675
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Viano


                                   General Comment
I'm writing to alert you to the need to support the Respect for Rights of conscience Act (H.R. 1179/S.
1467).

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Please consult your own conscience and vote honestly!




                                                                                           0046278
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 714 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a6a8
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14676
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: THOMAS KOTTE
Organization: THE KOTTE FAMILY


                                  General Comment
Stop this MADNESS. Leave my Religous Rights out of Your Plans for Health Care. Group Health or
Just Plain Group Madness?




                                                                                        0046279
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 715 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a6a9
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14677
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: jeanine velasquez


                                    General Comment
Pregnancy is not a disease that needs to be classified for "preventative services." Do not force your
views and mandates on to people of the Catholic faith. You are violating our religious freedom by
forcing Catholic colleges and universities to participate in the pathetic excuse of "women's rights" by
passing the HHS regulations on contraception and sterilization. What hypocrisy. Where is tolerance
for people of faith?




                                                                                             0046280
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 716 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a6b3
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14678
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Shirley Johnson
Organization: voter of Catholic faith


                                     General Comment
This requirement takes away Catholic institutions right to practice their faithful belief that all life is
sacred, even from the first second of conception.Right of conscince has been honored up to this
point, as far as I know. Please amend this restrictions so that Catholic institutions are not required to
do what we know to be morally unjust and culpable.
This is serious disregard




                                                                                               0046281
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 717 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a6ad
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14679
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bruce Brooks
Organization: Blessed Sacrament Catholic Parish


                                   General Comment
I am strongly opposed to the Federal Government requiring birth control and abortion coverage in
any and all health insurance plans. It is a violation of our right to practice our religion with the
freedoms provided in the U.S. Constitution and the Bill of Rights. Further, it is just plain wrong, a
concept that seems to escape many of our current government leaders. Let us practice our religion in
good conscience!




                                                                                          0046282
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 718 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a6ae
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14680
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carol Kenner


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046283
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 719 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a6c5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14681
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robert Bruning


                                   General Comment
I oppose the forced payment of insurance coverage for birth control and abortion. No one should be
forced to pay for something that goes against common sense limits.

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046284
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 720 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a6d8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14682
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary-Ellen Davis
Organization: US Citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046285
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 721 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a6f5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14683
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ryan Moore


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046286
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 722 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a703
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14684
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathy O'Donnell


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046287
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 723 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a704
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14685
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Jeanette Slaughter


                                  General Comment
So now there is to be no Freedom of Religion as the Founding Father said were everyones rights.
This is what Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive
Services under Patient Protection and Affordable Care Act: Amendments (Document ID HHS-0S-2011-
0023-002) takes away. This is not the USA way.




                                                                                        0046288
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 724 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a701
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14686
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: William Hutchison


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046289
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 725 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a711
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14687
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Jose Llorens
Organization: None


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions as well as individual Catholic employers and health insurance
purchasersare being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0046290
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 726 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a712
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14688
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: sidonie middleton


                                   General Comment
The government does not have the right to prevent us from practicing our religion freely, and
following the mandates of our religious beliefs.

Stop infringing on our religious freedom now!




                                                                                          0046291
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 727 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a717
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14689
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maricruz Osorio


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Sincerely,

Maricruz Osorio




                                                                                           0046292
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 728 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a718
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14690
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kate & Gavin Essenberg


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046293
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 729 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a71b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14691
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Allen Huang


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046294
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 730 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a73e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14692
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ceci McKay
Organization: N/A


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046295
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 731 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a736
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14693
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Allen Godin
Organization: None


                                   General Comment
As with the Patient Protection and Affordable Care Act, this rule is illegal. I ask you to stop
implementation of all rules and regulations associated with the Patient Protection and Affordable Care
Act, here after more appropriately referred to as Obamacare.

The Act has been found Un-Constitutional by more than one court and that is more than adequate
reason to stop implementation. Partisan politics is not a good enough reason to run rough shod over
the preeminent law of the United States.

The implementation of this particular rule in Obamacare violates the conscience of Americans of all
walks of life. We cannot be compelled to pay for, nor can it be demanded of private organizations
that they pay for a service or thing with violates their beliefs.

As long as there is a Constitution, regardless of the lawlessness of those who swore an oath to
uphold it serving in the House and Senate, Obamacare and it's separate initiatives and rules are void.
Do not continue to violate the law.




                                                                                           0046296
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 732 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a74c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14694
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bryon Widows


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046297
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 733 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a747
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14695
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Courtney
Organization: Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046298
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 734 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a759
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14696
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Zeitler
Organization: St. Stephen Catholic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046299
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 735 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a760
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14697
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Americans
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of the faithful and infringed on our rights to practice our
religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics, as well as other religious schools and organizations. These institutions—as well as
individual employers and health insurance purchasers—are being forced by the government to violate
their religious beliefs. Mandatory contraception and sterilization coverage in college student insurance
plans force Catholic colleges to undermine their missions as Catholic institutions. Please repeal these
regulations and protect the religious freedom guaranteed by the First Amendment.




                                                                                             0046300
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 736 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a762
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14698
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Burns


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046301
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 737 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a763
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14699
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: john gies


                                    General Comment
Object to regulations that interfere with good conscious proscription on support for abortions,
sterilizations, or other conscious violating policies.




                                                                                            0046302
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 738 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a774
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14700
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Brian Corrigan
Organization: Catholic


                                   General Comment
Why would you take away our rights. It is a human rights violation to destroy life




                                                                                        0046303
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 739 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a765
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14701
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paul Rogers
Organization: Self


                                   General Comment
Here is sample text to copy or help you draft your own comment:

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
----Sincerely, Paul Rogers




                                                                                           0046304
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 740 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a77b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14702
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: John Hamlon
Organization: Retired


                                    General Comment
To whom it may concern:

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.

The regulations' religious employer exemption will not protect the hundreds of Catholic colleges,
schools, and organizations which are not owned by the Church, but instead run by lay Catholics.
These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs.

Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.

Thank you for your time and consideration,
John Hamlon




                                                                                            0046305
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 741 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a77e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14703
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sarah Mathew
Organization: Respect Life group, St. Monica Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046306
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 742 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a78d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14704
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maxine Quitiquit


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046307
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 743 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a7b0
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14705
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Noreen Lackett
Organization: St. George Catholic Church, Diocese of Baton Rouge, LA


                                    General Comment
Pregnancy is not a disease. Drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of “preventive services” the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS’s
new rule protects almost no one.

I urge you to allow all organizations and individuals to offer, sponsor and obtain health coverage that
does not violate their moral and religious convictions.




                                                                                            0046308
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 744 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a7f6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14706
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Verner


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046309
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 745 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a80d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14707
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Suzanne Verzilli


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046310
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 746 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a816
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14708
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Stephen Oliver
Organization: Roman Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046311
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 747 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a804
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14709
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Arthur Leinen


                                   General Comment
Mr. President if Coverage of Prevenative Services under Patient Protection and Affordable Care Act is
enacted you can cancel any hope of my vote in the upcoming presidential election. The legislation is
completely against my moral concience and you and those involved will pay the price next election.




                                                                                           0046312
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 748 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a817
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14710
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patrick Burdick
Organization: St. Vincent de Paul Roman Catholic Church


                                   General Comment
Do not violate the consciences of Catholic citizens who do not want to fund or in any other way
support immoral practices, like taxpayer-funded abortion or contraception. Your actions also
constitute blatant disregard for the religious freedom of these same U.S. citizens.




                                                                                          0046313
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 749 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a823
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14711
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Adelaide Leavens


                                  General Comment
Please revoke new healthcare regulations. You are violating my religious freedom. Thank you.




                                                                                         0046314
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 750 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a824
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14712
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: cathy Jansen
Organization: Cardinal Neuman Society


                                  General Comment
Please repeal the amendment that woiuld foirceCatholic Colleges to ofer abortion meds This goes
against our first amendment
rights




                                                                                        0046315
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 751 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a828
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14713
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Peterman
Organization: none


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046316
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 752 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a834
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14714
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anthony Musillo


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046317
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 753 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a835
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14715
Comment on FR Doc # 2011-19684



                                 Submitter Information

                                     General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
and other Christians to choose between their faith and health care. By making this insurance
coverage mandatory, our government has violated the consciences of faithful Catholics and infringed
on their right to practice their religious beliefs. The regulations' religious employer exemption will not
protect the hundreds of Catholic colleges, schools, and organizations which are not owned by the
Church, but instead run by lay Catholics. These Catholic institutions—as well as individual Catholic
employers and health insurance purchasers—are being forced by the government to violate their
religious beliefs. Mandatory contraception and sterilization coverage in college student insurance
plans force Catholic colleges to undermine their missions as Catholic institutions. Please repeal these
regulations and protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                               0046318
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 754 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a829
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14716
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Brian Murphy


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption WILL NOT protect the hundreds
of Catholic colleges, schools, and organizations which are not owned by the Church, but instead run
by lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—ARE BEING FORCED by the government TO VIOLATE their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans FORCE
CATHOLIC COLLEGES TO UNDERMINE THEIR MISSIONS as Catholic institutions. Please repeal these
regulations and protect the religious freedom of Catholics as guaranteed by the First Amendment,
and the lives of those who most need our society's protection - the unborn.

These 'reforms' are NOT a step in the right direction for our society. They are destructive of the
familiy, the very fabric of our society.




                                                                                            0046319
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 755 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a82d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14717
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jesse Alvarez


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046320
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 756 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a847
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14718
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ronald Adair


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046321
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 757 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a84b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14719
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: michael roche


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046322
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 758 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a850
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14720
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment
The new HHS regulations on sterilization and contraception(including abortifacients)force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the conscience of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment!




                                                                                             0046323
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 759 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a852
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14721
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: LeAnne Thompson


                                       General Comment
Dear Mr. President,

I am writing to demand you revoke the new health care regulations.

They blatantly violate religious freedoms in this county.

This is completely unconstitutional.

Sincerely,

LeAnne Thompson




                                                                                        0046324
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 760 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a853
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14722
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046325
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 761 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a854
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14723
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Beverly Hartung
Organization: Mrs.


                                    General Comment
The new HHS regulations on sterilization and contraception force certain religious groups to choose
between their faith and health care. The government should not infringe upon the rights of the
people to practice what they believe. By placing this coverage in collllege student insurance plans the
government is imposing its will on the beliefs of the students and undermines the mission of the
institutions they attend. As a grandparent, I oppose this regulation because it does not protect the
religious freedom entitled by the First Amendment.




                                                                                            0046326
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 762 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a843
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14724
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Heather CRaig


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046327
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 763 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a856
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14725
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Dillmann
Organization: Newman Society


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
and many others to
choose between our faith and moral beliefs and health care. By making this insurance coverage
mandatory, our government has violated the consciences of faithful Catholics and in fringed on our
rights to practice our religious beliefs. The regulations 'religious employer exemption will not protect
the hundreds of Catholic colleges, schools, and organizations which are not owned by lthe Church,
but instead run by lay Catholics. These Catholic institutiions-as well as individual Catholic employers
and health insurance purchasers-are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in clooege student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
pprotect the religious freedom of Catholics as guarenteed by the First Amendment.




                                                                                             0046328
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 764 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a857
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14726
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Maria Marquez
Organization: none


                                    General Comment
The new HHS regulations on sterilization & contraception under Patient Protection & Affordable Care
Act: Amendment(document ID HHS-os-2011-0023-0002) forces Catholics to choose between our
faith and health care. By making insurance mandatory, our government has violated the consciences
of faithful Catholics and infringed on our rights to practice our religious beliefs. Please repeal these
regulations and protect the religious freedom of Christians and Catholics as guaranteed by the First
Amendment.




                                                                                              0046329
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 765 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a85c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14727
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cynthia Ott


                                   General Comment
I am a female health care provider of reproductive age with daughters and strong religious objections
to contraception and abortion. I currently do not have these things covered by my health insurance.
Forcing my insurer to cover them for others on my plan would violate my rights to object in several
ways. It would also drive up the premiums for myself forcing me to indirectly pay for the choices of
others which I find objectionable.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Please do not violate my personal right not to contribute to the contraceptive and abortive choices of
other women by eliminating my right to chose a policy that does not pay for a service I will never
use.




                                                                                           0046330
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 766 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a860
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14728
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathleen
Organization: voting citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046331
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 767 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a87a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14729
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christine O


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046332
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 768 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a87d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14730
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Amy O'Callaghan


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046333
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 769 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a88c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14731
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Peggy Murphy


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046334
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 770 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a88d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14732
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sue Tornow


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046335
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 771 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a891
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14733
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Beverly Rossio, Ph. D


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Additionally, the WHO has labelled the birth control pill
as carcinogenic. Why would we want to give women
something that increases their cancer risk????????????




                                                                                           0046336
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 772 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8a0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14734
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bret Walsh


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046337
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 773 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1a898
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14735
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Charles Wheatley


                                   General Comment
I oppose your health plan requiring Catholic Hospitals
providing services that the Catholic Church teaches is morally
wrong. Democrats are baby killers.




                                                                                        0046338
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 774 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8a2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14736
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Bernadette Cymbor
Organization: Catholic


                                   General Comment
I strongly oppose the government health regulations in trying to force Catholic colleges, schools, and
other facilities to dispense contraceptives, abortifacients, and other reproductive measures against
their will and conscience.




                                                                                           0046339
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 775 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8a4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14737
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mayo Watson
Organization: American Citizen


                                   General Comment
Freedom of religion had been a time honored and sacred right that particularly defined the founding
of our country. Many courageous believers died as martyrs in order to be true to both natural law
and sacred values. Our country's leadership will violate those hard earned civil and legal guarantees
with the continued pursuit of Preventive Services under Patient Protection and Affordable Care Act:
Amendment... No doctor, nurse, hospital, pharmacist, or caregiver should be required to violate
sacred or natural law. To legislate this is immoral in itself. Let us together in a common
understanding of true human dignity and authentic freedom restore the value of life and natural law.




                                                                                           0046340
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 776 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a89a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14738
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dave Kohutek


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046341
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 777 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8a9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14739
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Brendan Moore


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046342
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 778 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a8ae
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14740
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: William Newkirk


                                  General Comment
The Constitution guarantees Freedom of religion. Please do not take that from us through Obamacare
and other HHS actions.




                                                                                        0046343
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 779 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8bb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14741
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eva Juergens


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046344
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 780 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8ca
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14742
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Timothy Green


                                   General Comment
I oppose these regulations as written. The new HHS regulations on sterilization and contraception
(including abortifacients) force Catholics like me to choose between our faith and health care. By
making this insurance coverage mandatory, our government has violated the consciences of faithful
Catholics and infringed on our rights to practice our religious beliefs. The regulations' religious
employer exemption will not protect the hundreds of Catholic colleges, schools, and organizations
which are not owned by the Church, but instead run by lay Catholics. These Catholic institutions—as
well as individual Catholic employers and health insurance purchasers—are being forced by the
government to violate their religious beliefs. Mandatory contraception and sterilization coverage in
college student insurance plans force Catholic colleges to undermine their missions as Catholic
institutions. Please repeal these regulations and protect the religious freedom of Catholics as
guaranteed by the First Amendment.




                                                                                          0046345
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 781 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a8cd
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14743
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Keys


                                    General Comment
As a professor of political science at the University of Notre Dame, whose courses include one
entitled Politics and Conscience, and as a concerned citizen, I am appalled about the coercive
violation of conscience-rights by the contraceptive (including early abortifacient) mandate of the new
Health Plan.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                            0046346
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 782 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8ce
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14744
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Robbyn Celestin


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046347
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 783 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8d3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14745
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kate Elliott


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046348
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 784 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a8dd
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14746
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Rosa M Marquez


                                  General Comment
Please respect the Commandments of God, and the laws of the Holy Catholic Church.
Thank you




                                                                                        0046349
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 785 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8d6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14747
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Phil Lawson


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046350
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 786 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8d9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14748
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046351
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 787 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8e8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14749
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sharla Heindel
Organization: Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046352
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 788 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a8ef
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14750
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anna M. Greff


                                   General Comment
I am a voting Democrat & a Catholic. I oppose the HHS regulation that would require mandatory
insurance coverage. This regulation would infringe on the beliefs of many people. I ask that you
repeal these regulations and protect the religious freed o Catholica as guarenteed by the First
Amendment. You are sending out e-mails pleaing for contributions to your campaign. If the
regulations continue to be in use, I will not contribute and will not vote for your bid for the
Presidency for another term.
Sincerely, Anna M. Greff




                                                                                          0046353
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 789 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8f1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14751
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marian Coughlin
Organization: Sisters of Notre Dame


                                   General Comment
It is unacceptable that any one presume the authority to deny another the right to freedom of
conscience. In demanding some of what is wirtten in the Obama Health Care Plan the right of some
to refuse abortion is negated and some are free to use federal funds to secure abortion. This plan as
it stands is unconstitutional.




                                                                                          0046354
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 790 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8f2
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14752
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Shireen Gooch


                                   General Comment


Obama Administration,

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
Amendment-Document ID HHS-OS-2100-0023-0002

Sincerely,

Shireen Gooch
Overland Park, Ks




                                                                                           0046355
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 791 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a8f3
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14753
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: margaret wrobel


                                    General Comment
Please do not FORCE me to fund programs in the health "care" services "patient protection and
affordable care act" as it is morally objectionable to me.
Thank you for not forcing me to use my tax dollars to provide for services that I believe violate my
religious and moral principles.
As a registered nurse, I am keenly aware of when life begins and the long term ramifications of
artificially preventing or ceasing and child of conception.
As a mother of eight sons, I am also keenly aware of the miraculous gift of life a child is!
It is truly distressful that I must contribute to anything that I believe is against the law of nature
(killing any child, no matter how young or length after conception they have been in existence).
Thank you for listening to your constituents.




                                                                                             0046356
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 792 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a8f7
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14754
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: kEN hUBER


                                   General Comment
I am a Catholic and a graduate of a Catholic university. I am opposed to the federal mandate that
Catholic organizations must provide contra ceptives, sterilization etc for the prevention natural
process of having children. This new policy of the Obama administration is against the constitution of
the US and against all moral and ethical standards.




                                                                                           0046357
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 793 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a8f8
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14755
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Gail Waterman
Organization: Lay Fraternities of St. Dominic


                                    General Comment

These new healthcare regulations blatantly violate our—yours, mine, the Catholic Church's—religious
freedom.

I urge all legislators to oppose this infringement on our rights and freedom of choice.




                                                                                          0046358
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 794 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a901
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14756
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Dorena Wenger


                                    General Comment
Please respect other's freedom of choice! Do not force Catholic (and other) hospitals, health care
workers, and insurance plans to provide "services" that they believe to be morally wrong. It is wrong
for you to make mandatory contraception and sterilization in "health care" plans, etc.

You are suppose to be for "Choice" but it seems that the only "choice" you will allow is yours.




                                                                                           0046359
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 795 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a915
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14757
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rock Kaiser


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046360
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 796 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a921
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14758
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sheila Knapp


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Thank you for your help in protecting our religous rights and human life.




                                                                                           0046361
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 797 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a927
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14759
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marjorie Rondinella
Organization: n/a


                                   General Comment
Obama should be eiether put on trial for treason for trying to destroy our country or impeached.....I
didn't vote for him and he scares me to death.....is he the Antichrist??????




                                                                                           0046362
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 798 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a92a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14760
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Rose Mary Arendt


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortion induced drugs) force
Catholics to choose between our faith and health care. By making this insurance coverage
mandatory, our government has violated the consciences of faithful Catholics and infringed on our
rights to practice our religious beliefs. The regulations' religious employer exemption will no protect
the hundreds of Catholic colleges, schools, and organizations which are not owned by the Church, but
instead run by lay Catholics. These Catholic institutions - as well as individual Catholic employers and
health insurance purchasers - are bing forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans for Catholic
colleges to undermine their missions as Catholic insititutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046363
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 799 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a930
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14761
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Chris Kinkor


                                    General Comment
This is excessive regulations. Save our jobs




                                                                                        0046364
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 800 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a94c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14762
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Shirley McKay


                                    General Comment
Give the gift of life, and do not take it from someone else, it was not taken from you.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Please, look around you, and be thankful for your life and the lives of those you love, let someone
else have the life of love
and joy, sorrow and everything that life gives us. Because only
through living do we experience this blessing.




                                                                                           0046365
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 801 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a94f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14763
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rosemary Meland


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046366
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 802 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a93a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14764
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Diahann Dy


                                    General Comment
I am a registered nurse and I am appalled and vehemently angry with this regulation that do not
respect my conscience when government tries to enforce rules that goes against even the natural
law! (Thou shall not kill). Certainly, chemical abortions are included like RU486 or the morning after
pill is one of them.

I pray that you heed the voices crying out to God for justice on the ongoing subtle and not so subtle
persecution.




                                                                                             0046367
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 803 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a952
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14765
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard and Mary Baker


                                   General Comment
there is no reason to have people in this country pay for services that we believe to be and are
immoral. Life is precious to us, we cannot do anything about others that don't believe that life is
precious from conception until natural death, but we do not need to stand by and watch this
administration, or any other group of people tell us what we can and cannot pay for.
any and all elections will be made regarding how the canidate votes and stands for a belieft system
of family, ProLife and other moral issues. until we get the FAMILY back into the United States of
America putting GOD first, we will continue on a downward spiral of destruction.
Richard and Mary Baker
Savage, MN




                                                                                          0046368
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 804 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a957
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14766
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Dan Cervantes
Organization: N/A


                                    General Comment
PLEASE DO NOT THREATEN RELIGIOUS FREEDOM. The new HHS regulations on sterilization and
contraception (including abortifacients) force Catholics to choose between our faith and health care.
By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics. These Catholic
institutions—as well as individual Catholic employers and health insurance purchasers—are being
forced by the government to violate their religious beliefs. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions. Please repeal these regulations and protect the religious freedom of Catholics as
guaranteed by the First Amendment.




                                                                                             0046369
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 805 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a959
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14767
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joseph McKennan
Organization: Christianity


                                    General Comment
Since the government has taken a stance separating CHURCH and state it should follow its own
directive and keep itself out of parochial universities. We are not a communist state... yet, but a
republic. There should be no strings attached to federal aid to a parochial school if in fact we are a
democratic state.




                                                                                             0046370
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 806 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a95b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14768
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: David Rodgers


                                    General Comment
Your continued infringement on the rights of the people must stop. Forcing Catholic Hospitals and
Universities is a clear violation of the first amendment. Congress shall make no law violating the free
excercise of one's religion. For those who want such services, their are other options.




                                                                                             0046371
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 807 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a940
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14769
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anna Cameron


                                   General Comment
Absolutely not. Please do not violate my freedom of belief by requiring me to pay for healthcare that
violates my beliefs. Abortafatives and contraception are unethical and immoral. In the past the US
government has always respected individual beliefs, for example the Native American right to use
Peyote during religious ceremonies. I do not understand why the US government under President
Obama continually seeks to diminish my rights to freedom. Thank you.




                                                                                           0046372
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 808 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a95d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14770
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: James Bick
Organization: pesonal


                                    General Comment
Please repeal your unconstional orders for Catholic health care.




                                                                                        0046373
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 809 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a963
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14771
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cecile Marie Galvin
Organization: St. Edwards Catholic Church, Dana Point, CA


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046374
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 810 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a96b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14772
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christine Naumann


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046375
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 811 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a96c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14773
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Susan Harrington


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Please do not require all those who object on moral and religious grounds to support something that
they find objectionable. Instead provide services to protect and support pregnant women.




                                                                                           0046376
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 812 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a971
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14774
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: William Dowdy
Organization: Captran Group, Inc.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046377
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 813 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a972
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14775
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Molly Valenti


                                    General Comment
Please repeal the new HHS regulations making it mandatory for all insurance companies to cover
sterilization and contraception. This violates the conscience of many Americans due to religious
beliefs.

Please repeal in order to protect religious freedom of all Americans.

Thank you.

Molly Valenti




                                                                                          0046378
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 814 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1a976
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14776
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Barbara Kemple
Organization: Sacrted Heart Religious Education Program


                                   General Comment
If you are REALLY Pro-Choice....then you will uphold my choice to remain faithful to my beliefs and
not try to force people to act against their conscience.




                                                                                          0046379
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 815 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a977
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14777
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lida Esposito


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans forces Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046380
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 816 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a978
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14778
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Stephen Alic
Organization: American Citizen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046381
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 817 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a979
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14779
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Collignon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046382
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 818 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a980
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14780
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Rita Sweeney
Organization: The Cardinal Newman Society


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. Despite the public being told that there would be conscience protections in
place, the regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions—as well as individual Catholic employers and health insurance
purchasers—are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.
Rita Sweeney




                                                                                             0046383
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 819 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a981
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14781
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Scally


                                   General Comment
I protest the group health plan which infringes on the First Admendment right of religion. Repeal
these regulations and protect religious freedom and protect Catholic values.




                                                                                           0046384
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 820 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a986
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14782
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: HENRY KIENZLE
Organization: NONE


                                   General Comment
It is criminal to demand that church leaders must support abortion and birth control, both of which
are condemned by the Catholic Church.

Because you politicians think you may buy a few votes by supporting these hideous practices, you
should resign for violating the freedom of religion guaranteed by the Constitution (which you seem to
ignore when it clashes with your Socialist agenda).

You people are a disgrace to humanity!




                                                                                          0046385
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 821 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a98e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14783
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jacob Loftice


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046386
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 822 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a98f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14784
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Lawrence Snair


                                   General Comment
Good day. I feel that I should not have even had to appeal to my government to ask that they
respect my religious convictions against abortion, contraception or any other moral issues. Should
people have to request protection against the government requiring everyone own a slave" Abortion
takes a life and slavery does not, and yet just the thought of slavery is so repugnant that to even
think is it is OK is amazing. And yet here I have to request my government not force me to engage in
abortions by forcing me to join plans that do just that..

Pregnancy is not a negative health issue or a disease. Drugs and surgeries to prevent it are not
health care.

Do not close your eyes and be a cog in the process, this coverage is not right and 90% of America
knows it.

Issues like forcing the American people to join in and support the abortion industry is why the
majority of the public do not want government agencies like HHS to exist any longer.




                                                                                           0046387
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 823 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a99e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14785
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046388
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 824 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a99f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14786
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Irene Sosnicki


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
I find this offensive and find the goverment is trying to distroy deep Christian beliefs. What ever
happened to seperation of Church and state. I feel we are being Robbed of our rights as American
citizens.

I




                                                                                           0046389
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 825 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9a1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14787
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Kreifels


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046390
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 826 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a998
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14788
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kim Siurek


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046391
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 827 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a99b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14789
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: james derrico


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046392
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 828 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1a9aa
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14790
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Douglas Bunn
Organization: Newman Club


                                    General Comment
As a Catholic and a former university student I know how difficult it is to defend my church's
teaching on the sanctity of life and the need to hold ones morals to the highest standards. Although I
did not attend a Catholic University, I did not take advantage of the free student services provided by
the health clinic. All the more reason that a Catholic University, teaching of the need to hold oneself
to the highest standards morally and the need to keep oneself pure until marriage should have to
provide birth control materials and or the morning after pill to students.
Realistically, there will always be those who fail in this endevour, for none of us are perfect, but that
does not mean that we should teach or encourage a less than perfect life.
If life is sacred and a gift from God then that means that we must protect that life even though it
may be unplanned.




                                                                                             0046393
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 829 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a9b0
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14791
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marsha Donati


                                    General Comment
The new HHS regulations on sterilization and contraception force Catholics to choose between their
faith and health care. By making this insurance coverage mandatory, our government has violated
the consciences of Catholics and infringed on our rights to practice our religious beliefs. The
regulations’ religious employer exemption will not protect the hundreds of Catholic colleges, schools
and organizations which are not owned by the Church, but are instead owned by lay Catholics. These
Catholic institutions—as well as individual Catholic employers and health insurance purchasers—are
being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions. Please repeal these regulations and protect the religious freedom of
Catholics as guaranteed by the First Amendment.




                                                                                            0046394
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 830 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9ae
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14792
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: eleanor youngmann


                                   General Comment
Americans, especially Christians demand that the Obama Administration revoke new healthcare
regulations that blatantly violate our, yours and mine, the Chruch's religious freedom. What is
happening in this country, especially in the last two years?




                                                                                          0046395
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 831 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a9af
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14793
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Jeanette Lindholm
Organization: Head of our FAMILY


                                    General Comment
Do not pass this horrible piece of legislation--against GOD & Country!!




                                                                                        0046396
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 832 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9ba
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14794
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Amy Lewis


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046397
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 833 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a9bb
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14795
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: GERARD MURTHA
Organization: nd


                                     General Comment
you are a big loser......what can i say




                                                                                        0046398
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 834 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a9bc
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14796
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Fayez El Giheny
Organization: Voice of the Nile Coptic Association


                                    General Comment
Dear Sir or Madam,
I am for national health care plan, and I believe that will help the US economy, however, killing our
children by providing free women’s sterilization, abortifacients/abortion, and birth control is IMMORAL
HEALTH BENEFITS. Instead of killing our own children, stop the immigration from Muslim countries.
God Bless America.
Fayez El Giheny




                                                                                            0046399
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 835 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a9b4
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14797
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Wagner


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046400
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 836 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1a9c8
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14798
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Marcia Cruse


                                  General Comment
I am a RN and I can not abide by your decision to force those in the healthcare profession to
participate in murder of preborn humans. There are too many who can not have children and have to
adopt in foreign lands.

Mr. President, your grandchildren are not a mistake. Many of your ancestors were born during war,
famine, plagues and ill-suited circumstances for the women.

Humans are created to belong to the family of God.




                                                                                        0046401
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 837 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9d3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14799
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrea Schneider
Organization: St Joseph Hchool


                                   General Comment
I oppose these Health Plans and Health Insurance regulations that are forcing Catholics and their
education institutions to abide these laws and mandates that are totally against our faith.
These are abhorrent mandates to our children and the unborn.




                                                                                          0046402
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 838 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9d5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14800
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Richard Marcantonio


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046403
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 839 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a9e4
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14801
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael Schwartz


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions as well as individual Catholic employers and health insurance
purchasersare being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0046404
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 840 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9ed
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14802
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: CAROLYN STENGER


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046405
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 841 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9e8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14803
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Eileen Cannon
Organization: Personal


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
There is a division of church and state in the constitution. Please do not infringe on our religious
freedom and make federal laws that violate our personal beliefs.




                                                                                           0046406
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 842 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1a9f1
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14804
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Daley
Organization: Cardinal Newman Society


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.
Thank you.




                                                                                            0046407
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 843 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1a9f4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14805
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jason Cook


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046408
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 844 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1aa06
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14806
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marcia Bresnahan
Organization: private citizen


                                    General Comment
As a practicing Catholic, I reject legislation that goes against my faith and the moral teachings of the
Catholic Church.

I will be taxed wiithout respresentation.

Anything pertaining to pro-abortion legislation is pro-murder of the innocent.




                                                                                             0046409
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 845 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa08
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14807
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Wenzel


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046410
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 846 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa0c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14808
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: frank burke
Organization: self


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046411
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 847 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1aa17
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14809
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Paris Bremer


                                     General Comment
The Preventive Services mandate violates the conscience rights of Americans who do not wish to
participate in health care plans that fully cover abortifacients such as Ella and other services they find
immoral. Religious organizations should not be required to provide contraceptive and sterilization
services through their health care plans when they violate the tenets of their faith.




                                                                                              0046412
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 848 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa18
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14810
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Leo and MaryAnne Hertling


                                   General Comment
Dear members of the Health and Human Services Department:

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046413
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 849 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1aa13
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14811
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joanna Valentine
Organization: Private Citizen


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




Even though this says Catholics, it is infringing upon every religious affliliation, Jewish, Muslims and
all Christians alike. The laws of God are writtten in everyones hearts. What part of "Do NOT Kill. Are
you confused upon. Get this HHS regulation amended, before this one Nation which was under God;
permanently becomes one nation going under.




                                                                                             0046414
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 850 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa1d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14812
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: BEATRIZ RAMOS


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046415
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 851 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa22
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14813
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: david patrick
Organization: Catholic


                                   General Comment
I oppose the regulations the government is forcing on Catholic institutions. This would not be
imposed on other religions. Catholic hospitals do help many people.




                                                                                           0046416
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 852 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa37
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14814
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jeanne Pitman
Organization: St. Mary's Moms


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046417
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 853 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa38
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14815
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrea Stewart


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046418
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 854 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa3f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14816
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jennifer Siebes


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046419
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 855 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1aa40
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14817
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Ann Monhaut
Organization: Cardinal Newman Society


                                     General Comment
I disagree with these regulations. As a pro-life Catholic, I do not want Catholic institutions forced to
go against their beliefs.




                                                                                               0046420
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 856 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aa41
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14818
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mark Gross
Organization: Third Order of St Dominic


                                    General Comment
Shame on you, shame on you, shame on you.

"The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions as well as individual Catholic employers and health insurance
purchasersare being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment."




                                                                                             0046421
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 857 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa44
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14819
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Helene Biller


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046422
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 858 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa4c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14820
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Walace Faucheux


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046423
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 859 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa4f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14821
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Elzbieta Luszpak


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046424
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 860 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aa54
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14822
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Gwen Salvi


                                    General Comment
Don't force abortion and contraceptive costs on our health care. It's obvious that you're anti-Catholic
and don't care about our Christian faith. Fine. That's your right. Just don't take away our right to
practice it.




                                                                                            0046425
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 861 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1aa55
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14823
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Joan Papes
Organization: Midstate College


                                    General Comment
The federal government is very quick when overiding the rules of the Church in order to maintain
"separation of state and Church." It must be just as quick when "separating Church theology from
state ideology." In other words, due to this separation factor, the government has no jurisdiction in
forcing its conceptions upon an organized, reputable, active, living religious body that has historically
held its stance.
When any government dictates what rules a Church can and can no longer abide, democracy is
diminished and fascism begins to peak.




                                                                                              0046426
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 862 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa56
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14824
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James Sams


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046427
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 863 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa57
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14825
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paul Reckert
Organization: Just a GOD fearing and God loving Person


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046428
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 864 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1aa5c
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14826
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Malcolm Burke


                                    General Comment
Dear HHS, I am writing to ask that you amend you proposed rules to allow for meaningful religous
exemption, or concsientous objector status, to the mandatory provision of contraceptives in health
plans.

You can still establish your preferred rules, hoever they should not trample on the liberties of those
who disagree with your particular interpretation of life.

Thank you for you attention to this matter.




                                                                                             0046429
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 865 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aa5d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14827
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Stephen Honrath


                                    General Comment
Please rethink your regulations on sterilization and contraception (including abortifacients) that force
Catholics to choose between our faith and health care. Either that or include the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics that are not covered by the regulations' religious employer exemption.
Thank you in advance for this change.




                                                                                             0046430
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 866 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1aa60
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14828
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: William Melahn
Organization: U.S. Citizen


                                     General Comment
The proposed regulations concerning contraceptives and abortifients are being rammed down the
throats of practicing Catholics whose institutions will be compelled to comply with them. I am not
impressed with the proposed conscience exceptions which are far too narrowlly drawn. I find the
reulations to be very offensive although consistent with the anti-life and anti-religious policies of the
Obama Administration. Get rid of them.




                                                                                               0046431
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 867 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1aa67
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14829
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Arthur Madrazo


                                    General Comment
No more running over America ....
This has got to stop!




                                                                                        0046432
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 868 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1aa7b
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14830
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Gerard Mandry
Organization: Retired


                                    General Comment

I am against the portions that impact Catholic Medical Services and a violationof an individul's rights.




                                                                                             0046433
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 869 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aa85
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14831
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment
Abortion, contraception, sterilization, etc., are against the treachings of the Catholic Church. Do not
try to force such evils on Catholic institutions in the name of "healthcare". Rather, in the name of the
First Ammendment, which the US Government is bound to uphold, do not violate freedom of religion
by trying to force members of such to act against the principles and dogmas they profess.




                                                                                             0046434
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 870 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa8c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14832
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Sandra Watson
Organization: Citizen of Encinitas, California


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046435
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 871 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aa92
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14833
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Greg Davidson


                                    General Comment
Sirs:

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

It is unAmerican to force a citizen of this country or a business to pay for procedures which violate
their conscience. Religious freedom is a hallmark of the American experience.
Thank you for considering this.




                                                                                            0046436
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 872 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa9d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14834
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ann Marie
Organization: Catholic


                                   General Comment
Please do not use my tax money to be used on things that are against my religion. I refuse to pay it.
All Catholic Hospitals should be closed should they be forced to perform abortions




                                                                                          0046437
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 873 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aa9f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14835
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dennis Allen Jr.


                                   General Comment
Dear Sirs,
I am writing to comment on the rule: Group Heath Plans and Health Insurance Issuers Relating to
Coverage of Preventive Services under Patient Protection and Affordable Care Act: Amenment
(Document ID HHS-OS-2011-0023-0002), which I stongly oppose. It is immoral an unethical, and I
will not support anyone who goes along with it! Dont' fool yourselves -- you will be history if you
push it!




                                                                                          0046438
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 874 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aab9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14836
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Encarnacion Zamora
Organization: None


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046439
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 875 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aabb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14837
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Brigetta Roden


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046440
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 876 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aabd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14838
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: dana wheeler


                                   General Comment
Please do not force people who have faith in God and a strong moral conscience to act against their
principles. Please stop forcing Insurance providers & health providers against supporting abortion and
euthanasia.




                                                                                           0046441
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 877 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aabf
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14839
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Catherine Slocum


                                    General Comment
The new "Obamacare" Health care plan is wrong on so many levels which sadly, overwhelm the good
that is in it. It must go!
There is no freedom of religion in this plan. I am a Registered Nurse who happens to be Catholic. My
faith and the practice of it, is not restricted to an hour in my own private church on Sunday. I
practice my faith 24/7. what good is it if it doesn't go with you to your work, to social events,
eductional classes and in all interpersonal relationships. While I do not discuss my faith and the
practice of it with my patients of course, by the same token I will NEVER assist on an abortion,
instruct a patient on the proper way to take the "morning after" pill, or anything wlse that is morally
wrong. Regardless of what laws may be in effect, I have to follow my conscience. Our country was
founded on this freedom, NOT SEPARATION OF CHURCH AND STATE but freedom from government
intervention into our religion. You simply cannot shut down all the Catholic Health Care Systems
because they will not fall in line with this outrageous plan.
Also, I do not in any way want my tax dollars paying for abortions, contraception, steriliazations,
birth control and so forth. Government has no business in these areas. You will never convince me
that this is compassion for the poor. If you care about the poor, get out of the way, and let business
thrive and create jobs. And let us hold ourselves to a higher standard of conduct and sexual
expression, that is between a man and a woman who are married and open to life. You will see the
numbers of STDs, abortions, uneducated young women and fatherless children drop dramatically.
I sincerely hope someone actually reads this and considers the thought behind it. I am not alone, I
hope this administration will soon "GET" it.
I pray for the President and all elected and appointed leaders every days. Progress will only be made
by changing hearts and minds. You cannot legislate goodness and character.
Catherine Slocum




                                                                                            0046442
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 878 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aac1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14840
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Helene Biller


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046443
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 879 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aad0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14841
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jim Rotherham


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046444
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 880 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aad9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14842
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Jo Iacovino


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. Please don't do this. Mandatory insurance is a bad idea, as are most of the new
regulations we are putting up with. More like strangulations of our freedom to choose -turning into a
nightmare of a government. Patient Protection - I don't think so. Please don't do this.




                                                                                            0046445
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 881 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1aaf1
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14843
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rick Burke
Organization: St.Mary Immaculate Roman Catholic Church, Plainfield, Il


                                   General Comment
No to free contraception, no to violating conscience rights, and no to Obama Care. I worked in a
Roman Catholic Hospital and they cared for everyone who came or was brought there.




                                                                                         0046446
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 882 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aaf5
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14844
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: paula kenner


                                    General Comment
I resent having to support birth control in every form and fashion with my tax dollars. I certainly have
rights too. Rights to believe as I do and to live my life accrding to those beliefs. I am a member of a
stronger, more vocal and voting moral majority. Consider that. Paula Kenner




                                                                                            0046447
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 883 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab0c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14845
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046448
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 884 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ab0d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14846
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Theresa Meagher
Organization: just a citizen


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between faith and health care. By making this insurance coverage mandatory our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employee exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholic as guaranteed by the First Amendment.




                                                                                             0046449
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 885 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ab13
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14847
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Bill Szumiloski


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0046450
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 886 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab01
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14848
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Edwin Buckley


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious




                                                                                           0046451
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 887 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab02
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14849
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Katherine Buchheit


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046452
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 888 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab19
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14850
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mia Archer


                                   General Comment
Dear Mr. Obama,
Since you obviously have no compassion for your fellow man, maybe we need to move the U.S.
Government to a different level of participation in ALL crucial human life decisions in thecountry. I
sugggest the government contribute funds to a Roman Catholic organization, to include other
religions, including Moslems, Jews, etc as participants..to be in charge of all human aspects in the
U.S. This group will not violate any Constitutuional matters, because it vwill not be an arm of
government. The Goverment will only participate by giving to the fund it's share of funding, which
shall include payment for benefits of ALL government employees, Senators, Congressmen, and to
include the presidential welfare, and other employees as well...PUT the POPE in charge.
THEN health care as well as other needed matters of compassion and ope will be well addressed and
met.
PERIOD !
Mia Inez Archer




                                                                                           0046453
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 889 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ab1a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14851
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Anita Seger


                                    General Comment
The new HHS regulations on sterilization and contraception (including abotifacients) force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
religious beliefs. The regulations religious employer exemptiion will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are beingforced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0046454
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 890 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1ab1e
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14852
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary A Weeldreyer


                                   General Comment
Please repeal these regulations and protect our religious beliefs and freedoms. Thank you




                                                                                            0046455
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 891 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab06
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14853
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joan Temple


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046456
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 892 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab22
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14854
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrianne Machac
Organization: Catholic American


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046457
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 893 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab33
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14855
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Amy Lomshek


                                     General Comment
I think you should really take a long hard look at this.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046458
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 894 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab3d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14856
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kevin Thompson
Organization: St.Catherine Catholic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046459
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 895 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab35
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14857
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jane Derrington
Organization: personal


                                   General Comment
Please respect rights to preserve personal rights.
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046460
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 896 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab43
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14858
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: TRINH KIEU
Organization: THE CARDINAL NEWMAN SOCIETY


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046461
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 897 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab39
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14859
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Tibor, Jr. Baranski
Organization: Jun He Law Offices


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment. To do otherwise
would be unconscionable.




                                                                                           0046462
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 898 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1ab4a
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14860
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: maria j.a . wennink
Organization: private citizen


                                   General Comment
What is being proposed is unacceptable under any circumstances! it takes freedom of religion away.
It is an abomination in God's Eyes and He is our Creator! He created this whole earth and everything
that is in it and on it! And you want to disregard this? Who are you to even have the nerve to go
against our and your Creator! Eventually you, also, will have to account for your life.
Respect other peoples decisions on how to live their lives, and not make things mandatory that are
totally unnecessary except for enriching the drug companies!
Leave us in the Hands of God and leave religion alone.
God bless you all!




                                                                                         0046463
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 899 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab4d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14861
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Amber Cusack


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046464
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 900 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab66
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14862
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Doug Ottestad


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046465
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 901 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab56
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14863
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael McDermott
Organization: M.E.R.I.T.


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.
The regulations' religious employer exemption will not protect the hundreds of Catholic colleges,
schools, and organizations which are not owned by the Church, but instead run by lay Catholics.
These Catholic institutions—as well as individual Catholic employers and health insurance purchasers
—are being forced by the government to violate their religious beliefs. Mandatory contraception and
sterilization coverage in college student insurance plans force Catholic colleges to undermine their
missions as Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
First Amendment.




                                                                                           0046466
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 902 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab6a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14864
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Juliann Russo


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046467
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 903 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab6c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14865
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Shanna


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046468
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 904 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab71
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14866
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jeanne Christopher
Organization: The Cardinal Newman Society


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046469
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 905 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab7f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14867
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathy Logan


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046470
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 906 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab80
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14868
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dennis McMahon


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046471
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 907 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ab77
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14869
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Karen Bonn
Organization: St John the Apostle Catholic Church


                                        General Comment
Science has proven beyond any doubt that abortion is the taking of a human being's life. That is
called murder.

Hospitals and other medical facilities must maintain the right to decide their philosophy and if they
choose not to offer certain procedures, even if the federal law condones those procedures, then
patients are free to seek that procedure elsewhere.

We are still a nation of free people!

Thank you,




                                                                                             0046472
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 908 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ab90
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14870
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Debra Bonebrake
Organization: Catholic Church member


                                    General Comment
Please repeal the HHS regulations and protect religious freedom for Catholics as guaranteed by the
First Amendment. The new HHS regulations on sterilization and contraception (including
abortifacients) force Catholics to choose between our faith and health care. By making this insurance
coverage mandatory, our government has violated the consciences of faithful Catholics and infringed
on our rights to practice our religious beliefs. The regulations' religious employer exemption will not
protect the hundreds of Catholic colleges, schools, and organizations which are not owned by the
Church, but instead run by lay Catholics. These Catholic institutions—as well as individual Catholic
employers and health insurance purchasers—are being forced by the government to violate their
religious beliefs. Mandatory contraception and sterilization coverage in college student insurance
plans force Catholic colleges to undermine their missions as Catholic institutions. Please repeal these
regulations and protect the religious freedom of Catholics as guaranteed by the First Amendment.
The FIRST AMENDMENT.




                                                                                            0046473
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 909 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab92
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14871
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046474
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 910 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aba0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14872
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Denise Keplin
Organization: None


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046475
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 911 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab9a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14873
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Chris Hirzel


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046476
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 912 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1aba2
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14874
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Patricia C Herbert
Organization: Bible Group of Cedar Lake, Ind


                                  General Comment
I am asking that we vote no to the Group health Plans and Health Insurance Issuers Relating to
Coverage of Prevenive Services and Patient Proteaction and Affordable Care Act Amendmen(DHHS-
os-2011-0023-002.
We have to have respect for life from start to natural end.
We do not want Plan Parenthood, to receive any Federal funds,
that is our tax money. We do not support Abortion and someone telling us when we can't have
anymore healthcare. Time to be given the pill for the end of ones life.l




                                                                                        0046477
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 913 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ab9f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14875
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: kathleen johnson


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046478
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 914 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1aba3
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14876
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Amy Manzer
Organization: innerspace studios


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046479
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 915 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aba7
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14877
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Robert LeBlanc
Organization: St. Joseph Catholic Church


                                    General Comment
I continue to be shocked at the brazen efforts of this administration to force on all Americans their
immoral and unconstitutional violation of conscience and basic human rights. Their every violation
only steels the opposition with greater determination to remove these ideologues and replace them
with decent law-abiding representatives who will take their oaths of office seriously.




                                                                                            0046480
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 916 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abab
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14878
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Harry McMahon
Organization: Registered voter


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.


Harry McMahon




                                                                                           0046481
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 917 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1abb4
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14879
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Stephen Potorti


                                     General Comment
I think it's an abomination that the Obama administration is trying to force his anti-life, anti-family
policies down the throats of Catholic institutions by mandating that they provide abortions,
contraceptives, morning-after pills as part of their health insurance coverage.

Kathleen Sibelius is one of the most disgraceful Catholics in the Obama adminstration. She should be
summarily ex-communicated.




                                                                                               0046482
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 918 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1abca
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14880
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Marilyn Le Cerff
Organization: Cardinal Newman Society


                                    General Comment
We as Catholics say "no" to the mandates of sterilizations and contraceptives in insurance coverage.

We are appalled at the narrow conscience clause that you are proposing as it is not written fully to
protect every American's right to practice religion freely.

Please support life, women, children and family by protecting the most vulnerable in life(children,
elderly, disabled) with pregnancy suppport centers.

Unfund Planned Parenthood who only makes money providing abortions and not true reproductive
health care.

Sincerely,
Mr. and Mrs. Gregory Le Cerff, Hamilton NJ 08690




                                                                                            0046483
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 919 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abcb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14881
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Bernadette Ward


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

I hope every baby has a right to grow up in this world. Plus I hope they can eliminate; any
medication that will harm that baby be substituted for somthing much safer while that mother is
pregnant. I feel all children have the RIGHT TO LIVE & A RIGHT TO LIFE!




                                                                                           0046484
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 920 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abd0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14882
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sean Maxwell


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046485
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 921 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1abd5
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14883
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael Murphy


                                    General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Please do all you can to protect the dignity of human life from conception to natural death.
Government's prime responsibility is defense of human rights. The right to life is foremost of those
rights.




                                                                                            0046486
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 922 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1abdf
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14884
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Dave Seger


                                    General Comment
The new HHS regulations on sterilization and Contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
religious beliefs. The regulations religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are being forced by government to violate their religious beliefs. Mandatory contraception
and sterilization coverage in college student insurance plans force Catholic colleges to undermine
their missions as Catholic institutions. Please repeal these regulations and protect the religious
freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0046487
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 923 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1abe2
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14885
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Rev. James Wade
Organization: St Anthony Catholic Church


                                    General Comment
Please liive up to your promises.




                                                                                        0046488
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 924 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abda
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14886
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: John Heinen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046489
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 925 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1abe4
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14887
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: g garles
Organization: mom


                                  General Comment
Please provide funds and legislation that allow for full choices by women/men to keep a down baby
should they want.




                                                                                        0046490
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 926 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abf0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14888
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: margaret Moan


                                   General Comment
As a Catholic citizen of the United States of America I ask you to revoke the new healthcare
regulations (HHS-OS-2011-0023-0002) regarding sterilizations and contraception (including
abortifacients) insurance coverage that would force Catholic colleges, schools and organizations to go
against their religious beliefs.




                                                                                           0046491
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 927 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abe9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14889
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Stephen Spies


                                   General Comment
PLEASE REPEAL THESE REGULATIONS AND PROTECT THE RELIGIOUS FREEDOM OF CATHOLICS,
OTHER CHRISTIANS, AND MORAL CITIZENS AS GUARANTEED BY THE FIRST AMENDMENT.
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046492
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 928 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abf4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14890
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Maribeth Head


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046493
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 929 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abf5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14891
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Judith Hirschle


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046494
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 930 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abec
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14892
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jennifer Lapos


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046495
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 931 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1abfa
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14893
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mark Burmeister
Organization: Member Catholic Church


                                    General Comment
I steadfastly oppose the mandatory health insurance law signed into law by President Obama. I
oppose it because it violates our constitution by requiring citizens of the United States to participate
and without total participation the law in mathmatically unaffordable. My religion views abortion and
contraception as sins. For me to participate in this law in any way makes me guilty of sin, so the law
is in direct conflict with my freedom of religious expression. I could go on, but these reasons alone
are enough for me to say this law must be repealed....and soon.




                                                                                             0046496
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 932 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1abef
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14894
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Tracy Giles


                                    General Comment
What is happening to our first amendment rights? Mr. Oboma made many promises to get this
health bill passed. Now, all those promises are down the drain (not for the first time!). How long
before Congress learns that finally the tide is turning and more people world wide are recognizing
that humans can't control population by killing the unborn. Look at Europe and their birth rates as
well as China. Are we asking for more problems by forcing this kind of law on ourselves. When will
Congress wake up and let the living live? Quit forcing those with wisdom and conscience to do evil
and destruction. Aren't we having enough problems with health care without restricting those who
care enough to devote their lives to provide health and life for us all. Please, consider this when you
structure laws for all to abide by.




                                                                                             0046497
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 933 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abfd
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14895
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Marjorie Huston
Organization: Cardinal Newman Society


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046498
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 934 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1abff
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14896
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046499
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 935 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ac0a
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14897
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Susan Boster


                                    General Comment
I oppose the healthcare legislation which requires catholic employers to provide healthcare include
birth control and abortificians to women as it is against Catholics religion values. I am pro life,
because God is pro life. As Americans we are free to practice our religious beliefs, it's our right.
I pray our government leaders will be guided to make decisions in favor of life.




                                                                                            0046500
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 936 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ac15
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14898
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: pat O'neill
Organization: private citizen


                                    General Comment
Please respect the conscience rights of Catholic doctors in refusing to prescribe abortifacient products
Pat O'Neill




                                                                                             0046501
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 937 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac16
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14899
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Judy Haag


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046502
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 938 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac17
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14900
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Paolo Lamelza


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046503
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 939 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac2e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14901
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Ann Marie Gimbi


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046504
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 940 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ac3b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14902
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Peggy Trotter
Organization: The Shepherd Center


                                    General Comment
This is a blatant violation of the freedom to practice our relegion. My organization is ecumenical and
Financially supported by 61 churches/temple. I am appalled by government efforts to undermine our
principles.




                                                                                            0046505
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 941 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac31
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14903
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Stephanie Hagenstein


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046506
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 942 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac3c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14904
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Cornel Ruston


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046507
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 943 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ac3d
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14905
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Alejandra Sedano
Organization: Roman Catholic Church


                                    General Comment
NO ON
The new HHS regulations on sterilization and contraception (including abortifacients). They force us
Catholics to choose between our faith and health care. By making this insurance coverage
mandatory, our government has violated the consciences of faithful Catholics and infringed on our
rights to practice our religious beliefs. The regulations' religious employer exemption will not protect
the hundreds of Catholic colleges, schools, and organizations which are not owned by the Church, but
instead run by lay Catholics. These Catholic institutions—as well as individual Catholic employers and
health insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046508
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 944 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ac54
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14906
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Catherine Kraning


                                    General Comment
Please co-sponsor the Respect for Rights of Conscience Act (H.R. 1179).
This measure ensures that the rights of conscience of all participants in our nation's health care
system will be respected.
I do not support a federal government mandate that ignores the rights of religious entities.




                                                                                             0046509
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 945 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac59
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14907
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Azaleah Dumanig


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046510
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 946 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1ac63
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14908
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Patricia L Rowley
Organization: Group Health Plan and health Insurance Issuers


                                     General Comment
OBAMA HEALTH PLAN:

I am a citizen of the United States that has paid taxes Forty-Seven (47) years; I oppose the
contraception and sterilization mandate for insurances companies. We need to re-organize our
priorities; pull the billion dollars spent on Planned Parenthood and place it in Social Security that the
American people paid through their taxes. How much did “Planned Parenthood” pay towards their
monies funded?

Respectfully,

Patricia L. Rowley
5210 Dempster Drive, Apt #A
Columbus, Ohio 43228-2621
614.218.0441




                                                                                               0046511
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 947 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac64
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14909
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Fredrick Carbonneau
Organization: Healthcare options that violate conscience of Catholic Colleges


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046512
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 948 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1ac5d
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14910
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Lynda Hoheisel


                                     General Comment
As I also sent a message to Ms. Sebelius, we need to say NO to the Affordable Care Act! Our
Constitution guarantees the right of every person to life, and since life starts at conception, this
includes the unborn. We cannot spend money to kill our unborn citizens!

May every heart convert to truly seeing the truth in this matter.




                                                                                               0046513
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 949 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac6a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14911
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Walter Drey


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046514
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 950 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1ac81
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14912
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Tony Anderson


                                     General Comment

Please modify your health care bill so that it will not be prejudicial to citizen tax-payers who believe
abortion is the taking of an innocent human life.




                                                                                               0046515
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 951 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1ac83
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14913
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Karl Hotz
Organization: Citizen


                                     General Comment
Please do NOT legislate laws that do not respect the sanctity of life- either directly or indirectly. Moral
health care truly upholds the standard of medical ethics that our nation respects! Thank you. In Jesus
name...karl




                                                                                               0046516
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 952 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac89
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14914
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joanne Talbot


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046517
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 953 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1ac8a
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14915
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: James Shannon
Organization: A member of the Catholic church


                                     General Comment
I was absolutely flabergasted to learn that the new HHS regulations on sterilization and contraception
(including abortifacients) force Catholics to choose between our faith and health care. By making this
insurance coverage mandatory, our government has violated the consciences of faithful Catholics and
infringed on our rights to practice our religious beliefs. As a practicing Catholic I find this government
intrusion totally unacceptable. The regulations' religious employer exemption will not protect the
hundreds of Catholic colleges, schools, and organizations which are not owned by the Church, but
instead run by lay Catholics. These Catholic institutions—as well as individual Catholic employers and
health insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment of our Constitution.




                                                                                              0046518
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 954 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac94
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14916
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Andrea Gleason


                                   General Comment
This Rule is neither "Preventive" nor "Protective." It's dehumanizing and an unconscionable action:
immoral in every way, black and white, with no gray. And this is the opinion of a Catholic graduate
student who is a woman.




                                                                                          0046519
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 955 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac8c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14917
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Katherine Morris-Svec


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Thank you for allowing the public to comment and for your consideration in this matter.




                                                                                           0046520
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 956 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac8e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14918
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Cardwell


                                   General Comment
Please take note that the new regulations in the HSS Bill violate my freedom of religion. The very
idea that Catholic employers, Catholic Colleges, every Catholic would be forced to pay for
contraception and abortions is against every principle that this country was founded on! These
provisions MUST be removed from any bill that is put forth in order for me and millions of other
Catholics to practice our freedom of religion.

Sincerely,
Margaret Cardwell




                                                                                           0046521
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 957 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac8f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14919
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Y Morris


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046522
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 958 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ac91
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14920
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Stormy Skrip


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046523
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 959 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1aca0
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14921
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment
I really can't believe this could really happen. So said many Germans. How could we let this happen?
So said many Germans. We must stop this atrosity. It needs to be out there at all Masses and soon.
Tear this bill apart as a lesson to all Democrats that voted for this back room, closed door deal. They
must know by now it cannot be tolerated in a free society. Repeal Obama now.




                                                                                            0046524
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 960 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1acb2
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14922
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Michael J.


                                    General Comment
This is absolutely ridiculous and inappropriate for the government to crush freedom of thought and
require that people go against their consciences to assist/support the killing of unborn human
children as well as attack the beautiful gift of fertility and procreation of women. The new HHS
regulations on sterilization and contraception (including abortifacients) would force Catholics (as well
as others who have serious concerns about these procedures) to choose between one's faith and
health care. By making this insurance coverage mandatory, our government would be violating the
consciences of faithful Catholics (and others) and infringed on our rights to practice our religious
beliefs. The regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions—as well as individual Catholic employers and health insurance
purchasers—are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                              0046525
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 961 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1accb
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14923
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: Kenneth Krepel


                                     General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) infringe on
Christians' rights to practice our religious beliefs. Why is the U.S. government so interested in killing
our youth?

Christians are forced to choose between our faith and HHS regulations. By making this insurance
coverage mandatory, our government has violated the consciences of faithful Catholics and infringed
on our rights to practice our religious beliefs. The regulations' religious employer exemption will not
protect the hundreds of Catholic colleges, schools, and organizations which are not owned by the
Church, but instead run by lay Catholics. These Catholic institutions—as well as individual Catholic
employers and health insurance purchasers—are being forced by the government to violate their
religious beliefs. Mandatory contraception and sterilization coverage in college student insurance
plans force Catholic colleges to undermine their missions as Catholic institutions. Please repeal these
regulations and protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                               0046526
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 962 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1acbb
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14924
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: paul Mauer
Organization: American Citizen


                                    General Comment
Liberals want to change the staus quo, as if modern is better than traditional regardless of what it is,
or weather it proves better in the long run. One never knows whether progressive is better withoout
benefit of hindsight. Does hindsight show that liberal policies have reduced poverty, or improved
American productivity, or our schools, or our social order? We have in the majority, fallen for a pitch
by a bunch of professional politicians who don't know better, or don't care, as long as they get what
they want. The sooner they're gone the better.




                                                                                             0046527
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 963 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1acd5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14925
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Francie Tobe


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046528
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 964 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1acdb
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14926
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Helen Weinberg


                                   General Comment
Concerning Document Id HHS-OS-2011-0023-0002
I am against this Bill. Please stop this madness. I do not want my taxes used for these services.




                                                                                           0046529
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 965 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1acd8
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14927
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anne Madden


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046530
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 966 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1acdd
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14928
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Deborah Glick
Organization: New York State Assembly


                                  General Comment
See attached file(s)



                                      Attachments
HHS Religion




                                                                                        0046531
    Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 967 of 1039




Dear Secretary Sebelius,

I would like to express my support of the changes in rules for coverage of preventative health services for
women (HHS-OS-2011-0023). It is critical that women have access to preventative health care without
financial barriers and these changes will increase access.

I would also like to thank you for the four-facet criteria used to identify religious groups and grant
religious exemptions to this rule. I don’t believe religious organizations and institutions should have to
sacrifice their primary mission in order to comply with Government rules and regulations. That said, I
think there are times when groups try to claim a religion exemption to get out of rules with which they do
not want to comply, for a number of reasons. The criteria outlined in this rule are perfect to ensure
protections for religious organizations, while not giving a free pass to others who simply do not want to
comply.

Thank you for your work and support of this reform.

Sincerely,

Deborah J. Glick
New York State Assembly
District 66




                                                                                                       0046532
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 968 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ace6
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14929
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: David Bayer


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046533
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 969 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ace1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14930
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Juan Rodriguez


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046534
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 970 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1ace7
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14931
Comment on FR Doc # 2011-19684



                                 Submitter Information
Name: James Barrera


                                     General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, the U.S.
Government has violated the conscience rights of faithful Catholics and infringed on our right to
practice our religious beliefs. As you know, the regulations' religious employer exemption will not
protect the hundreds of Catholic colleges, schools, and organizations which are not owned by the
Church, but instead run by lay Catholics. As a result, these Catholic institutions—as well as individual
Catholic employers and health insurance purchasers—are being forced by the U.S. Government to
violate their own religious beliefs, in direct violation of our right to freedom of religion and one of the
fundamental rights upon which our nation was founded. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions.
Please repeal these regulations and protect the religious freedom of Catholics and all people of faith
as guaranteed by the First Amendment. Thank you. James G. Barrera




                                                                                               0046535
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 971 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1acf0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14932
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margie Gripka


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046536
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 972 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1acf5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14933
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: James McGuire
Organization: Domestic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046537
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 973 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1acf8
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14934
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Brian L


                                    General Comment
What Obama is trying to do is not only totally pathetic, it is typical approach of a Marxist/Communist.
I am totally sickened by Obama's tactics on healthcare and many other issues.




                                                                                            0046538
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 974 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1ad02
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14935
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Shirley Annunziata
Organization: Individual


                                   General Comment
I am against the group health plans and health insurance relating to coverage of Preventive Services
under Patient Protection and Affordable Car Act: Amendment (Document ID HHS-OS-2011-0023-
0002)
I am a practicing Catholic and this is against my religious beliefs. I will also not support any
candidate that supports this plan.




                                                                                          0046539
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 975 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1acfc
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14936
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Patricia Young


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046540
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 976 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad08
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14937
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Miriam Kopenhafer


                                   General Comment
I am appalled at the procedures being encouraged under the title of "health".

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046541
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 977 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad01
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14938
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Deb Trenary


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046542
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 978 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad0a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14939
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Madeleine Appelbaum


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046543
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 979 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad0d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14940
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anna Wells


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046544
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 980 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ad13
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14941
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Dr. Jeanne Sella
Organization: Neuropsychologist


                                    General Comment
This HHS proposal clearly violates the freedom of conscience provisions of our constitution!
It will be forcing citizens to make a choice between the tenets of their religion, their personal moral
standards & choice of medical insurance. This new HHS regulation violates the consciences not only
of Catholics but most Christians and Jews both health providers and ordinary citizens.
Also noxious is the mandate that we will be forced to give financial support not only to
contraceptives and abortion but even sterilization. There is no provision for counseling young women
about the long term physical and psychological as well as moral consequences of promiscuity and
sterilization.
Is this not a crime against women? (Men will not be sterilized.)




                                                                                            0046545
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 981 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad2f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14942
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Arnold Fury


                                   General Comment

Simply stated your administration is attempting to violate our constitution by depriving the American
citizens of the very rights it guarantees. It is important for you to know that you work for US, the
American people, WE pay the bills. The money you spend is OUR money, not yours...and the rights
you trample on are OUR rights.
Perhaps the biggest mistake you seem to repeat is the assumption that all we little people are either
ignorant or stupid - or both. I assure you, nothing is further from the truth.




                                                                                           0046546
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 982 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad31
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14943
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sherryl Raymond


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046547
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 983 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1ad38
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14944
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Sally Knight


                                    General Comment
Please remove sterilization and prescription contraceptives from the list of "preventive services" the
federal government is mandating in private health plans. It is especially important to exclude any
drug that may cause an early abortion. Pregnancy is not a disease, and drugs and surgeries to
prevent it are not basic health care that the government should require all Americans to purchase.

These regulations should respect religious freedom as other federal laws do. The narrow religious
exemption in HHS's new rule protects almost no one. I urge you to allow all organizations and
individuals to offer, sponsor and obtain health coverage that does not violate their moral and
religious convictions.




                                                                                             0046548
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 984 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad32
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14945
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Kurz
Organization: America


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046549
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 985 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad33
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14946
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mr. and Mrs. S. Crothamel


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046550
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 986 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ad4b
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14947
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: David King


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
like myself to choose between our faith and health care. By making this insurance coverage
mandatory, our government has violated the consciences of faithful Catholics and infringed on our
rights to practice our religious beliefs. The regulations' religious employer exemption will not protect
the hundreds of Catholic colleges, schools, and organizations which are not owned by the Church, but
instead run by lay Catholics. These Catholic institutions—as well as individual Catholic employers and
health insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046551
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 987 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad4c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14948
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Janet Wolfe
Organization: US citizen


                                   General Comment
Dear President Obama,

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Janet Wolfe




                                                                                           0046552
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 988 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad4d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14949
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mike Zenk


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046553
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 989 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ad4e
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14950
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Maura Spingola


                                    General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care.  By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs.  The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics.  These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs. 
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions.  Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046554
             Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 990 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad59
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14951
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Luis Delgado
Organization: Catholic


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.



Sincerely,

Luis Delgado




                                                                                           0046555
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 991 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad5a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14952
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Teresa Wolff
Organization: self


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046556
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 992 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ad5c
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14953
Comment on FR Doc # 2011-19684



                                Submitter Information

                                    General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions-as well as individual Catholic employers and health insurance
purchasers-are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                             0046557
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 993 of 1039
                                                                 As of: April 02, 2012
                                                                 Received: September 14, 2011
PUBLIC SUBMISSION                                                Status: Posted
                                                                 Posted: October 31, 2011
                                                                 Tracking No. 80f1ad54
                                                                 Comments Due: September 30, 2011
                                                                 Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14954
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Gil Bastien


                                    General Comment
I am against you policy of forced services on college students


By making this insurance coverage mandatory, our government has violated the consciences of
faithful Catholics and infringed on our rights to practice our religious beliefs. The regulations'
religious employer exemption will not protect the hundreds of Catholic colleges, schools, and
organizations which are not owned by the Church, but instead run by lay Catholics. These Catholic
institutions—as well as individual Catholic employers and health insurance purchasers—are being
forced by the government to violate their religious beliefs. Mandatory contraception and sterilization
coverage in college student insurance plans force Catholic colleges to undermine their missions as
Catholic institutions. Please repeal these regulations and protect the religious freedom of Catholics as
guaranteed by the First Amendment.




                                                                                             0046558
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 994 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad6a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14955
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Matthew Shireman


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046559
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 995 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1ad70
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14956
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: William Murphy


                                  General Comment
Those who talk and write about a woman's "right" to choose an abortion should respect the right of
Catholics and others to choose insurance policies that do not cover contraception, abortion and
sterilization.




                                                                                        0046560
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 996 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad92
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14957
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Carol Inkrott


                                   General Comment
Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.




                                                                                           0046561
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 997 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1ad95
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14958
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michael Coleman


                                   General Comment
This whole health care law that was rammed down citizens throats is against everything this country
stands for. It was not well thought out and as our past Speaker of the House said, "You have to read
it to see what's in it".

Repeal the whole law!!!




                                                                                         0046562
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 998 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad8a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14959
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: martin j fleckenstein


                                   General Comment


The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046563
           Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 999 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad99
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14960
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Renee Boutell


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046564
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1000 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1ad9a
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14961
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Andrew McGowan, Jr., M.D.


                                  General Comment
The new HHS regulations preclude Catholic colleges from functioning according to their religious
tenets. Document ID HHS-OS-2011-0023-0002 is unconstitutional. As a Catholic and as a physician I
oppose and resent this regulation.l




                                                                                        0046565
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1001 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ad8f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14962
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Christine Ross Earls


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046566
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1002 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ad9f
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14963
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: M&M W A Klein


                                    General Comment
Abortion, contraception, and sterilization are morally wrong, contrary to natural law and scripture.
Catholics and many Protestants share this faith.

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.

Keep in mind that each of us will face a final judgement.




                                                                                            0046567
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1003 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ada0
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14964
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Rita McGowan


                                   General Comment
As a taxpaying American, I am extremely troubled by the actions of the Obama Administration to
support new health care regulations, which blatantly violate my religious freedom by proviiding
immoral health benefits such as sterilization, contraception, which includes "abortifacients."

Please repeal these regulations and protect the religious freedom of Catholics as guaranteed by the
FIRST AMENDMENT.

Thank you.




                                                                                          0046568
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1004 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1adbe
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14965
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Margaret Casanova
Organization: St. Rose of Lima Catholic Church


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046569
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1005 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1adb9
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14966
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Debbie Dunn


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046570
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1006 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1adba
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14967
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: E. Fajardo
Organization: CWL


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046571
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1007 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ade1
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14968
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Kathleen Altobello


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046572
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1008 of 1039
                                                            As of: April 02, 2012
                                                            Received: September 14, 2011
PUBLIC SUBMISSION                                           Status: Posted
                                                            Posted: October 31, 2011
                                                            Tracking No. 80f1ade9
                                                            Comments Due: September 30, 2011
                                                            Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14969
Comment on FR Doc # 2011-19684



                              Submitter Information
Name: Fred Picchioni


                                  General Comment
I demand that the Obama Administration revoke new healthcare regulations that blatantly violate my
religious freedom, and the religious freedom of my Church.



                                      Attachments
Cadet Prayer




                                                                                        0046573
Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1009 of 1039




                 Cadet Prayer (West Point Military Academy)




                 Make Us Choose the Harder Right,
                    Instead of the Easier Wrong,
                 and Never Be Content with Half-Truth,
                  when the Whole Truth Can Be Won.
                         Endow Us With Courage
                  that is Born of Loyalty to All That is
                         Noble and Worthy,
                  that Scorns to Compromise with
                         Vice and Injustice,
                     and Knows No Fear when
                  Right and Truth are in Jeopardy.




                                                                     0046574
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1010 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1adec
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14970
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Robert Gilbert
Organization: retired


                                    General Comment
he new HHS regulations on sterilization and contraception (including abortifacients) force Catholics to
choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                            0046575
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1011 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ade5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14971
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: jeri mccarty


                                   General Comment

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046576
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1012 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1adf4
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14972
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Gilbert P. Ruby
Organization: Sacred Heart Ushers


                                   General Comment
Obama Administration
How can you do this to the one Church that founded this Country. You would NOT be able to this if
it were NOT for one of the first people to have landed here. You keep PUSHing and PUSHing. You
will have to answer to him one of these days and can you say you did what he wanted you to DO!!!!
My answer, NO!!!! You will get VOTED out in 2012. Your party lost in the last election and you will
loose in this coming Election. Change you ways, this Country is about GOD and his Son our LORD
JESUS CHRIST!!!! Change your ways. Our Children voted you in and thery will vote you out!!!!
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.
Yours in CHRIST name
Gilbert P. Ruby




                                                                                          0046577
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1013 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1adf5
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14973
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Dr. David Delaney
Organization: Mexican American Catholic College


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations’ religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046578
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1014 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae13
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14974
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: rafaelmarie .
Organization: Self


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046579
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1015 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae1c
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14975
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Lisa Mladinich


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046580
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1016 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae1d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14976
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: john Leonard


                                   General Comment
I voted for Obama BUT never again. Along with most other CATHOLICS we will not vote for him or
any other Democrat. I am no longer considered a member of the Democrat party. Why this man is
allowed to constantly assault the Catholic Church and Christian principles I will never know. maybe
he is, as many believe, he is really a MUSLIM....

Count me out from now on....




                                                                                          0046581
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1017 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae1f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14977
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jean Smith


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046582
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1018 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1ae20
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14978
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mary Beyer


                                    General Comment

Please allow all religiously affiliated businesses and non-profit organizations to continue to practice
tthe Constitutional Freedom
of Religion by not being forced to cover contraception and abortifacients. Indeed this basic freedom
of conscience should be allowed to continue for every business and organization.
Please do not force anyone to cover things that they may believe to be against.
Pregnancy is not a disease.




                                                                                             0046583
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1019 of 1039
                                                               As of: April 02, 2012
                                                               Received: September 14, 2011
PUBLIC SUBMISSION                                              Status: Posted
                                                               Posted: October 31, 2011
                                                               Tracking No. 80f1ae22
                                                               Comments Due: September 30, 2011
                                                               Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14979
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Mattia Healy


                                    General Comment
Repeal the new HHS regulations on contraception. The government does not belong in the health
care business. The nose of the camel is in the tent and this administration is determined to let the
camel take over the tent.




                                                                                            0046584
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1020 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae41
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14980
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Joseph M Donadieu


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046585
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1021 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae44
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14981
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046586
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1022 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae45
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14982
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: MICHAEL JONES


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046587
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1023 of 1039
                                                                As of: April 02, 2012
                                                                Received: September 14, 2011
PUBLIC SUBMISSION                                               Status: Posted
                                                                Posted: October 31, 2011
                                                                Tracking No. 80f1ae47
                                                                Comments Due: September 30, 2011
                                                                Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14983
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Corinne Watkin
Organization: I am a faithful and practicing Catholic.


                                    General Comment
I am a faithful and practicing Catholic, who resents being put in a situation where I must choose
between civil disobedience and going against my religious convictions. The new HHS regulations on
sterilization and contraception (including abortifacients) force me and my fellow Catholics to choose
between our faith and health care. By making this insurance coverage mandatory, our government
has violated the consciences of faithful Catholics and infringed on our rights to practice our religious
beliefs. The regulations' religious employer exemption will not protect the hundreds of Catholic
colleges, schools, and organizations which are not owned by the Church, but instead run by lay
Catholics. These Catholic institutions—as well as individual Catholic employers and health insurance
purchasers—are being forced by the government to violate their religious beliefs. Mandatory
contraception and sterilization coverage in college student insurance plans force Catholic colleges to
undermine their missions as Catholic institutions. Please repeal these regulations and protect the
religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                              0046588
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1024 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae5a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14984
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Jane Peacock
Organization: Peacocks


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046589
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1025 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae62
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14985
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Yvonne Rojas


                                   General Comment
Whatever happened to separation of Church and State. Stay out of our colleges/schools and
hospitals. You have plenty non Catholic institutions to regulate. We have a right to practice what we
believe!

The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment




                                                                                           0046590
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1026 of 1039
                                                             As of: April 02, 2012
                                                             Received: September 14, 2011
PUBLIC SUBMISSION                                            Status: Posted
                                                             Posted: October 31, 2011
                                                             Tracking No. 80f1ae5c
                                                             Comments Due: September 30, 2011
                                                             Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14986
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mary Lennox


                                  General Comment
As ususal, the Federal Government is imposing rules which go against our rights and our consciences.
I refuse to pay for a pill which will put an end to an innocent life. Let the promiscuous learn that
"you play, you pay" not "you play, WE pay". This government is an abomination. Can't wait till 2012.




                                                                                         0046591
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1027 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae5d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14987
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: JAMES NEWELL


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment. I and my family
will be watching closely who supports these unconstitutional amendments and voting out those who
do.




                                                                                           0046592
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1028 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae6a
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14988
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Frank Diani
Organization: self


                                   General Comment
"Sir"
Freedom of religion: Your Muslim friends are granted top 'graces' in this area... why the current
administration "lean" on Catholics & Christians?
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046593
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1029 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae6d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14989
Comment on FR Doc # 2011-19684



                                Submitter Information
Name: Allan Ellsbury
Organization: Retired


                                   General Comment
Please repeal the regulations that force mandatory contraception and sterilization coverage in college
student insurance plans at Catholic colleges.




                                                                                           0046594
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1030 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae72
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14990
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Michelle Weissenstein


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046595
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1031 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae73
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14991
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Sandra


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046596
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1032 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae75
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14992
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Nicholas Baran
Organization: Private Person


                                   General Comment
I object the Federal government's continued discrimination against Catholics, Catholic Faith, and
Catholic education systems.




                                                                                           0046597
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1033 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae83
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14993
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Irudayam Yeddanapalli
Organization: SVDP Society Member


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046598
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1034 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae84
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14994
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Anthony Leone


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046599
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1035 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae86
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14995
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Mr & Mrs John OBoy


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046600
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1036 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae7b
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14996
Comment on FR Doc # 2011-19684



                               Submitter Information

                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046601
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1037 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae7d
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14997
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: Denise Suarez
Organization: N/A


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046602
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1038 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae7e
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14998
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: theresa Tiberi


                                   General Comment
DHHS has recently issued a rule requiring almost all private health plans to cover contraception and
sterilization as "preventive services" for women. This is an unprecedented threat to individual and
institutional religious freedom. I oppose this rule.

Pregnancy is not a disease, and drugs and surgeries to prevent it are not basic health care that the
government should require all Americans to purchase. Please remove sterilization and prescription
contraceptives from the list of "preventive services" the federal government is mandating in private
health plans. It is especially important to exclude any drug that may cause an early abortion, and to
fully respect religious freedom as other federal laws do. The narrow religious exemption in HHS's
new rule protects almost no one. I urge you to allow all organizations and individuals to offer,
sponsor and obtain health coverage that does not violate their moral and religious convictions.

Thank you for your consideration of my thoughts on this most serious matter.




                                                                                           0046603
          Case 2:17-cv-04540-WB Document 126-12 Filed 01/07/19 Page 1039 of 1039
                                                              As of: April 02, 2012
                                                              Received: September 14, 2011
PUBLIC SUBMISSION                                             Status: Posted
                                                              Posted: October 31, 2011
                                                              Tracking No. 80f1ae7f
                                                              Comments Due: September 30, 2011
                                                              Submission Type: Web

Docket: HHS-OS-2011-0023
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
the Patient Protection and Affordable Care Act

Comment On: HHS-OS-2011-0023-0002
Group Health Plans and Health Insurance Issuers Relating to Coverage of Preventive Services under
Patient Protection and Affordable Care Act: Amendment

Document: HHS-OS-2011-0023-14999
Comment on FR Doc # 2011-19684



                               Submitter Information
Name: H Owen


                                   General Comment
The new HHS regulations on sterilization and contraception (including abortifacients) force Catholics
to choose between our faith and health care. By making this insurance coverage mandatory, our
government has violated the consciences of faithful Catholics and infringed on our rights to practice
our religious beliefs. The regulations' religious employer exemption will not protect the hundreds of
Catholic colleges, schools, and organizations which are not owned by the Church, but instead run by
lay Catholics. These Catholic institutions—as well as individual Catholic employers and health
insurance purchasers—are being forced by the government to violate their religious beliefs.
Mandatory contraception and sterilization coverage in college student insurance plans force Catholic
colleges to undermine their missions as Catholic institutions. Please repeal these regulations and
protect the religious freedom of Catholics as guaranteed by the First Amendment.




                                                                                           0046604
